





Exhibit 10.1




TIMBERLANDS PURCHASE AND SALE AGREEMENT




THIS TIMBERLANDS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made effective
as of December 13, 2011 (the “Effective Date”) by and between Wausau Paper
Mills, LLC, a Wisconsin limited liability company, having an address of 100
Paper Place, Mosinee, Wisconsin 54455 (the “Seller”), and LFF III Timber Holding
LLC, a Delaware limited liability company having an address of 23 South Main
Street, 3rd Floor, Hanover, New Hampshire 03755 (the “Buyer”).




RECITALS:




A.

Seller is the owner of approximately 72,822 +/- acres of unimproved property
located in Bayfield County, Burnett County, Douglas County, and Washburn County,
as well as certain improved property located in Douglas County, all in the State
of Wisconsin, as more particularly described in Exhibit A attached to this
Agreement (the “Property”).




B.

Buyer is in the business of purchasing real estate and timberland properties.




C.

Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller, the
Property upon the terms and conditions set forth in this Agreement.




NOW THEREFORE, for and in consideration of the mutual promises contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller agrees to sell and Buyer agrees to
purchase the Property, subject to and in accordance with the terms and
conditions set forth in this Agreement.




1.

Purchase of Property.  Seller agrees to sell and Buyer agrees to purchase the
fee simple interest in the Property, which shall include any and all timber,
oil, gas, sand, gravel, minerals and mineral rights (if any), water and water
rights, grazing and other surface and subsurface rights, permits, hereditaments,
easements, improvements, structures, incidents and all other appurtenances
belonging thereto.  




2.

Contracts, Records, and Personal Property.  Additionally, as part of this
Agreement, Seller shall (a) assign, and Buyer shall assume, all rights and
obligations under the specific contracts identified in Exhibit B attached hereto
and made a part hereof (the “Assumed Contracts”); (b) sell and convey all right,
title and interest in the various file materials, books, and records owned by or
under the direction or control of Seller which pertain to the operation,
maintenance, harvesting,  forest management, or other similar obligations with
respect to the Property (the “Records”); and (c) sell and convey all right,
title and interest in and to the equipment and personal property set forth in
Exhibit B attached hereto (the “Equipment”).   No personal property, other than
the Assumed Contracts, Records and Equipment shall be transferred as part of
this Agreement, and any other personal property shall be removed from the
Property by Seller in advance of Closing.




3.

Mineral Rights.  Buyer and Seller acknowledge that certain rights and interests
in and to oil, gas, and/or other minerals with respect to portions of the
Property have been











--------------------------------------------------------------------------------







severed from the surface interest in the Property, as evidenced by instruments
duly recorded in the applicable land records (collectively, the “Excluded
Mineral Rights”), and Buyer agrees to accept title to the Property subject to
the Excluded Mineral Rights.  All other right, title and interest in and to any
oil, gas, sand, gravel, and other minerals of any kind or nature shall be
included in the Property. Notwithstanding the foregoing, the Excluded Mineral
Rights shall not include any such rights or interests owned by Affiliates of
Seller, all of which shall be included in the Property.  For purposes of this
Agreement, the term “Affiliate” shall mean any parent, subsidiary, other
entities or organizations under common control with a party to this Agreement.  




4.

Deposit.  Within five (5) business days after the Effective Date, Buyer shall
deliver a deposit in the amount of Two Hundred Fifty Thousand and No/100ths
Dollars ($250,000.00 USD) (the “Deposit”) to be held in an interest bearing
escrow account with Runkel Abstract and Title Company located at 522 Scott
Street, Wausau, WI 54403, Attention: Mr. Marvin Pilgrim, phone: (715) 845-4646,
Fax: (715) 842-7245 (the “Title Company”).  The Title Company will provide wire
transfer instructions for the delivery of the Deposit. The Deposit is in U.S.
Dollars.  All interest earned on the Deposit shall be considered a part of the
Deposit and shall be paid to or for the account of the party entitled to receipt
of the Deposit, as set forth in this Agreement.  No later than December 14, 2011
Buyer shall deliver to the Title Company an additional sum of Seven Hundred
Fifty Thousand and No/100ths Dollars ($750,000.00 USD) to be added to, and held
as a part of, the Deposit.  The term “Deposit” as used in this Agreement shall
be construed to mean such sums as are held by the Title Company pursuant to this
Section 4 at any given time.  The Deposit, together with all interest earned
thereon, shall be applied to the Purchase Price (as defined below) at the
Closing (as defined below), unless otherwise forfeited to Seller or returned to
Buyer in accordance with the terms of this Agreement.  Seller and Buyer agree
that they will execute such reasonable escrow or other agreement as requested by
the Title Company with respect to payment of the Deposit into escrow with the
Title Company (the “Deposit Escrow Agreement”). In the event of a conflict
between the terms of the Deposit Escrow Agreement and this Agreement, the terms
of this Agreement shall prevail.




5.

Purchase Price.  The total purchase price for the Property shall be Thirty-Seven
Million and No/100ths Dollars ($37,000,000.00 USD) (the "Purchase Price").  The
Purchase Price shall be paid by Buyer to Seller at Closing in cash, certified
funds, or by wire transfer of federal or other immediately available funds,
subject to adjustments and prorations as set forth in this Agreement.   The
Purchase Price is in U.S. Dollars.




6.

Closing.  The closing of the purchase and sale of the Property (the " Closing")
shall be held at the office of the Title Company, or at such other location or
in such other manner as the parties may otherwise agree, on December 19, 2011
(the “Closing Date”).  The parties recognize that, given the short period of
time between the Effective Date and the Closing Date, unforeseen circumstances
or events may occur beyond the reasonable control of either party that might
cause a delay in the Closing Date.  In connection therewith, each party shall
have the right to postpone the Closing Date as may be necessary to accommodate
such unforeseen circumstances or events, provided that in no event shall the
Closing Date occur later than December 31, 2011.














--------------------------------------------------------------------------------







7.

Title Commitment; Phase I Environmental Report.  




(a)

Buyer acknowledges that it has been provided a form of commitment for title
insurance issued by the Title Company on the current ALTA Form as part of the
information disclosed in the bid process prior to the execution of this
Agreement (the “Title Commitment”) together with copies of all exception
documents listed on Schedule B-2 of such Title Commitment.  The Title Company
will revise the Title Commitment so that it represents a commitment to issue to
the Buyer an owner’s title insurance policy insuring good and marketable title
to the Property and Buyer’s interest in the Property in an insured amount equal
to the Purchase Price upon the Closing (the “Title Policy”).  Issuance of a
Title Policy covering the Property in the amount of the Purchase Price shall be
a condition precedent to Buyer’s obligation to close on the purchase and sale of
the Property.  Seller shall pay for gap coverage for the Title Policy, but Buyer
shall pay for any additional endorsements it may wish to obtain with respect to
the Title Policy.  Buyer confirms that Buyer has reviewed the Title Commitment
and related documents provided to Buyer prior to the execution of this
Agreement, and Buyer accepts the condition of title to the Property as reflected
in the Title Commitment. Buyer shall have the right to obtain an update to the
Title Commitment through the Closing Date or any earlier date, to object to any
matter affecting title not shown in the original Title Commitment and/or any
matter affecting title arising after the date of the Title Commitment and prior
to the Closing Date, but only in the event any such matter would have a
materially adverse effect on the use of the Property as commercial timberlands
or on the ability of Buyer to grant a conservation easement to a third-party
holder under the Federal Forest Legacy Program or similar state or privately
funded conservation initiatives (any such matter being a “Title Defect”).
Notwithstanding the foregoing, if any such matter consists of a mortgage, lien,
or similar voluntary encumbrance granted by Seller or its Affiliates and which
can be cured through the payment of money, or a lease, license, or other
encumbrance that can be cured by unilateral termination thereof which is
afforded as a right thereunder to Seller, and such cure can be achieved prior to
the Closing Date through commercially reasonable efforts by Seller, then such
matter shall be cured through said payment of money or unilateral termination
and shall not be considered a Title Defect.  A failure by Seller to so cure any
such Title Defect prior to the Closing Date shall not constitute a breach of
this Agreement.




(b)

Buyer acknowledges that it has been provided a Phase One Environmental
Assessment dated October 28, 2011 and prepared for Seller by UPEA Engineers &
Architects, Inc. as part of the information disclosed in the bid process prior
to the execution of this Agreement (the “Phase One Report”).   Buyer confirms
that Buyer has reviewed the Phase One Report and related documents provided to
Buyer prior to the execution of this Agreement, and Buyer accepts the condition
of the Property as reflected in the Phase One Report. Buyer reserves the right
to obtain an updated or revised environmental assessment of the Property and to
object to any Recognized Environmental Condition not identified in the Phase One
Report and/or any Recognized Environmental Condition arising after the date of
the Phase One Report and prior to the Closing Date (any such Recognized
Environmental Condition being an “Environmental Defect”).  For purposes of this
Agreement, the term “Recognized Environmental Condition” shall have the meaning
set forth in Section 2.1 of the Phase One Report.




(c)

In the event Buyer identifies a Title Defect and/or an Environmental Defect on
the Property which has not been cured by Seller prior to the Closing Date, Buyer
shall have the right, in its sole discretion, to elect (i) to purchase the
Property subject to the Title











--------------------------------------------------------------------------------







Defect and/or Environmental Defect without reduction in the Purchase Price, or
(ii) delete the portion or portions of the Property subject to such Title Defect
and/or Environmental Defect (each such portion of the Property being a “Deleted
Parcel”) from the real property conveyed by Seller to Buyer at Closing.  In the
event of any such carve-outs of any Deleted Parcel(s), the Purchase Price shall
be reduced by an amount equal to $500.00 times the aggregate number of acres of
all Deleted Parcels, and Seller shall reserve or Buyer shall grant such rights
for ingress, egress and utilities as may be reasonably required over a portion
of the Property to access such Deleted Parcel(s), or over such Deleted Parcel(s)
to access the remaining Property, as the case may be, subject to Seller’s and
Buyer’s mutual reasonable consent.  




(d)

In the event the aggregate acreage of all Deleted Parcels exceeds 20,000 acres,
Buyer shall have the right to terminate this Agreement (at Buyer’s option) and
receive a refund of the Deposit, whereupon neither party shall have any further
rights, liabilities or obligations under this Agreement, except for those
rights, liabilities or obligations that expressly survive the termination
hereof.




(e)

In the event the aggregate acreage of all Deleted Parcels exceeds 2,500 acres,
Seller shall have the right to terminate this Agreement (at Seller’s option) and
Buyer shall receive a refund of the Deposit, whereupon neither party shall have
any further rights, liabilities or obligations under this Agreement, except for
those rights, liabilities or obligations that expressly survive the termination
hereof.




(f)

Notwithstanding the foregoing, Seller shall have until the Closing Date to
attempt to cure any Title Defect or Environmental Defect to the reasonable
satisfaction of Buyer.  If Seller is able to effectuate such cure prior to the
Closing Date, then the applicable title or environmental matter shall no longer
be considered a Title Defect or Environmental Defect, as the case may be.




8.

Right of Entry onto the Property.  Buyer, by itself or through its employees,
contractors, agents and designees, shall have the right to enter upon the
Property at reasonable times for appraising, surveying, inspecting the Property,
and for other reasonable purposes related to Buyer’s acquisition of the
Property.  Buyer agrees to indemnify and hold Seller harmless from and against
any and all claims, liens, damages, losses, and causes of action to the extent
arising from the acts of Buyer, and/or its employees, contractors, agents and
designees, in exercising its or their rights of entry onto the Property as
described herein.  Notwithstanding the foregoing, Buyer’s indemnification under
this Section 8 shall not apply to the extent any such claims arise out of the
negligence of willful misconduct of Seller, its Affiliates, or its or their
employees, contractors, agents and invitees.




9.

Seller’s Condition Report.  For the convenience of the Buyer and not as a
requirement of applicable law, Seller has provided, and Buyer hereby
acknowledges that it has received and reviewed, the completed form of Seller’s
Real Estate Condition Report with respect to the Property as attached hereto as
Exhibit C.  The matters disclosed in said Seller’s Real Estate Condition Report
shall not form a basis for breach of this Agreement by Seller and are hereby
deemed disclosed to Buyer.  














--------------------------------------------------------------------------------







10.

Seller’s Representations and Warranties.  To induce Buyer to enter into this
Agreement, Seller makes the following representations and warranties as of the
date of this Agreement for the benefit of Buyer and its successors and assigns.
 




(a)

Title to the Property.  Subject to the matters reflected in the Title
Commitment, Seller is the record owner of the fee simple interest in the
Property to be conveyed hereunder.  Upon the Closing Date, Buyer will receive
good, marketable and insurable title (as defined in Section 13 below) to the
Property.  To Seller’s Knowledge, other than as reflected in the Title
Commitment, in Seller’s Real Estate Condition Report, or with respect to any
Assumed Contracts, no third party has any rights to, over, or in the Property or
any portion thereof, and no public road providing access to any portion of the
Property has been discontinued, abandoned or forfeited.   Seller has received no
notice (whether written or oral) of any third party claims to or against title
to the Property.




(b)

Title to Equipment and Records.  Seller is the owner of the Equipment and
Records to be conveyed hereunder.  Upon the Closing Date, Buyer will receive
title to such Equipment and Records free and clear of encumbrances.




(c)

Organization.  Seller is a limited liability company duly organized and validly
existing under the laws of the State of Wisconsin and has the power to enter
into this Agreement and to carry out the transactions contemplated herein in
accordance with the terms hereof.  




(d)

Authorization. Seller has the power and authority to execute, deliver and
perform this Agreement and the transactions contemplated herein in accordance
with the terms hereof.  The execution and delivery of this Agreement by Seller
and the due consummation of the transactions contemplated herein have been duly
and validly authorized by all necessary action on the part of Seller, and this
Agreement constitutes a valid and legally binding agreement of Seller.  




(e)

Conflicts.  Neither the execution and delivery of this Agreement by Seller nor
the consummation by Seller of the transactions contemplated herein constitute a
violation of Seller’s articles of organization, operating agreement, or other
organizational documentation or agreements or result in the breach of any other
agreement or instrument to which Seller is a party or by which it or the
Property may be bound or affected.  Except for consents, approvals, or
authorizations which will have been obtained or actions which will have been
taken on or prior to the Closing Date, no consent, approval, authorization or
action by any governmental authority or any person or entity having legal rights
against or jurisdiction over Seller is required in connection with the execution
and delivery by Seller of this Agreement or for consummation by Seller of the
transactions contemplated herein.




(f)

Legal Proceedings.  There are no actions, suits, proceedings or investigations
pending or, to Seller's Knowledge (as defined below) threatened, against or
affecting the Property, or arising out of Seller's conduct on the Property.




(g)

Compliance with Laws.  Seller is not in violation of any laws, orders, and
regulations of each governmental department, commission, board, or agency having
jurisdiction over the Property in those cases where noncompliance would have a
material adverse effect on











--------------------------------------------------------------------------------







ownership, use or marketability of the Property, or would impose any liability
on Buyer following the transfer of title to the Property to Buyer.




(h)

Environmental Condition of the Property.  




(1)

Except as disclosed in the Seller’s Real Estate Condition Report set forth in
Exhibit C attached hereto, to the Seller’s Knowledge, the Property is not in
violation of any applicable federal, state or local law, ordinance or regulation
relating to environmental conditions on, under or about the Property, including,
but not limited to, those laws pertaining to soil and groundwater conditions.




(2)

To the Seller’s Knowledge, there are no underground storage tanks currently
situated under the Property.  




(3)

Seller has not, nor to the Seller's Knowledge has any third party (except as
disclosed in the Seller’s Real Estate Condition Report set forth in Exhibit C
attached hereto), used, generated, manufactured, refined, produced, processed,
stored or disposed of on, or under the Property or transported to or from the
Property any Hazardous Materials (except in de minimis amounts which are not in
violation of any applicable environmental law, regulation or legal requirement).
 




(4)

To Seller’s Knowledge there are no activity centers, occurrences, or mapped,
known, or identified habitats of any endangered or threatened species on the
Property except as identified in the Wisconsin Karner Blue Butterfly Habitat
Conservation Plan, Habitat and Species Conservation Agreement between the State
of Wisconsin Department of Natural Resources and Wausau Paper Specialty
Products, LLC, executed October 20, 2009.




(i)

Definitions.  




(1)

For the purposes of this Agreement, "Hazardous Materials" means any flammable
explosives, radioactive materials, asbestos, petroleum, organic compounds known
as polychlorinated biphenyls, chemicals known to cause cancer or reproductive
toxicity, pollutants, contaminants, hazardous wastes, toxic substances or
related materials, including, without limitation, any substances defined as or
included in the definition of "hazardous substances", "hazardous material" or
"toxic substances" in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. § 9601, et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., or any other federal,
state or local statute, law, ordinance, code, rule, regulation, order, decree or
other requirement of governmental authority regulating, relating to or imposing
liability or standard of conduct concerning any hazardous, toxic or dangerous
substance or material, as now or at any time hereafter in effect, and in the
regulations adopted, published and/or promulgated pursuant to said laws.




(2)

For purposes of this Agreement, “Seller’s Knowledge” shall mean the actual
knowledge of the Seller, its managers or members (or the officers or directors
of any such mangers or members), without the requirement of independent inquiry
or investigation.

 











--------------------------------------------------------------------------------







11.

Buyer’s Representations and Warranties.  To induce Seller to enter into this
Agreement, Buyer makes the following representations and warranties as of the
date of this Agreement for the benefit of Seller and its successors and assigns.




(a)

Organization.  Buyer is a limited liability company duly organized and validly
existing under the laws of the State of Delaware and has the corporate power to
enter into this Agreement and to carry out the transactions contemplated herein
in accordance with the terms hereof.  




(b)

Authorization.  Buyer has the power and authority to execute, deliver and
perform this Agreement and the transactions contemplated herein in accordance
with the terms hereof.  The execution and delivery of this Agreement by Buyer
and the due consummation of the transactions contemplated herein have been duly
and validly authorized by all necessary action on the part of Buyer, and this
Agreement constitutes a valid and legally binding agreement of Buyer.  




(c)

Conflicts.  Neither the execution and delivery of this Agreement by Buyer nor
the consummation by Buyer of the transactions contemplated herein constitute a
violation of Seller’s articles of incorporation, bylaws, or other organizational
documentation or agreements or result in the breach of any other agreement or
instrument to which Buyer is a party.  Except for consents, approvals, or
authorizations which will have been obtained or actions which will have been
taken on or prior to the Closing Date, no consent, approval, authorization or
action by any governmental authority or any person or entity having legal rights
against or jurisdiction over Buyer is required in connection with the execution
and delivery by Buyer of this Agreement or for consummation by Buyer of the
transactions contemplated herein.




12.

Disclaimer of Warranties.  EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS
AGREEMENT, EACH PARTY HERETO RESPECTIVELY FOR ITSELF HEREBY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY, ASSUMED CONTRACTS, RECORDS, EQUIPMENT, OR THIS
TRANSACTION, INCLUDING, BUT NOT LIMITED TO,  WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR PARTICULAR PURPOSE, WARRANTIES OF HABITABILITY, ANY WARRANTIES AS TO
THE CONDITION OF THE PROPERTY,  AS TO THE STABILITY OF THE SOILS OR ITS
SUITABILITY FOR DEVELOPMENT, AS TO LEGAL ACCESS TO THE PROPERTY OR ANY PORTION
THEREOF, AS TO THE NUMBER OF ACRES COMPRISING THE PROPERTY, AS TO ENCROACHMENTS
OR BOUNDARY QUESTIONS OR DISPUTES, AS TO ZONING, AS TO VOLUME, CONDITION OR
QUALITY OF TIMBER, OR OTHERWISE .  BUYER ACKNOWLEDGES AND AGREES THAT, APART
FROM THE REPRESENTATIONS AND WARRANTIES EXPRESSLY STATED IN THIS AGREEMENT OR
CONTAINED IN THE DEED FROM SELLER TO BUYER, BUYER IS ACQUIRING AND ACCEPTING THE
PROPERTY, ASSUMED CONTRACTS, RECORDS, AND EQUIPMENT “AS-IS”, “WHERE IS” AND
“WITH ALL FAULTS” AND IN THEIR PRESENT CONDITION.  THIS DISCLAIMER IS INTENDED
TO SURVIVE CLOSING AND SHALL NOT BE DEEMED MERGED INTO ANY DEED, BILL OF SALE,
OR OTHER CONVEYANCE INSTRUMENT.














--------------------------------------------------------------------------------







13.

Title.  At Closing, Seller shall execute and deliver to Buyer or its assigns a
general warranty deed conveying good and marketable and insurable title to the
Property, which shall mean fee title to the Property in the condition required
by this Agreement, free and clear of all liens, encumbrances and other
exceptions, and such other easements, restrictions, claims for timber rights,
and other exceptions as are of record and disclosed in the Title Commitment or
any survey hereunder.  At Closing, Seller shall execute and deliver to Buyer or
its assigns a bill of sale necessary to transfer all right, title and interest
in and to the Records and Equipment to Buyer, free and clear of all liens,
encumbrances and other exceptions.  At Closing, Seller and Buyer shall execute
an assignment and assumption of contracts in a form acceptable to both parties
so that Seller will assign and Buyer will assume all rights and obligations
under the Assumed Contracts arising from and after the Closing Date.  Seller
shall also execute and deliver to Buyer all usual and customary documents and
agreements required by the Title Company and/or reasonably requested by Buyer’s
counsel for closing the transaction, including documents evidencing the
authority of Seller to consummate the transactions set forth in this Agreement.
At any time prior to Closing, Buyer shall have the right to inspect the Property
to determine that there has been no significant change in the condition of the
Property since the Effective Date, except for changes approved by Buyer.




14.

Taxes.  Prior to Closing, Seller shall pay all general property taxes that are
due upon or with respect to the Property for years prior to the year of Closing.
 Seller shall also pay any severance taxes that are or will become due on timber
that was harvested from the Property prior to Closing.  At Closing, real
property taxes for the Property shall be prorated as of the date of Closing
utilizing the customary tax cycle(s) in the taxing district in which the
Property is situated, based on the most recent ascertainable tax bill.  At or
prior to Closing, the Seller shall pay all special assessments, if any assessed
against the Property, for work actually commenced or levied prior to the date of
this Agreement.  The Buyer shall be responsible for any special assessment
levied against the Property for work commenced or levied after the date of this
Agreement.




15.

Timber Harvesting; Cut Timber.  From and after December 15, 2011, Seller shall
not and shall not permit the harvesting, cutting or removal of any timber on or
from the Property, except for harvesting, cutting, or removal of timber in
accordance with contracts listed on Exhibit B attached hereto.  Any cut timber
on landing as of the Closing Date shall remain the property of Seller, provided
that such cut timber is removed from the Property within thirty (30) days after
the Closing Date.  Any cut timber not removed from the Property after said date
shall become the property of Buyer.    




16.

Fiber Supply Agreement.  At Closing and as a condition to the parties’
obligations to close, Buyer (or an Affiliate of Buyer, which Affiliate may be an
entity separate from the entity taking title to the Property) and Seller shall
execute a form of Wood Fiber Supply Agreement in a form to be agreed upon by the
parties (the “Supply Agreement”).  The terms of the Supply Agreement shall bind
the parties upon its execution and thereafter shall be interpreted and enforced
separately from this Agreement.




17.

Rail Spur License.  At Closing and as a condition to the parties’ obligations to
close, Buyer (or an Affiliate of Buyer, which Affiliate may be an entity
separate from the entity taking title to the Property) and Seller shall execute
a form of License Agreement in a form substantially similar to the form set
forth in Exhibit D attached hereto and incorporated herein by











--------------------------------------------------------------------------------







reference (the “Rail Spur License”). The terms of the Rail Spur License shall
bind the parties upon its execution and thereafter shall be interpreted and
enforced separately from this Agreement.




18.

Assumed Contracts and Prepaid Obligations.  The Assumed Contracts set forth on
Exhibit B attached hereto shall be assigned by Seller and assumed by Buyer
pursuant to an assignment and assumption of contracts in a form acceptable to
the parties at Closing.  Additionally, certain obligations of Seller were paid
by Seller with respect to the Property under the Assumed Contracts as part of
ongoing reforestation and management work undertaken by the Seller with respect
to the Property and these prepaid obligations pertain to advances on seedlings
or work to be provided after Closing (the “Prepaid Obligations).  The Prepaid
Obligations shall be credited by Buyer to Seller at Closing as described in
Exhibit B attached hereto.




19.

Closing Costs.  Property transfer fees and title fees for the issuance of the
Title Policy (including the premium for the Title Policy) shall be paid by
Seller as described above.  All recording charges shall be paid by Buyer.  Any
closing fees or escrow fees paid to the Title Company shall be equally divided
between the Seller and the Buyer.  All other Closing costs shall be borne by the
parties in accordance with local custom, unless expressly provided otherwise
herein.




20.

Maintenance of Property.  Seller shall not mortgage, lease, encumber or
otherwise dispose of the Property or any part thereof, prior to Closing or the
termination of this Agreement without first having obtained the prior written
consent of Buyer.  Seller shall not cause or permit any action to be done which
causes any material alteration to the Property until Closing (other than any
tests, inspections or other work performed by Buyer hereunder for which Seller
shall have no responsibility), and that Seller shall neither use nor consent to
any use of the Property for any purpose or in any manner that is inconsistent
with Buyer’s acquisition (other than any tests, inspections or other work
performed by Buyer hereunder for which Seller shall have no responsibility).
 This covenant expressly allows, however, for the continuation of any timber
cutting on the Property by or on behalf of Seller to the extent required
pursuant to the Assumed Contracts  in the ordinary course of business and in a
manner not materially inconsistent with historical practices for the Seller upon
the Property.      




21.

Further Transactions.  From and after the Effective Date, Seller shall not, and
shall not allow any other person or party to (a) sell, encumber, restrict,
convey, assign or lease the Property or any portion thereof or interest therein
(including any mineral rights or interests) to any person or party other than
Purchaser, or (b) agree to do any of the foregoing or enter into any other
contracts of any kind or nature with respect to or affecting the Property,
without the express prior written consent of Buyer, except for terminations of
such agreements as specifically contemplated herein,  Seller shall not amend,
modify, exercise any remedy (including without limitation, any remedy of
eviction, dispossession, levy or execution) under any timber sale contract,
cutting contract, hunting licenses, or other contracts or agreements affecting
the Property, and Seller shall not exercise any renewal, extension, expansion
rights, or modify in any way, any such contract, license or agreement after the
Effective Date.




22.

Condemnation; Risk of Loss.  Risk of loss or damage to the Property by
condemnation, eminent domain or similar proceedings (or deed in lieu thereof) (a
“Condemnation”), or by fire, wind storm, ice storm, earthquake, flood or any
other casualty (a “Casualty”) prior to the Closing Date for any portion of the
Property will be on Seller.  If, prior











--------------------------------------------------------------------------------







to Closing, a material portion of the Property has been taken or is threatened
to be taken by any Condemnation or is damaged or destroyed by any Casualty,
Buyer may, at its option and in its sole discretion, elect to terminate this
Agreement and receive a refund of the Deposit, or consummate the transaction and
receive an assignment of all proceeds of insurance or condemnation awards
attributable to such Condemnation or Casualty, less reimbursement to Seller of
the reasonable costs it incurred in procuring such proceeds or awards.  For
purposes of this Section 22 only, “material” means a reduction in the value of
the Property by at least two percent (2%).  




23.

Remedies Upon Default.  The following provisions shall apply with respect to the
parties remedies hereunder.




(a)

Buyer’s Default.  In the event that: (1) all of the conditions to this Agreement
for the benefit of Buyer shall have been satisfied or waived by Buyer; and (2)
Seller has or is willing to fully perform all of its obligations under this
Agreement, but Buyer is unable or unwilling to perform its obligations under
this Agreement, then Seller may retain the entire amount of the Deposit as
liquidated damages under this Agreement and terminate this Agreement and be
released from the obligations of Seller hereunder, upon notice to Buyer and,
upon such termination Buyer shall have no further liability to Seller. Buyer and
Seller hereby acknowledge and agree that Seller's damages would be difficult or
impossible to determine and that the amount of the Deposit is the parties’ best
and most accurate estimate of the damages Seller would suffer in the event the
transaction provided for in this Agreement fails to close, and is reasonable
under the circumstances existing as of the date of this Agreement.  This Section
23(a) shall constitute the sole and exclusive remedies of Seller for Buyer’s
default under this Agreement, except as for the indemnification noted in Section
8 above.




(b)

Seller’s Default.  In the event that:  (1) all of the conditions to this
Agreement for the benefit of Seller shall have been satisfied or waived by
Buyer; and (2) Buyer has or is willing to fully perform all of its obligations
under this Agreement, but Seller is unable or unwilling to perform its
obligations under this Agreement, Buyer shall have any and all remedies
available to it at law and/or in equity, including the right to proceed against
Seller for specific performance of this Agreement, subject to the provisions of
Section 37 below.




24.

Notices.  All notices required or permitted hereunder shall be sent via (a)
 nationally recognized overnight courier service, (b) by certified mail – return
receipt requested, or (c) sent by facsimile machine with confirmation of
delivery of such transmission, when directed as follows:




If to Seller:

Wausau Paper Mills, LLC

100 Main Street

Mosinee, WI 54455

Attention:  Robin L. Kudick

Phone:  (715) 692-3271

Fax:  (715) 692-3290














--------------------------------------------------------------------------------







With a copy to

Steven P. Lipowski, Esq.

Ruder Ware, L.L.S.C.

500 First Street, Suite 8000

P.O. Box 8050

Wausau, WI 54402-8050

Phone: (715) 845-4336

Fax:  (715) 845-2718




If to Buyer:

LFF III Timber Holding LLC

c/o The Lyme Timber Company

23 South Main Street, 3rd Floor

Hanover, New Hampshire 03755




With Copy To:

Jeffrey T. Selser

Verrill Dana, LLP

One Portland Square

Portland, Maine 04101




Any party may change their address or contact information by sending a notice to
the other parties hereunder.



25.

Broker's Commission.  Buyer acknowledges that Seller has entered into a
contractual relationship with LandVest as Seller’s advisor and/or broker
representative, and that LandVest shall net a payment as a result of the
transactions contemplated by this Agreement.  Seller shall indemnify, defend and
hold harmless Buyer against claims of LandVest as to its rights to payment or
commission as a result of the transactions contemplated by this Agreement.
 Seller represents to Buyer that it has no brokerage or other relationship with
any party other than LandVest which will require a commission or similar payment
be made as a result of the transactions contemplated by this Agreement, and
Seller shall indemnify, defend and hold harmless Buyer against claims of any
third party claiming rights to a commission or similar payment to be made as a
result of the transactions contemplated by this Agreement.  Buyer represents to
Seller that it has no brokerage or other relationship which will require a
commission or similar payment be made as a result of the transactions
contemplated by this Agreement, and Buyer shall indemnify, defend and hold
harmless Seller against claims of any third party claiming rights to a
commission or similar payment to be made as a result of the transactions
contemplated by this Agreement.




26.

Certificate.  At or prior to Closing, Seller shall furnish to Buyer a duly
executed Affidavit of Non-Foreign Status (the “Affidavit”) in substantially the
form attached to this Agreement as Exhibit E.  Seller hereby declares and
represents to Buyer that Seller is not a "foreign person" for purposes of
withholding of federal tax as described in such Affidavit.




27.

Assigns.  Neither party may assign its rights in or under this Agreement to any
other party without the prior written consent of the other party hereto,
provided, however, that Buyer may assign this Agreement to one or more
Affiliates of Buyer without the consent of Seller, in which event Seller shall
transfer the Property (or the applicable portion thereof) to such Affiliate(s).














--------------------------------------------------------------------------------







28.

Relationship.  The parties to this Agreement execute the same solely as a seller
and a buyer.  No partnership, joint venture or joint undertaking shall be
construed from these presents, and except as herein specifically provided,
neither party shall have the right to make any representation for, act on behalf
of, or be liable for the debts of the other.  All terms, covenants and
conditions to be observed and performed by either of the parties hereto shall be
joint and several if entered into by more than one person on behalf of such
party, and a default by any one or more of such persons shall be deemed a
default on the part of the party with whom said person or persons are
identified.  No third party is intended to be benefited by this Agreement.  Any
married person executing this Agreement hereby pledges his or her separate
property and such person’s and his or her spouse’s marital communities in
satisfaction hereof.




29.

Binding Effect.  The terms and conditions of this Agreement shall be binding
upon and shall inure to the benefit of Buyer, Seller, and their respective
successors and assigns.




30.

Exhibits.  The exhibits attached hereto constitute an integral part of this
Agreement and are hereby incorporated herein.




31.

Counterparts.  This Agreement may be executed in counterparts, all of which
shall constitute one agreement which shall be binding on all of the parties,
notwithstanding that all of the parties are not signatory to the original or the
same counterpart.




32.

Severability/Rules of Construction.  If any provision of this Agreement shall be
held invalid, the other provisions hereof shall not be affected thereby and
shall remain in full force and effect.  Each party has fully considered,
negotiated and participated in the drafting of this Agreement.  Accordingly, if
any ambiguity or question of intent or interpretation arises with respect to
this Agreement, then no presumption or burden of proof shall arise either
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.




33.

Entire Agreement.  This Agreement represents the entire agreement of the parties
and may not be amended except by a writing signed by each party thereto.




34.

Further Assurances.  Each party shall execute and deliver any instruments
reasonably required to convey the Property to Buyer and to vest in each party
all rights, interests and benefits intended to be conferred by this Agreement.




35.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Wisconsin without reference to conflicts of laws
principles.




36.

Mutual Indemnity for Representations and Warranties.




(a)

Subject to the provisions of Section 37 below, Seller agrees to indemnify,
defend, and hold harmless Buyer from and against any and all losses, damages,
expenses, claims, and liabilities of any kind arising from the breach of any
warranty or representation expressly made by Seller under this Agreement (except
to the extent caused by the negligence or willful misconduct of the Buyer, its
employees, agents, contractors, or others for which Buyer is legally
responsible).  This agreement to indemnify, defend and hold harmless shall
survive for a period of eighteen (18) months after the Closing.











--------------------------------------------------------------------------------










(b)

Subject to the provisions of Section 37 below, Buyer agrees to indemnify,
defend, and hold harmless Seller from and against any and all losses, damages,
expenses, claims, and liabilities of any kind arising from the breach of any
warranty or representation expressly made by Buyer under this Agreement (except
to the extent caused by the negligence or willful misconduct of the Seller, its
employees, agents, contractors, or others for which Seller is legally
responsible).  This agreement to indemnify, defend and hold harmless shall
survive for a period of eighteen (18) months after the Closing.




37.

Liability.  Notwithstanding any other provision hereof to the contrary, neither
Seller or Buyer (including, without limitation, their respective shareholders,
directors, officers, members, managers, employees, agents, representatives,
Affiliates and subcontractors) shall be liable for any special, consequential,
punitive, incidental or indirect damages, loss of profits or revenues, cost of
funds, opportunity costs, downtime costs, or claims of customers whether arising
as a result of contract, tort (including negligence and strict liability),
warranty or otherwise, and neither party shall make a claim against the other
for any such damages, losses, or costs.  Seller’s liability under this Agreement
shall not in any event or based upon any theory, claim, cause of action, strict
liability, or otherwise, exceed the Purchase Price hereunder.




38.

Venue.  ANY DISPUTE OR PROCEEDING ARISING UNDER OR OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF WISCONSIN.  THE PARTIES
CONSENT TO PERSONAL JURISDICTION IN THESE COURTS.







(The remainder of this page is intentionally blank.  Signature page follows.)











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have made this Agreement effective as of
the Effective Date.  




SELLER:




WAUSAU PAPER MILLS, LLC




By:

/s/ HENRY C. NEWELL

Henry C. Newell

Executive Vice President and Chief Operating Officer




BUYER:




LFF III Timber Holding LLC

By: LFF III GP LLC, Its Manager

By: LTC Management LLC, its Manager




By:

James W. Hourdequin

Managing Member




STATE OF

Wisconsin

)

) ss.

COUNTY OF

Marathon

)




Personally came before me this  1st  day of

December

, 2011, Henry C. Newell to me known to be the person who executed the foregoing
instrument as Executive Vice President and Chief Operating Officer for Wausau
Paper Mills, LLC and acknowledged that he executed the foregoing instrument.

/s/ DIANE L. KLING

, Notary Public

Marathon

 County, Wisconsin

My Commission

July 19, 2015




STATE OF

)

) ss.

COUNTY OF

)




Personally came before me this

 day of

, 2011,

    , to me known to be the person who executed the foregoing instrument as
      of        and acknowledged that he executed the foregoing instrument.




, Notary Public

 County,

My Commission











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have made this Agreement effective as of
the Effective Date.  




SELLER:




WAUSAU PAPER MILLS, LLC




By:

Henry C. Newell

Executive Vice President and Chief Operating Officer




BUYER:




LFF III Timber Holding LLC

By: LFF III GP LLC, Its Manager

By: LTC Management LLC, its Manager




By:

/s/ JAMES W. HOURDEQUIN

James W. Hourdequin

Managing Member




STATE OF

)

) ss.

COUNTY OF

)




Personally came before me this

 day of

, 2011, Henry C. Newell to me known to be the person who executed the foregoing
instrument as Executive Vice President and Chief Operating Officer for Wausau
Paper Mills, LLC and acknowledged that he executed the foregoing instrument.




, Notary Public

 County,

My Commission




STATE OF

)

) ss.

COUNTY OF

)




Personally came before me this  13th  day of

December

, 2011, James W. Hourdequin, to me known to be the person who executed the
foregoing instrument as

Managing Member of LTC Management LLC and acknowledged that he executed the
foregoing instrument.

/s/ FAITH K. PUSHEE

Faith K. Pushee

, Notary Public

Grafton

 County, New Hampshire

My Commission expires 10/6/15











--------------------------------------------------------------------------------










EXHIBIT A




DESCRIPTION OF THE TIMBERLANDS




See attached.











--------------------------------------------------------------------------------













St. Croix Parcel List




BAYFIELD COUNTY




1.  The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼) of Section five
(5), Township forty-

     four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1542          Legacy PIN:  004107101000




     The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼); and




     Tax ID:  1548          Legacy PIN:  004107108000




     The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼), all in
Section five (5), Township forty-

     four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1544          Legacy PIN:  004107103000




     The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) of Section
five (5), Township forty-

     four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1549          Legacy PIN:  004107109000




2.  The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼); and




     Tax ID:  1568          Legacy PIN:  004107304000




     The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼), all in
Section six (6), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1567          Legacy PIN:  004107303000




     The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼) of Section six
(6), Township forty-

     four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1563          Legacy PIN:  0041072090-00




     The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section six
(6), Township forty-

     four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1564          Legacy PIN:  004107210000














--------------------------------------------------------------------------------







     The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section six
(6), Township forty-

     four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1565          Legacy PIN:  004107301000




     The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section six
(6), Township forty-

     four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1566          Legacy PIN:  004107302000




3.  The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼); and




     Tax ID:  1592          Legacy PIN:  004107504000




     The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼), all in
Section seven (7), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1589          Legacy PIN:  004107501000




     The Northwest quarter (NW ¼) of the Northeast quarter (NE ¼) of Section
seven (7), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1590          Legacy PIN:  004107502000




     The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼); and




     Tax ID:  1597          Legacy PIN:  004107509000




     The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼) of Section
seven (7), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1591          Legacy PIN:  004107503000

 

     The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼) of Section
seven (7), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1593          Legacy PIN:  004107505000




     The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼) of Section
seven (7), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.











--------------------------------------------------------------------------------










     Tax ID:  1594          Legacy PIN:  004107506000




     The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼) of Section
seven (7), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1608          Legacy PIN:  004107610000




     The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section
seven (7), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1598          Legacy PIN:  004107510000




     The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼); and




     Tax ID:  1595          Legacy PIN:  004107507000




     The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼), all in
Section seven (7), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1596          Legacy PIN:  004107508000




     The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section
seven (7), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  1606          Legacy PIN:  004107608000




4.  The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼) of Section
eight (8), Township forty-

      four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




      Tax ID:  1705          Legacy PIN:  004108508000




5.  The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼) of Section
eighteen (18), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2133          Legacy PIN:  004112210000




     The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section
eighteen (18), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.











--------------------------------------------------------------------------------










     Tax ID:  2136          Legacy PIN:  004112303000




     The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼) of Section
eighteen (18), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2135          Legacy PIN:  004112302000




     The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼) of Section
eighteen (18), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2134          Legacy PIN:  004112301000




     The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼); and




     Tax ID:  2137          Legacy PIN:  004112304000




     The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section
eighteen (18), Township

     forty-four (44) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2138          Legacy PIN:  004112305000




6.  The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼) of Section five
(5), Township

     forty-five (45) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2498          Legacy PIN:  004115806000




     The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼) of Section
five (5), Township

     forty-five (45) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2499          Legacy PIN:  004115807000




     The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section
five (5), Township

     forty-five (45) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2501          Legacy PIN:  004115809000




     The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section
five (5), Township

     forty-five (45) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2502          Legacy PIN:  004115810000











--------------------------------------------------------------------------------










     The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section
five (5), Township

     forty-five (45) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2503          Legacy PIN:  004115901000




     The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) of Section
five (5), Township

     forty-five (45) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2504          Legacy PIN:  004115902000




     The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section
five (5), Township

     forty-five (45) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2505          Legacy PIN:  004115903000




     The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼) of Section
five (5), Township

     forty-five (45) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2506          Legacy PIN:  004115904000




7.  The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section
seven (7), Township

     forty-five (45) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2523          Legacy PIN:  004116103000




8.  The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) of Section
fifteen (15), Township

     forty-five (45) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2565          Legacy PIN:  004116601000




    The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section
fifteen (15), Township

     forty-five (45) North, Range nine (9) West, in the Town of Barnes, Bayfield
County, Wisconsin.




     Tax ID:  2566          Legacy PIN:  004116602000




9.    The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) of Section
twenty-two (22), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.











--------------------------------------------------------------------------------










       Tax ID:  2718          Legacy PIN:  004118010000




       The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼) of Section
twenty-two (22), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2721          Legacy PIN:  004118103000




       The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼) of Section
twenty-two (22), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2722          Legacy PIN:  004118104000




       The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼) of Section
twenty-two (22), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2723          Legacy PIN:  004118105000




       The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼) of Section
twenty-two (22), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2712          Legacy PIN:  004118002000




       The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section
twenty-two (22), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2715          Legacy PIN:  004118006000




       The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section
twenty-two (22), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2716          Legacy PIN:  004118008000

 

       The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section
twenty-two (22), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2717          Legacy PIN:  004118009000














--------------------------------------------------------------------------------







       The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section
twenty-two (22), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2719          Legacy PIN:  004118101000




10.  The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼) of Section
twenty-eight (28), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2896          Legacy PIN:  004119802000




       The West one-half (W ½) of the Northwest quarter (NW ¼) of Section
twenty-eight (28), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2897          Legacy PIN:  004119803000

                    2898                                004119804000

        

       The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section
twenty-eight (28), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2903          Legacy PIN:  004119808000      




11.  The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼) of Section
thirty (30), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2955          Legacy PIN:  004120303000




       The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼) of Section
thirty (30), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2956          Legacy PIN:  004120304000




       The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼) of Section
thirty (30), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2957          Legacy PIN:  004120305000




       The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section
thirty (30), Township











--------------------------------------------------------------------------------







       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2984          Legacy PIN:  004120506000




       The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section
thirty (30), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  2985          Legacy PIN:  004120507000




       The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section
thirty (30), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3008          Legacy PIN:  004120709000




       The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼) of Section
thirty (30), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3009          Legacy PIN:  004120710000




       The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼) of Section
thirty (30), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3010          Legacy PIN:  004120801000




       The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼) of Section
thirty (30), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3011          Legacy PIN:  004120802000




       The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼) of Section
thirty (30), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3012          Legacy PIN:  004120803000




12.  The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼) of Section
twenty-four (24), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.














--------------------------------------------------------------------------------







       Tax ID:  2785          Legacy PIN:  004118706000




13.  The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3013          Legacy PIN:  004120805000




       The Northwest quarter (NW ¼) of the Northeast quarter (NE ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3014          Legacy PIN:  004120806000




       The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3015          Legacy PIN:  004120807000




       The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3017          Legacy PIN:  004120809000




       The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin; excepting

       that part thereof described in Warranty Deed dated September 22, 1983 and
recorded in the office of the  

       Register of Deeds for Bayfield County, Wisconsin on October 20, 1983, in
Volume 384 of Records on

       page 394, as Document No. 350190.




       Tax ID:  3018          Legacy PIN:  004120810000




       The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3021          Legacy PIN:  004120903000




       The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼) of Section
thirty-one (31), Township











--------------------------------------------------------------------------------







       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3023          Legacy PIN:  004120905000




       The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3024          Legacy PIN:  004120906000




       The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3026          Legacy PIN:  004120908000




       The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




      Tax ID:  3027          Legacy PIN:  004120909000




       The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3028          Legacy PIN:  004120910000




      The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section
thirty-one (31), Township

      forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3029          Legacy PIN:  004121001000




       The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3030          Legacy PIN:  004121002000




       The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.














--------------------------------------------------------------------------------







       Tax ID:  3032          Legacy PIN:  004121004000  




       The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3034          Legacy PIN:  004121006000




       The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼) of Section
thirty-one (31), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3035          Legacy PIN:  004121007000




14.  The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼) of Section
thirty-two (32), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3047          Legacy PIN:  004121109000




       The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼) of Section
thirty-two (32), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3058          Legacy PIN:  004121208000




       The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼) Section
thirty-two (32), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3059          Legacy PIN:  004121209000




       The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section
thirty-two (32), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3060          Legacy PIN:  004121210000




       The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section
thirty-two (32), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3061          Legacy PIN:  004121301000














--------------------------------------------------------------------------------







       The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section
thirty-two (32), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3062          Legacy PIN:  004121302000




       The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) of Section
thirty-two (32), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3063          Legacy PIN:  004121303000




       The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section
thirty-two (32), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3064          Legacy PIN:  004121304000




       The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼) of Section
thirty-two (32), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3065          Legacy PIN:  004121305000




       The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼) of Section
thirty-two (32), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3066          Legacy PIN:  004121306000




       The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼) of Section
thirty-two (32), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3067          Legacy PIN:  004121307000




       The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼) of Section
thirty-two (32), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3068          Legacy PIN:  004121308000




15.  The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼) of Section
thirty-five (35), Township











--------------------------------------------------------------------------------







       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3159          Legacy PIN:  004122004000




       The Northwest quarter (NW ¼) of the Northeast quarter (NE ¼) of Section
thirty-five (35), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3160          Legacy PIN:  004122005000




       The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼) of Section
thirty-five (35), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3161          Legacy PIN:  004122006000




       The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼) of Section
thirty-five (35), Township

       forty-five (45) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3162          Legacy PIN:  004122007000







16.  The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section
thirty-five (35), Township

       forty-six (46) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin;

       excepting the South five hundred (500) feet thereof.




      Tax ID:  3297          Legacy PIN:  004123210000




       The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section
thirty-five (35), Township

       forty-six (46) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.




       Tax ID:  3302          Legacy PIN:  004123306000




17.  Government Lot four (4), all in Section eighteen (18), Township forty-five
(45) North, Range nine (9)

       West, in the Town of Barnes, Bayfield County, Wisconsin.




       Tax ID:  2581          Legacy PIN:  004116710000




18.  The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼) of Section
twenty-nine (29), Township

       forty-six (46) North, Range nine (9) West, in the Town of Barnes,
Bayfield County, Wisconsin.











--------------------------------------------------------------------------------










       Tax ID:  3274          Legacy PIN:  004123004000




BURNETT COUNTY




Parcel 1:

The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼) of Section eight
(8), Township thirty-eight (38) North, Range fourteen (14) West, in the Town of
Dewey, Burnett County, Wisconsin.




Tax ID:  3063          Legacy ID:  008210802300




Parcel 2:

The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼) of Section
twenty-three (23), Township thirty-nine (39) North, Range seventeen (17) West,
in the Town of Lincoln, Burnett County, Wisconsin.




Tax ID:  10770        Legacy ID:  016342301700




The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section
twenty-three (23), Township thirty-nine (39) North, Range seventeen (17) West,
in the Town of Lincoln, Burnett County, Wisconsin.




Tax ID:  10771        Legacy ID:  016342301800




Parcel 3:

The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section eight
(8), Township forty (40) North, Range sixteen (16) West, in the Town of Oakland,
Burnett County, Wisconsin; excepting the South sixty-six (66) feet thereof.




Tax ID:  13073        Legacy ID:  020430801900




The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section eight
(8), Township forty (40) North, Range sixteen (16) West, in the Town of Oakland,
Burnett County, Wisconsin; excepting the South sixty-six (66) feet thereof.




Tax ID:  13074        Legacy ID:  020430802000




Parcel 4:

The Fractional East one-half (Fr’l E ½) of the Northeast quarter (NE ¼) of
Section two (2), Township forty (40) North, Range fourteen (14) West, in the
Town of Scott, Burnett County, Wisconsin.




Tax ID:  17602        Legacy ID:  028410201100




The Fractional West one-half (Fr’l W ½) of the Northeast quarter (NE ¼) of
Section two (2), Township forty (40) North, Range fourteen (14) West, in the
Town of Scott, Burnett County, Wisconsin.




Tax ID:  17603        Legacy ID:  028410201200














--------------------------------------------------------------------------------







Government Lot one (1) of Section two (2), Township forty (40) North, Range
fourteen (14) West, in the Town of Scott, Burnett County, Wisconsin.




Tax ID:  17604        Legacy ID:  028410201300




Parcel 5:

The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼) of Section twelve
(12), Township forty (40) North, Range fourteen (14) West, in the Town of Scott,
Burnett County, Wisconsin.




Tax ID:  17930        Legacy ID:  028411201100




The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼) of Section twelve
(12), Township forty (40) North, Range fourteen (14) West, in the Town of Scott,
Burnett County, Wisconsin.




Tax ID:  17933        Legacy ID:  028411201400




Parcel 6:

The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼) of Section four
(4), Township forty-one (41) North, Range fifteen (15) West, in the Town of
Swiss, Burnett County, Wisconsin.




Tax ID:  21180        Legacy ID:  032520401800




Parcel 7:

The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section fourteen
(14), Township forty (40) North, Range seventeen (17) West, in the Town of
Union, Burnett County, Wisconsin.




Tax ID:  24755        Legacy ID:  036441403400




Parcel 8:

The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼) of Section
twenty-nine (29), Township forty-one (41) North, Range fourteen (14) West, in
the Town of Webb Lake, Burnett County, Wisconsin.




Tax ID:  26315        Legacy ID:  038512905800




The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼) of Section
twenty-nine (29), Township forty-one (41) North, Range fourteen (14) West, in
the Town of Webb Lake, Burnett County, Wisconsin.




Tax ID:  26316        Legacy ID:  038512906000




The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section
twenty-nine (29), Township forty-one (41) North, Range fourteen (14) West, in
the Town of Webb Lake, Burnett County, Wisconsin.




Tax ID:  26317        Legacy ID:  038512906100




The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section
twenty-nine (29), Township forty-one (41) North, Range fourteen (14) West, in
the Town of Webb Lake, Burnett County, Wisconsin.














--------------------------------------------------------------------------------







Tax ID:  26318        Legacy ID:  038512906200




The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section
twenty-nine (29), Township forty-one (41) North, Range fourteen (14) West, in
the Town of Webb Lake, Burnett County, Wisconsin.




Tax ID:  26319        Legacy ID:  038512906300




The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section
twenty-nine (29), Township forty-one (41) North, Range fourteen (14) West, in
the Town of Webb Lake, Burnett County, Wisconsin.




Tax ID:  26321        Legacy ID:  038512906500




The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼) of Section
twenty-nine (29), Township forty-one (41) North, Range fourteen (14) West, in
the Town of Webb Lake, Burnett County, Wisconsin.




Tax ID:  26322        Legacy ID:  038512906600




The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼) Section twenty-nine
(29), Township forty-one (41) North, Range fourteen (14) West, in the Town of
Webb Lake, Burnett County, Wisconsin.




Tax ID:  26323        Legacy ID:  038512906700




Parcel 9:

The Fractional Northeast quarter (Fr’l NE ¼) of the Northeast quarter (NE ¼) of
Section one (1), Township forty-two (42) North, Range fourteen (14) West, in the
Town of Blaine, Burnett County, Wisconsin.




Tax ID:  930          Legacy ID:  004610101100




The Fractional Northwest quarter (Fr’l NW ¼) of the Northeast quarter (NE ¼) of
Section one (1), Township forty-two (42) North, Range fourteen (14) West, in the
Town of Blaine, Burnett County, Wisconsin.




Tax ID: 931          Legacy ID:  004610101200




The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼) of Section one (1),
Township forty-two (42) North, Range fourteen (14) West, in the Town of Blaine,
Burnett County, Wisconsin.




Tax ID:  932          Legacy ID:  004610101300




The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼) of Section one (1),
Township forty-two (42) North, Range fourteen (14) West, in the Town of Blaine,
Burnett County, Wisconsin.




Tax ID:  933          Legacy ID:  004610101400














--------------------------------------------------------------------------------







The Fractional Northeast quarter (Fr’l NE ¼) of the Northwest quarter (NW ¼) of
Section one (1), Township forty-two (42) North, Range fourteen (14) West, in the
Town of Blaine, Burnett County, Wisconsin.




Tax ID:  934          Legacy ID:  004610101500




The Fractional Northwest quarter (Fr’l NW ¼) of the Northwest quarter (NW ¼) of
Section one (1), Township forty-two (42) North, Range fourteen (14) West, in the
Town of Blaine, Burnett County, Wisconsin.




Tax ID:  935          Legacy ID:  004610101600




The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼) of Section one (1),
Township forty-two (42) North, Range fourteen (14) West, in the Town of Blaine,
Burnett County, Wisconsin.




Tax ID:  936          Legacy ID:  004610101700




The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section one (1),
Township forty-two (42) North, Range fourteen (14) West, in the Town of Blaine,
Burnett County, Wisconsin.




Tax ID:  937          Legacy ID:  004610101800




The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section one (1),
Township forty-two (42) North, Range fourteen (14) West, in the Town of Blaine,
Burnett County, Wisconsin.




Tax ID:  938          Legacy ID:  004610101900




The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section one (1),
Township forty-two (42) North, Range fourteen (14) West, in the Town of Blaine,
Burnett County, Wisconsin.




Tax ID:  939          Legacy ID:  004610102000




The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼) of Section one (1),
Township forty-two (42) North, Range fourteen (14) West, in the Town of Blaine,
Burnett County, Wisconsin.




Tax ID:  941          Legacy ID:  004610102200




The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼) of Section one (1),
Township forty-two (42) North, Range fourteen (14) West, in the Town of Blaine,
Burnett County, Wisconsin.




Tax ID:  942          Legacy ID:  004610102300




The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼) of Section one (1),
Township forty-two (42) North, Range fourteen (14) West, in the Town of Blaine,
Burnett County, Wisconsin.














--------------------------------------------------------------------------------







Tax ID:  943          Legacy ID:  004610102400




The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼) of Section one (1),
Township forty-two (42) North, Range fourteen (14) West, in the Town of Blaine,
Burnett County, Wisconsin.




Tax ID:  944          Legacy ID:  004610102500




Parcel 10:

The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼) of Section
twenty-five (25), Township forty-two (42) North, Range fourteen (14) West, in
the Town of Blaine, Burnett County, Wisconsin.




Tax ID:  1147        Legacy ID:  004612501200




DOUGLAS COUNTY




1.

Northeast Quarter of Northeast Quarter; Section 1, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00049-00




     2.    Northwest Quarter of Northeast Quarter; Section 1, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00050-00




     3.    Southwest Quarter of Northeast Quarter; Section 1, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00051-00




     4.    Southeast Quarter of Northeast Quarter; Section 1, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00052-00




     5.    Northeast Quarter of Northwest Quarter; Section 1, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00053-00




     6.   Southeast Quarter of Northwest Quarter; Section 1, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00056-00




     7.   Northeast Quarter of Southwest Quarter; Section 1, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00057-00














--------------------------------------------------------------------------------







     8.   Northwest Quarter of Southwest Quarter; Section 1, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00058-00

     9.   Southwest Quarter of Southwest Quarter; Section 1, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00059-00




    10.  Northeast Quarter of Southeast Quarter; Section 1, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00061-00




     11.  Northwest Quarter of Southeast Quarter; Section 1, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00062-00




     12.  Southeast Quarter of Southeast Quarter; Section 1, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00064-00




13.

 Southwest Quarter of Southwest Quarter, Section 4, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00101-00




14.

Northwest Quarter of Northeast Quarter; Section 5, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00110-00




15.

Southwest Quarter of Northeast Quarter; Section 5, Township 44 North, Range 10

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00111-00




16.

Southeast Quarter of Northeast Quarter; Section 5, Township 44 North, Range 10

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00112-00




17.

Northeast Quarter of Northwest Quarter; Section 5, Township 44 North, Range 10

 

West, Town of Gordon, Douglas County Wisconsin.




      Parcel No. GO-012-00113-00




18.

Southeast Quarter of Northwest Quarter; Section 5, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.














--------------------------------------------------------------------------------







Parcel No. GO-012-00116-00




19.

Northeast Quarter of Southwest Quarter; Section 5, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00117-00




20.

Southeast Quarter of Southwest Quarter; Section 5, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00120-00




21.

Northeast Quarter of Southeast Quarter; Section 5, Township 44 North, Range 10

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00121-00




22.

Northwest Quarter of Southeast Quarter; Section 5, Township 44 North, Range 10

 

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00122-00




23.

Southwest Quarter of Southeast Quarter; Section 5, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00123-00




24.

Southeast Quarter of Southeast Quarter; Section 5, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00124-00




25.  Northeast Quarter of Northeast Quarter; Section 6, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00125-00




     26.  Northwest Quarter of Northeast Quarter; Section 6, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00126-00




     27.  Northeast Quarter of Southwest Quarter; Section 6, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00134-00




     28.  West one-half of Southwest Quarter; Section 6, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00135-00














--------------------------------------------------------------------------------







     29.  Southeast Quarter of Southwest Quarter; Section 6, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00136-00




     30.  Southeast Quarter of Southeast Quarter; Section 6, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00140-00




31.

 Northeast Quarter of Northeast Quarter; Section 7, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00141-00




32.

Northwest Quarter of Northeast Quarter; Section 7, Township 44 North, Range 10

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00142-00




33.

Southwest Quarter of Northeast Quarter; Section 7, Township 44 North, Range 10

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00143-00




34.

Southeast Quarter of Northeast Quarter; Section 7, Township 44 North, Range 10

West, Town of Gordon, Douglas County Wisconsin.

 

Parcel No. GO-012-00144-00




35.

Northeast Quarter of Northwest Quarter; Section 7, Township 44 North, Range 10

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00145-00




     36.  Northwest Quarter of Northwest Quarter; Section 7, Township 44 North,
Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00146-00




37.

 Southeast Quarter of Northwest Quarter; Section 7, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00148-00




     38.   Southeast Quarter of Southwest Quarter; Section 7, Township 44 North,
Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00152-00




     39.  Northeast Quarter of Southeast Quarter; Section 7, Township 44 North,
Range 10

West, Town of Gordon, Douglas County Wisconsin.











--------------------------------------------------------------------------------










Parcel No. GO-012-00153-00




40.

Southwest Quarter of Southeast Quarter; Section 7, Township 44 North, Range 10

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00155-00




41.

 Northeast Quarter of Northeast Quarter; Section 8, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00157-00




42.

Southwest Quarter of Northeast Quarter; Section 8, Township 44 North, Range 10

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00159-00




43.

Southeast Quarter of Northeast Quarter; Section 8, Township 44 North, Range 10

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00160-00




44.

Northwest Quarter of Northwest Quarter; Section 8, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00162-00




     45.  Southwest Quarter of Northwest Quarter;. Section 8, Township 44 North,
Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00163-00




     46.  Southeast Quarter of Northwest Quarter; Section 8, Township 44 North,
Range 10

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00164-00




     47.  Northeast Quarter of Southwest Quarter; Section 8, Township 44 North,
Range 10

     West, Town of Gordon, Douglas County Wisconsin.




      Parcel No. GO-012-00165-00




48.

Northwest Quarter of Southwest Quarter; Section 8, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00166-00




49.

Northeast Quarter of Southeast Quarter; Section 8, Township 44 North, Range 10

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00169-00











--------------------------------------------------------------------------------










50.

Southeast Quarter of Southeast Quarter; Section 8, Township 44 North, Range 10

West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00172-00




     51.  Southwest Quarter of Northeast Quarter; Section 9, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00175-00




     52.  Southeast Quarter of Northeast Quarter; Section 9, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00176-00




     53.  Northeast Quarter of Northwest Quarter; Section 9, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00177-00




     54.  Northwest Quarter of Northwest Quarter; Section 9, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00178-00




     55.  Southwest Quarter of Northwest Quarter; Section 9, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00179-00




     56.  Southeast Quarter of Southwest Quarter; Section 9, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00184-00




     57.  Northeast Quarter of Southeast Quarter; Section 9, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00185-00




     58.  Northwest Quarter of Southeast Quarter; Section 9, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00186-00




     59.  Southeast Quarter of Southeast Quarter; Section 9, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00188-00














--------------------------------------------------------------------------------







60.

 Northeast Quarter of Southwest Quarter; Section 10, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00197-00




61.

Northwest Quarter of Southwest Quarter; Section 10, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00198-00




62.

Southwest Quarter of Southwest Quarter; Section 10, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00199-00




63.

Southeast Quarter of Southwest Quarter; Section 10, Township 44 North, Range10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00200-00




64.

Southwest Quarter of Northeast Quarter; Section 11, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00210-00




65.

Southeast Quarter of Northeast Quarter; Section 11, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00211-00




66.

Southeast Quarter of Northwest Quarter; Section 11, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00215-00




67.

Northeast Quarter of Southwest Quarter; Section 11, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00216-00




68.

Northwest Quarter of Southwest Quarter; Section 11, Township 44 North,

      Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00217-00




69.

Southwest Quarter of Southwest Quarter; Section 11, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00218-00




70.

Southeast Quarter of Southwest Quarter; Section 11, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.











--------------------------------------------------------------------------------










Parcel No. GO-012-00219-00




71.

Northeast Quarter of Southeast Quarter; Section 11, Township 44 North,

     Range 10 West, Town of Gordon, Douglas County Wisconsin.




     Parcel No. GO-012-00220-00




72.

Northwest Quarter of Southeast Quarter; Section 11, Township 44 North,

     Range 10 West, Town of Gordon, Douglas County Wisconsin.




     Parcel No. GO-012-00221-00




73.

Southwest Quarter of Southeast Quarter; Section 11, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00222-00




     74.  Southeast Quarter of Southeast Quarter; Section 11, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00223-00




75.

 Northeast Quarter of Northeast Quarter; Section 12, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00224-00




76.  Southwest Quarter of Northeast Quarter; Section 12, Township 44 North,
Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00226-00




77.

 Southeast Quarter of Northeast Quarter; Section 12, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00227-00




78.

Southwest Quarter of Southwest Quarter; Section 12, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00234-00




79.

Southeast Quarter of Southwest Quarter; Section 12, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00235-00




80.

Northeast Quarter of Southeast Quarter; Section 12, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00236-00











--------------------------------------------------------------------------------










81.

Northwest Quarter of Southeast Quarter; Section 12, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00237-00




82.

Southwest Quarter of Southeast Quarter; Section 12, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00238-00




83.

Southeast Quarter of Southeast Quarter; Section 12, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00239-00




84.

Northeast Quarter of Northeast Quarter; Section 13, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00240-00




85.

Northwest Quarter of Northeast Quarter; Section 13, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00241-00




86.

Southwest Quarter of Northeast Quarter; Section 13, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00242-00




87.

Southeast Quarter of Northeast Quarter; Section 13, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00243-00




88.

Northeast Quarter of Northwest Quarter; Section 13, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00244-00




89.

Northwest Quarter of Northwest Quarter; Section 13, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00245-00




90.

Southwest Quarter of Northwest Quarter; Section 13, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00246-00




     91.  Southeast Quarter of Northwest Quarter; Section 13, Township 44 North,
Range











--------------------------------------------------------------------------------







10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00247-00




     92.  Northeast Quarter of Southwest Quarter; Section 13, Township 44 North,
Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00248-00




93.

Northwest Quarter of Southwest Quarter; Section 13, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00249-00




94.

Southwest Quarter of Southwest Quarter; Section 13, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00250-00




95.

Southeast Quarter of Southwest Quarter; Section 13, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00251-00




     96.  Northeast Quarter of Southeast Quarter; Section 13, Township 44 North,
Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00252-00




     97.  Northwest Quarter of Southeast Quarter; Section 13, Township 44 North,
Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00253-00




98.

Southwest Quarter of Southeast Quarter; Section 13, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00254-00




99.

Southeast Quarter of Southeast Quarter; Section 13, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00255-00




100.

 Northeast Quarter of Northeast Quarter; Section 14, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00256-00




    101.  Northwest Quarter of Northeast Quarter; Section 14, Township 44 North,
Range

10 West, Town of Gordon, Douglas County Wisconsin.














--------------------------------------------------------------------------------







Parcel No. GO-012-00257-00




    102. Southeast Quarter of Southwest Quarter; Section 14, Township 44 North,
Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00266-00




103.

 Northeast Quarter of Southeast Quarter; Section 14, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00267-00




104.

 Northwest Quarter of Southeast Quarter; Section 14, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00268-00




105.

 Southwest Quarter of Southeast Quarter; Section 14, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00269-00




106.

 Southeast Quarter of Southeast Quarter; Section 14, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00270-00




107.

 Northeast Quarter of Northeast Quarter; Section 15, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00271-00




108.

 Northwest Quarter of Northeast Quarter; Section 15, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00272-00




109.

 Southwest Quarter of Northeast Quarter; Section 15, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00273-00




110.

 Southeast Quarter of Northeast Quarter; Section 15, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00274-00




111.

 Northeast Quarter of Northwest Quarter; Section 15, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00275-00














--------------------------------------------------------------------------------







112.

 Southwest Quarter of Northwest Quarter; Section 16, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00295-00




113.

 Northeast Quarter of Southwest Quarter; Section 16, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00297-00




114.

 Southwest Quarter of Southwest Quarter; Section 16, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00299-00




115.

 Southeast Quarter of Southwest Quarter; Section 16, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00300-00




116.

 Northeast Quarter of Northeast Quarter, Section 17, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00305-00




117.

 Northeast Quarter of Southwest Quarter; Section 18, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00326-00




118.

 Northwest Quarter of Southwest Quarter; Section 18, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00327-00




119.

 Southwest Quarter of Southwest Quarter; Section 18, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00328-00




120.

 Southeast Quarter of Southwest Quarter; Section 18, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00329-00




121.

 Northeast Quarter of Northeast Quarter; Section 19, Township 44 North, Range   

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00331-00




122.

 Northwest Quarter of Northeast Quarter; Section 19, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.











--------------------------------------------------------------------------------










 Parcel No. GO-012-00332-00




123.

 Southwest Quarter of Northeast Quarter; Section 19, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




  Parcel No. GO-012-00333-00




124.

 Southeast Quarter of Northeast Quarter; Section 19, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




  Parcel No. GO-012-00334-00




125.

 Northeast Quarter of Northwest Quarter; Section 19, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00335-00




126.

 Northwest Quarter of Northwest Quarter; Section 19, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00336-00




127.

 Southwest Quarter of Northwest Quarter; Section 19, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00337-00




128.

 Southeast Quarter of Northwest Quarter; Section 19, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.

 

 Parcel No. GO-012-00338-00




129.

 Northeast Quarter of Southwest Quarter; Section 19, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00339-00




130.

 Northwest Quarter of Southwest Quarter; Section 19, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00340-00

 

131.

 Southwest Quarter of Southwest Quarter; Section 19, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00341-00




132.

 Southeast Quarter of Southwest Quarter; Section 19, Township 44 North, Range  

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00342-00











--------------------------------------------------------------------------------










133.

 Northwest Quarter of Southeast Quarter; Section 19, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00344-00




134.

 Southwest Quarter of Southeast Quarter; Section 19, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00345-00




135.

 Northeast Quarter of Northwest Quarter; Section 20, Township 44 North, Range  

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00351-00




136.

 Southeast Quarter of Southwest Quarter; Section 20, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




  Parcel No. GO-012-00358-00




137.

 Northeast Quarter of Southeast Quarter; Section 20, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00359-00




138.

 Northwest Quarter of Southeast Quarter; Section 20, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00360-00




139.

 Southwest Quarter of Southeast Quarter; Section 20, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00361-00




140.

 Northeast Quarter of Northeast Quarter; Section 21, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00363-00




141.

 Northwest Quarter of Northeast Quarter; Section 21, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00364-00




142.

 Southeast Quarter of Northeast Quarter; Section 21, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00366-00




143.

 Northeast Quarter of Southwest Quarter; Section 21, Township 44 North, Range











--------------------------------------------------------------------------------







 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00371-00




144.

 Northwest Quarter of Southwest Quarter; Section 21, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00372-00




145.

 Southeast Quarter of Southwest Quarter; Section 21, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00374-00




146.

 Northeast Quarter of Southeast Quarter; Section 21, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00375-00




147.

 Northwest Quarter of Southeast Quarter; Section 21, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00376-00




148.

 Southwest Quarter of Southeast Quarter; Section 21, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00377-00




149.

 Southeast Quarter of Southeast Quarter; Section 21, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00378-00




150.

 Northeast Quarter of Northeast Quarter; Section 23, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00392-00




151.

 Northwest Quarter of Northeast Quarter; Section 23, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00393-00




152.

 Southwest Quarter of Northeast Quarter; Section 23, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00394-00




153.

 Southeast Quarter of Northeast Quarter; Section 23, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.














--------------------------------------------------------------------------------







 Parcel No. GO-012-00395-00




154.

 Northeast Quarter of Northwest Quarter; Section 23, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00396-00




155.

 Southwest Quarter of Northwest Quarter; Section 23, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00398-00




156.

 Southeast Quarter of Northwest Quarter; Section 23, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00399-00




157.

 Northeast Quarter of Southwest Quarter; Section 23, Township 44 North, Range

 

10 West, Town of Gordon, Douglas County Wisconsin.




      Parcel No. GO-012-00400-00




158.

 Northwest Quarter of Southwest Quarter; Section 23, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00401-00




159.

 Southwest Quarter of Southwest Quarter; Section 23, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-0402-00




160.

 Southeast Quarter of Southwest Quarter; Section 23, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00403-00




161.

 Northeast Quarter of Southeast Quarter; Section 23, Township 44 North, Range

 

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00404-00




162.

 Northwest Quarter of Southeast Quarter; Section 23, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00405-00




163.

 Southwest Quarter of Southeast Quarter; Section 23, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00406-00














--------------------------------------------------------------------------------







164.

 Southeast Quarter of Southeast Quarter except the following described parcel:  

 Commencing at a point 418 feet north of the southeast corner of said SE ¼ of SE

¼; thence north 418 feet; thence west 209 feet; thence south 418 feet; thence
east

209 feet to the place of beginning; Section 23, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00407-00




165.

 Northwest Quarter of Northeast Quarter; Section 24, Township 44 North, Range   

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00410-00




166.

 Northeast Quarter of Northwest Quarter; Section 24, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00426-00




167.

 Northwest Quarter of Northwest Quarter; Section 24, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00427-00




168.

 Southwest Quarter of Northwest Quarter; Section 24, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00428-00




169.

 Southeast Quarter of Northwest Quarter; Section 24, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00429-00




170.

 Northeast Quarter of Northeast Quarter; Section 26, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00467-00




171.

 Northwest Quarter of Northeast Quarter; Section 26, Township 44 North, Range

      10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00468-00




172.

 Northeast Quarter of Northwest Quarter; Section 26, Township 44 North, Range

      10 West, Town of Gordon, Douglas County Wisconsin.




             Parcel No. GO-012-00484-00




173.

 Northwest Quarter of Northwest Quarter; Section 26, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00485-00











--------------------------------------------------------------------------------










174.

 Southwest Quarter of Northwest Quarter; Section 26, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00486-00




175.

 Southeast Quarter of Northwest Quarter; Section 26, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00487-00




176.

 Northeast Quarter of Northeast Quarter; Section 27, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00535-00




177.

 Northwest Quarter of Northeast Quarter; Section 27, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00536-00




178.

 Southwest Quarter of Northeast Quarter; Section 27, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00537-00




179.

 Southeast Quarter of Northeast Quarter; Section 27, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00538-00




180.

 Northeast Quarter of Northwest Quarter; Section 27, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00539-00




    181.  Northwest Quarter of Northwest Quarter; Section 27, Township 44 North,
Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00540-00




182. Southwest Quarter of Northwest Quarter; Section 27, Township 44 North,
Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00541-00




183.

 Southeast Quarter of Northwest Quarter; Section 27, Township 44 North, Range

 

 10 West, Town of Gordon, Douglas County Wisconsin.




 

  Parcel No. GO-012-00542-00




184.

Northeast Quarter of Southwest Quarter; Section 27, Township 44 North, Range











--------------------------------------------------------------------------------







 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00543-00




185.

 Northwest Quarter of Southwest Quarter; Section 27, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00544-00




186.

Southwest Quarter of Southwest Quarter; Section 27, Township 44 North, Range

 

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00545-00




187.

Southeast Quarter of Southwest Quarter; Section 27, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin; excepting the following

 parcels:




 Beginning at the Southeast corner of the Southeast quarter of the Southwest

 quarter of Section 27, Township 44 North, Range 10 West, proceed north 05

 degrees west 198 feet; thence south 85 degrees west a distance of 330 feet;
thence

 south 05 degrees east for a distance of 198 feet; thence north 85 degrees east
to

 the point of beginning.




 Beginning at the Southwest corner of the Southeast quarter of the Southwest

 quarter of Section 27, Township 44 North, Range 10 West, proceed north 05

 degrees west 198 feet; thence north 85 degrees east 330 feet; thence south 05

 degrees east for a distance of 198 feet; south 85 degrees west a distance of
330

 feet to the point of beginning.




 Parcel No. GO-012-00546-00




188.

Northwest Quarter of Southeast Quarter; Section 27, Township 44 North, Range 10
West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00552-00




    189.   Northeast Quarter of Northeast Quarter; Section 28, Township 44
North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00555-00




    190.  Northwest Quarter of Northeast Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00556-00




    191.  Southwest Quarter of Northeast Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00557-00














--------------------------------------------------------------------------------







    192.  Southeast Quarter of Northeast Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00558-00




    193.  Northeast Quarter of Northwest Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00559-00




    194.  Northwest Quarter of Northwest Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 

 Parcel No. GO-012-00560-00




    195.  Southwest Quarter of Northwest Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00561-00




196.

Southeast Quarter of Northwest Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00562-00




    197.  Northeast Quarter of Southwest Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00563-00




    198.  Northwest Quarter of Southwest Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00564-00




    199.  Southwest Quarter of Southwest Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00565-00




    200.  Southeast Quarter of Southwest Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00566-00




    201.  Northeast Quarter of Southeast Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00567-00




    202.  Northwest Quarter of Southeast Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.











--------------------------------------------------------------------------------










 Parcel No. GO-012-00568-00




    203.  Southwest Quarter of Southeast Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00569-00




    204.  Southeast Quarter of Southeast Quarter; Section 28, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00570-00




205.

Northeast Quarter of Northwest Quarter; Section 29, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00575-00




206.

Northwest Quarter of Northwest Quarter; Section 29, Township 44 North, Range

10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00576-00




207.

Northeast Quarter of Northeast Quarter; Section 30, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00587-00




208.

Northwest Quarter of Northeast Quarter; Section 30, Township 44 North,

 Range 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00588-00




209.

That part of Government Lot 2 lying east of the north-south quarter line;
Section

30, Township 44 North, Range 10 West, Town of Gordon, Douglas County

Wisconsin.




 Parcel No. GO-012-00604-00




    210.  Southwest Quarter of Southeast Quarter; Section 30, Township 44 North,

Range 10 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00610-00




211.

 Northeast Quarter of Northeast Quarter, Section 33, Township 44 North, Range

 10 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00649-00




212.

  Northwest Quarter of Northeast Quarter; Section 1, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.

 











--------------------------------------------------------------------------------







 Parcel No. GO-012-00750-00




213.

 Southwest Quarter of Northeast Quarter; Section 1, Township 44 North, Range

        11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00751-00




214.

 Southeast Quarter of Northeast Quarter; Section 1, Township 44 North, Range 11

 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00752-00




215.

 Northeast Quarter of Southeast Quarter; Section 1, Township 44 North, Range 11

 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00762-00




216.

 Southwest Quarter of Southeast Quarter; Section 1, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00764-00




217.

 Northwest Quarter of Northeast Quarter; Section 11, Township 44 North, Range

      11 West, Town of Gordon, Douglas County Wisconsin.

 

      Parcel No. GO-012-00825-00




218.

 Southwest Quarter of Northeast Quarter; Section 11, Township 44 North, Range

 

11 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00826-00




219.

 Southeast Quarter of Northeast Quarter; Section 11, Township 44 North, Range

 

11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00827-00




220.

 Northeast Quarter of Northwest Quarter; Section 11, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00828-00




221.

  Northwest Quarter of Northwest Quarter; Section 11, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00829-00




222.

 Southwest Quarter of Northwest Quarter; Section 11, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00830-00














--------------------------------------------------------------------------------







223.

 Southeast Quarter of Northwest Quarter; Section 11, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00831-00




224.

 Northeast Quarter of Southwest Quarter; Section 11, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00832-00




225.

 Northwest Quarter of Southwest Quarter; Section 11, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




  Parcel No. GO-012-00833-00




226.

 Southwest Quarter of Southwest Quarter; Section 11, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00834-00




227.

 Southeast Quarter of Southwest Quarter; Section 11, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00835-00




228.

 Northeast Quarter of Southeast Quarter; Section 11, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00836-00




229.

 Northwest Quarter of Southeast Quarter; Section 11, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00837-00




230.

 Southwest Quarter of Southeast Quarter; Section 11, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00838-00




231.

 Southeast Quarter of Southeast Quarter; Section 11, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00839-00




232.

 Northeast Quarter of Southwest Quarter; Section 12, Township 44 North, Range

      11 West, Town of Gordon, Douglas County Wisconsin.




      Parcel No. GO-012-00848-00




233.

 Northwest Quarter of Southwest Quarter; Section 12, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.











--------------------------------------------------------------------------------










 Parcel No. GO-012-00849-00




234.

 Southwest Quarter of Southwest Quarter; Section 12, Township 44 North, Range

        11 West, Town of Gordon, Douglas County Wisconsin.




        Parcel No. GO-012-00850-00




    235.  Southeast Quarter of Southwest Quarter; Section 12, Township 44 North,
Range

 11 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00851-00




236.

 Southwest Quarter of Northeast Quarter; Section 13, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00858-00




237.

 Southeast Quarter of Northeast Quarter; Section 13, Township 44 North, Range

 

11 West, Town of Gordon, Douglas County Wisconsin.




      Parcel No. GO-012-00859-00




238.

 Northeast Quarter of Northwest Quarter; Section 13, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00860-00




239.

 Northwest Quarter of Northwest Quarter; Section 13, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00861-00




240.

 Southeast Quarter of Northwest Quarter; Section 13, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00863-00




241.

 Northeast Quarter of Southwest Quarter; Section 13, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00864-00




242.

 Northwest Quarter of Southwest Quarter; Section 13, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00865-00




243.

 Southwest Quarter of Southwest Quarter; Section 13, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00866-00











--------------------------------------------------------------------------------










244.

 Southeast Quarter of Southwest Quarter; Section 13, Township 44 North, Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00867-00




    245.  Northwest Quarter of Southeast Quarter; Section 13, Township 44 North,
Range

 11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00869-00




246. Southwest Quarter of Southeast Quarter; Section 13, Township 44 North,
Range

 11 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00870-00




247.

Northwest Quarter of Northeast Quarter; Section 14, Township 44 North, Range

        11 West, Town of Gordon, Douglas County Wisconsin.




 Parcel No. GO-012-00875-00




248.

Northeast Quarter of Northwest Quarter; Section 14, Township 44 North, Range

        11 West, Town of Gordon, Douglas County Wisconsin.




        Parcel No. GO-012-00878-00




249.

Northwest Quarter of Northwest Quarter; Section 14, Township 44 North, Range

11 West, Town of Gordon, Douglas County Wisconsin.




Parcel No. GO-012-00879-00




250.

Northeast Quarter of Northeast Quarter; Section 21, Township 44 North,

       Range 11 West, Town of Gordon, Douglas County Wisconsin.




       Parcel No. GO-012-01013-00




251.  Northwest Quarter of Northeast Quarter; Section 21, Township 44 North,

         Range 11 West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01014-00

 

252.  Southwest Quarter of Northeast Quarter; Section 21, Township 44 North,

         Range 11 West, Town of Gordon, Douglas County Wisconsin.




        Parcel No. GO-012-01015-00




253.  Southeast Quarter of Northeast Quarter; Section 21, Township 44 North,

         Range 11 West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01016-00

   

254.

Northeast Quarter of Northwest Quarter; Section 21, Township 44 North,











--------------------------------------------------------------------------------







         Range 11 West, Town of Gordon, Douglas County Wisconsin.




        Parcel No. GO-012-01017-00




255.

Northwest Quarter of Northwest Quarter; Section 21, Township 44 North,

          Range 11 West, Town of Gordon, Douglas County Wisconsin.

 

          Parcel No. GO-012-01018-00




256.  Southwest Quarter of Northwest Quarter; Section 21, Township 44 North,

         Range 11 West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01019-00




257.  Southeast Quarter of Northwest Quarter; Section 21, Township 44 North,

         Range 11 West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01020-00




258.  Northeast Quarter of Southwest Quarter; Section 21, Township 44 North,

         Range 11 West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01021-00




259.  Northwest Quarter of Southwest Quarter; Section 21, Township 44 North,

         Range 11 West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01022-00




260.  Southwest Quarter of Southwest Quarter; Section 21, Township 44 North,
    

         Range 11 West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01023-00




261.  Southeast Quarter of Southwest Quarter; Section 21, Township 44 North,

         Range 11 West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01024-00




262.  Northeast Quarter of Southeast Quarter; Section 21, Township 44 North,

         Range 11 West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01025-00




263.  Northwest Quarter of Southeast Quarter; Section 21, Township 44 North,

         Range 11 West, Town of Gordon, Douglas County Wisconsin.




   Parcel No. GO-012-01026-00




264.  Northwest Quarter of Northeast Quarter; Section 22, Township 44 North,
Range 11    

         West, Town of Gordon, Douglas County Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. GO-012-01030-00







265.  Southwest Quarter of Northeast Quarter; Section 22, Township 44 North,
Range 11    

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01031-00




266.  Northeast Quarter of Northwest Quarter; Section 22, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01033-00




267.  Northwest Quarter of Northwest Quarter; Section 22, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01034-00




268.  Southwest Quarter of Northwest Quarter; Section 22, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01035-00




269.  Southeast Quarter of Northwest Quarter; Section 22, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01036-00




270.  Northeast Quarter of Southwest Quarter; Section 22, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01037-00




271.  Northwest Quarter of Southwest Quarter; Section 22, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01038-00




272.  Southwest Quarter of Southwest Quarter; Section 22, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01039-00




273.  Southeast Quarter of Southwest Quarter; Section 22, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01040-00




274.  Northeast Quarter of Southeast Quarter; Section 22, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01041-00











--------------------------------------------------------------------------------










275.  Northwest Quarter of Southeast Quarter; Section 22, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01042-00




276.  Southwest Quarter of Southeast Quarter; Section 22, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01043-00




277.  Southeast Quarter of Southeast Quarter; Section 22, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01044-00




278.  Southwest Quarter of Northwest Quarter; Section 23, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01055-00




279.  Northwest Quarter of Southwest Quarter; Section 23, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01058-00




280.  Southwest Quarter of Southwest Quarter; Section 23, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




      Parcel No. GO-012-01059-00




281.  Northeast Quarter of Northeast Quarter; Section 24, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01062-00




282.  Northwest Quarter of Northeast Quarter; Section 24, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01063-00




283.  Southeast Quarter of Northeast Quarter; Section 24, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01065-00




284.  Northeast Quarter of Northwest Quarter; Section 24, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01066-00




285.  Northwest Quarter of Northwest Quarter; Section 24, Township 44 North,
Range 11











--------------------------------------------------------------------------------







         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01067-00




286.  Southwest Quarter of Northwest Quarter; Section 24, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-01201068-00




287.  Southeast Quarter of Northwest Quarter; Section 24, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01069-00




288.  Northwest Quarter of Southwest Quarter; Section 24, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




          Parcel No. GO-012-01071-00




289.  Southwest Quarter of Southwest Quarter; Section 24, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01072-00




290.  Southeast Quarter of Southwest Quarter; Section 24, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County, Wisconsin; excepting the
following

         described parcel:




         Starting at the Southwest corner of Section 24 and continuing eastward
along the

          line between Section 24 and Section 25 for a distance of 28 chains to
a point of

          beginning; thence north 05 degrees west a distance of 2 chains; thence
south 85

          degrees east a distance of 5 chains; thence south 05 degrees east a
distance of 2

          chains; thence west along the line between Sections 24 and 25 to the
point of

          beginning.




         Parcel No. GO-012-01074-00




291.  Southwest Quarter of Southeast Quarter; Section 24, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




      Parcel No. GO-012-01077-00




292.  Northeast Quarter of Northwest Quarter; Section 26, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01125-00




293.  Northwest Quarter of Northwest Quarter; Section 26, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01126-00














--------------------------------------------------------------------------------







294.  Southwest Quarter of Northwest Quarter; Section 26, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01127-00




295.  Southeast Quarter of Northwest Quarter; Section 26, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01128-00




296.  Northeast Quarter of Southwest Quarter; Section 26, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01128-01




297.  Northwest Quarter of Southwest Quarter; Section 26, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01128-02




298.  Southwest Quarter of Southwest Quarter; Section 26, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01128-03




299.  Southeast Quarter of Southwest Quarter; Section 26, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




      Parcel No. GO-012-01129-00




300.  Northeast Quarter of Northeast Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01145-00




301.  Northwest Quarter of Northeast Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01146-00




302.  Southwest Quarter of Northeast Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01147-00




303.  Southeast Quarter of Northeast Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01148-00




304.  Northeast Quarter of Northwest Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. GO-012-01149-00




305.  Northwest Quarter of Northwest Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01150-00




306.  Southwest Quarter of Northwest Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01151-00




307.  Southeast Quarter of Northwest Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01152-00




308.  Northeast Quarter of Southwest Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01153-00




309.  Northwest Quarter of Southwest Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01154-00




310.  Southwest Quarter of Southwest Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin; excepting Commencing at
the

         Southwest corner of the Southwest Quarter of the Southwest Quarter of
said Section

         27; running true north on the section line between Sections 27 and 28 a
distance of

         208.71 feet; thence true east a distance of 834.84 feet; thence true
south a distance

         of 208.71 feet; thence true west on the section line a distance of
834.81 feet to the

         point of beginning.




         Parcel No. GO-012-01156-00




311.  Southeast Quarter of Southwest Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01157-00




312.  Northeast Quarter of Southeast Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01158-00




313.  Northwest Quarter of Southeast Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01159-00











--------------------------------------------------------------------------------










314.  Southwest Quarter of Southeast Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01160-00




315.  Southeast Quarter of Southeast Quarter, Section 27, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01161-00




316.  Northeast Quarter of Northeast Quarter, Section 28, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01162-00




317.  Northwest Quarter of Northeast Quarter, Section 28, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01163-00




318.  Southwest Quarter of Northeast Quarter, Section 28, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01164-00




319.  Southeast Quarter of Northeast Quarter, Section 28, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01165-00




320.  Northeast Quarter of Northwest Quarter, Section 28, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01166-00




321.  Northwest Quarter of Northwest Quarter, Section 28, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01167-00




322.  Southwest Quarter of Northwest Quarter, Section 28, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01168-00




323.  Southeast Quarter of Northwest Quarter, Section 28, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01169-00




324.  Northeast Quarter of Southwest Quarter, Section 28, Township 44 North,
Range 11











--------------------------------------------------------------------------------







         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01170-00




325.  Northwest Quarter of Southwest Quarter, Section 28, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01171-00




326.  Southwest Quarter of Southwest Quarter, Section 28, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01172-00




327.  Southeast Quarter of Southwest Quarter, Section 28, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01173-00




328.  Northeast Quarter of Northeast Quarter, Section 29, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01178-00




329.  Northwest Quarter of Northeast Quarter, Section 29, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01179-00




330.  Southwest Quarter of Northeast Quarter, Section 29, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01180-00




331.  Southeast Quarter of Northeast Quarter, Section 29, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01181-00




332.  Northeast Quarter of Southwest Quarter, Section 29, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01205-00




333.  Northeast Quarter of Southeast Quarter, Section 29, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01209-00




334.  Northwest Quarter of Southeast Quarter, Section 29, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. GO-012-01210-00




335.  Southwest Quarter of Southeast Quarter, Section 29, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01211-00




336.  Southeast Quarter of Southeast Quarter, Section 29, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01212-00




337.  Northeast Quarter of Southeast Quarter, Section 32, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01294-00




338.  Southwest Quarter of Southeast Quarter, Section 32, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01296-00




339.  Southeast Quarter of Southeast Quarter, Section 32, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01297-00




340.  Northeast Quarter of Northeast Quarter, Section 33, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01298-00




341.  Southwest Quarter of Northeast Quarter, Section 33, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01300-00




342.  Southeast Quarter of Northeast Quarter, Section 33, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01301-00




343.  Northeast Quarter of Southwest Quarter, Section 33, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.

      

         Parcel No. GO-012-01307-00




344.  Northwest Quarter of Southwest Quarter, Section 33, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01308-00














--------------------------------------------------------------------------------







345.  Southwest Quarter of Southwest Quarter, Section 33, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01309-00




346.  Southeast Quarter of Southwest Quarter, Section 33, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01310-00




347.  Northeast Quarter of Southeast Quarter, Section 33, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01311-00




348.  Northwest Quarter of Southeast Quarter, Section 33, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01312-00




349.  Southwest Quarter of Southeast Quarter, Section 33, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01313-00




350.  Southeast Quarter of Southeast Quarter, Section 33, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01314-00




351.  Northwest Quarter of Northwest Quarter, Section 34, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01320-00




352.  Southwest Quarter of Northwest Quarter, Section 34, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01321-00




353.  Southeast Quarter of Northwest Quarter, Section 34, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01322-00




354.  Southwest Quarter, Section 34, Township 44 North, Range 11 West, Town of

         Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01323-00




355.  West half of Southeast Quarter, Section 34, Township 44 North, Range 11
West,

         Town of Gordon, Douglas County Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. GO-012-01324-00




356.  Northeast Quarter of Northeast Quarter, Section 35, Township 44 North,
Range 11

         West except that portion described as follows:  Beginning at a point
660 feet south

          84 degrees west from the northeast corner of Section 35; proceed south
84 degrees

         west 363 feet; thence south 6 degrees east 330 feet; thence north 84
degrees east

         363 feet; thence north 6 degrees west 330 feet to the point of
beginning, Town of

         Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01326-00




357.  Northwest Quarter of Northeast Quarter, Section 35, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01327-00




358.  Southeast Quarter of Northeast Quarter, Section 35, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01329-00




359.  Northeast Quarter of Southeast Quarter, Section 35, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01335-00




360.  Southwest Quarter of Southeast Quarter, Section 35, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01337-00




361.  Southeast Quarter of Southeast Quarter, Section 35, Township 44 North,
Range 11

         West, Town of Gordon, Douglas County Wisconsin.




          Parcel No. GO-012-01338-00




362.  Northwest Quarter of Northeast Quarter, Section 13, Township 44 North,
Range 12

         West Except part to State of Wisconsin in Vol. 446, pg. 395 as Document
no.

         595660 and in Vol. 597, pg. 823 as Document no. 676592, Town of Gordon,

         Douglas County Wisconsin.




         Parcel No. GO-012-01357-00




363.  Southwest Quarter of Northeast Quarter, Section 13, Township 44 North,
Range 12

         West Except part to State of Wisconsin in Vol. 446, pg. 395 as Document
no.

         595660 and in Vol. 597, pg. 823 as Document no. 676592, Town of Gordon,

         Douglas County Wisconsin.




         Parcel No. GO-012-01358-00




364.  Southwest Quarter of Southeast Quarter, Section 13, Township 44 North,
Range 12











--------------------------------------------------------------------------------







         West Except the North 165 feet of the South 198 feet of the East 264
feet of the

         West 314 feet thereof, also except parts to Douglas County in Vol. 149,
pg. 449 and

         in Vol. 243, pg. 493, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01367-00




365.  Southeast Quarter of Southeast Quarter, Section 13, Township 44 North,
Range 12

         West, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01369-00




366.  Northwest Quarter of Northeast Quarter, Section 24, Township 44 North,
Range 12

         West except part deeded to Lake Superior & Southeastern Railroad
Company in

         Vol. 96, pg. 210 as Document no. 153873;to Wisconsin Railway Company in
Vol.

         107, pg. 348 as Document no. 176349a and to Douglas County in Vol. 243,
pg. 489

         as Document no. 424667, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01473-00




367.  Southwest Quarter of Northeast Quarter, Section 24, Township 44 North,
Range 12

         West except part deeded to Lake Superior & Southeastern Railroad
Company in

         Vol. 96, pg. 210 as Document no. 153873;to Wisconsin Railway Company in
Vol.

         107, pg. 348 as Document no. 176349a and to Douglas County in Vol. 243,
pg. 489

         as Document no. 424667, Town of Gordon, Douglas County Wisconsin.




         Parcel No. GO-012-01475-00




368.  Southwest Quarter of Northwest Quarter, Section 26, Township 44 North,
Range 12

         West, Town of Gordon, Douglas County Wisconsin; excepting such part of
the

         Southerly portion thereof occupied by the private road shown lying
adjacent to and

         Northerly of Lots 1 through 4, inclusive of that Certified Survey
recorded in Vol. 2

         of Certified Survey Maps, pg. 43 as map no. 259 and Vol. 2 Certified
Survey

         Maps, page 90 as map no. 289 and Vol. 2 Certified Survey Maps, page 91
as

         map no. 290, respectively.




         Parcel No. GO-012-01500-00




369.  Northeast Quarter of Northeast Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00001-00




370.  Northwest Quarter of Northeast Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00002-00




371.  Southwest Quarter of Northeast Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00003-00














--------------------------------------------------------------------------------







372.  Southeast Quarter of Northeast Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00004-00




373.  Northeast Quarter of Northwest Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00005-00




374.  Northwest Quarter of Northwest Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00006-00




375.  Southwest Quarter of Northwest Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00007-00




376.  Southeast Quarter of Northwest Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00008-00




377.  Northeast Quarter of Southwest Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00009-00




378.  Northwest Quarter of Southwest Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00010-00




379.  Southwest Quarter of Southwest Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00011-00




380.  Southeast Quarter of Southwest Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00012-00




381.  Northeast Quarter of Southeast Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00013-00




382.  Northwest Quarter of Southeast Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. HI-016-00014-00




383.  Southwest Quarter of Southeast Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00015-00




384.  Southeast Quarter of Southeast Quarter, Section 1, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00016-00




385.  Northeast Quarter of Northeast Quarter, Section 2, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00017-00




386.  Northwest Quarter of Northeast Quarter, Section 2, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00018-00




387.  Southwest Quarter of Northeast Quarter, Section 2, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00019-00




388.  Southeast Quarter of Northeast Quarter, Section 2, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00020-00




389.  Northeast Quarter of Northwest Quarter, Section 2, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00021-00




390.  Northwest Quarter of Northwest Quarter, Section 2, Township 45 North,
Range 10

         West except part to State of Wisconsin in Vol. 243, pg. 467 and Vol.
244, pg. 348,

         Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00022-00




391.  Southwest Quarter of Northwest Quarter, Section 2, Township 45 North,
Range 10

        West except part to State of Wisconsin in Vol. 243, pg. 467 and Vol.
244, pg. 348,

        Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00023-00




392.  Southeast Quarter of Northwest Quarter, Section 2, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. HI-016-00025-00




393.  Northeast Quarter of Southwest Quarter, Section 2, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00026-00




394.  Northwest Quarter of Southwest Quarter, Section 2, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00027-00




395.  Southwest Quarter of Southwest Quarter, Section 2, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00029-00




396.  Southeast Quarter of Southwest Quarter, Section 2, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00031-00




397.  Northeast Quarter of Southeast Quarter, Section 2, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00032-00




398.  Northwest Quarter of Southeast Quarter, Section 2, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00033-00




399.  Southwest Quarter of Southeast Quarter, Section 2, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.

         

         Parcel No. HI-016-00034-00




400.  Southeast Quarter of Southeast Quarter, Section 2, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00035-00




401.  Northeast Quarter of Northeast Quarter, Section 3, Township 45 North,
Range 10

         West except part deeded for highway purposes except part deeded for
highway

         purposes in 244, pg. 348 and in 792968, Town of Highland, Douglas
County,

         Wisconsin.




         Parcel No. HI-016-00036-00














--------------------------------------------------------------------------------







402.  Northwest Quarter of Northeast Quarter, Section 3, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00038-00




403.  Southwest Quarter of Northeast Quarter, Section 3, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00039-00




404.  Southeast Quarter of Northeast Quarter, Section 3, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00040-00




405.  Northeast Quarter of Northwest Quarter, Section 3, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




          Parcel No. HI-016-00042-00




406.  Northwest Quarter of Northwest Quarter except four acres in square form in
the

         northwest corner thereof, Section 3, Township 45 North, Range 10 West,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00044-00




407.  Southwest Quarter of Northwest Quarter, Section 3, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00045-00




408.  Southeast Quarter of Northwest Quarter, Section 3, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00046-00




409.  Northeast Quarter of Southwest Quarter, Section 3, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00047-00




410.  Northwest Quarter of Southwest Quarter, Section 3, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00048-00




411.  Southwest Quarter of Southwest Quarter, Section 3, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




          Parcel No. HI-016-00049-00














--------------------------------------------------------------------------------







412.  Southeast Quarter of Southwest Quarter, Section 3, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00050-00




413.  Northeast Quarter of Southeast Quarter, Section 3, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00051-00




414.  Northwest Quarter of Southeast Quarter, Section 3, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00053-00




415.  Southwest Quarter of Southeast Quarter, Section 3, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00054-00




416.  Southeast Quarter of Southeast Quarter, Section 3, Township 45 North,
Range 10

        West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




        Parcel No. HI-016-00055-00




417.  Northeast Quarter of Northeast Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.

 

         Parcel No. HI-016-00057-00




418.  Northwest Quarter of Northeast Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00058-00




419.  Southwest Quarter of Northeast Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00059-00




420.  Southeast Quarter of Northeast Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00060-00




421.  Northeast Quarter of Northwest Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00061-00














--------------------------------------------------------------------------------







422.  Northwest Quarter of Northwest Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00062-00




423.  Southwest Quarter of Northwest Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00063-00




424.  Southeast Quarter of Northwest Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00064-00




425.  Northeast Quarter of Southwest Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00065-00




426.  Northwest Quarter of Southwest Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00066-00




427.  Southwest Quarter of Southwest Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00067-00




428.  Southeast Quarter of Southwest Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00068-00




429.  Northeast Quarter of Southeast Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00069-00




430.  Northwest Quarter of Southeast Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00070-00




431.  Southwest Quarter of Southeast Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00071-00




432.  Southeast Quarter of Southeast Quarter, Section 4, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. HI-016-00072-00




433.  Northeast Quarter of Northeast Quarter, Section 5, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00073-00




434.  Northwest Quarter of Northeast Quarter, Section 5, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




          Parcel No. HI-016-00074-00




435.  Southwest Quarter of Northeast Quarter, Section 5, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00075-00




436.  Southeast Quarter of Northeast Quarter, Section 5, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00076-00




437.  Northeast Quarter of Southwest Quarter, Section 5, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00082-00




438.  Southeast Quarter of Southwest Quarter, Section 5, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.

   

         Parcel No. HI-016-00085-00




439.  Northeast Quarter of Southeast Quarter, Section 5, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00086-00




440.  Northwest Quarter of Southeast Quarter, Section 5, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00087-00




441.  Southwest Quarter of Southeast Quarter, Section 5, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00088-00




442.  Southeast Quarter of Southeast Quarter, Section 5, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00089-00











--------------------------------------------------------------------------------










443.  Southwest Quarter of Northeast Quarter, Section 6, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00093-00




444.  Southeast Quarter of Northeast Quarter, Section 6, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00094-00




445.  Northeast Quarter of Northwest Quarter, Section 6, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00095-00




446.  West half of Northwest Quarter, Section 6, Township 45 North, Range 10
West,

         Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00096-00




447.  Southeast Quarter of Northwest Quarter, Section 6, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00097-00




448.  Northeast Quarter of Southwest Quarter, Section 6, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00098-00




449.  West half of Southwest Quarter, Section 6, Township 45 North, Range 10
West,

          Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00099-00




450.  Southeast Quarter of Southwest Quarter, Section 6, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00100-00




451.  Northeast Quarter of Southeast Quarter, Section 6, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00101-00




452.  Northwest Quarter of Southeast Quarter, Section 6, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00102-00




453.  Southwest Quarter of Southeast Quarter, Section 6, Township 45 North,
Range 10











--------------------------------------------------------------------------------







         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00103-00




454.  Southeast Quarter of Southeast Quarter, Section 6, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00104-00




455.  Northeast Quarter of Northeast Quarter, Section 7, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00105-00




456.  Northwest Quarter of Northeast Quarter, Section 7, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00106-00




457.  Southwest Quarter of Northeast Quarter, Section 7, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00107-00




458.  Southeast Quarter of Northeast Quarter, Section 7, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00108-00




459.  Northeast Quarter of Northwest Quarter, Section 7, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00109-00




460.  West half of Northwest Quarter, Section 7, Township 45 North, Range 10
West,

         Town of Highland, Douglas County, Wisconsin.

 

         Parcel No. HI-016-00110-00




461.  Southeast Quarter of Northwest Quarter, Section 7, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00111-00




462.  Northeast Quarter of Southwest Quarter, Section7, Township 45 North, Range
10

         West, Town of Highland, Douglas County, Wisconsin.

  

         Parcel No. HI-016-00112-00




463.  West half of Southwest Quarter, Section 7, Township 45 North, Range 10
West,

         Town of Highland, Douglas County, Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. HI-016-00113-00




464.  Southeast Quarter of Southwest Quarter, Section 7, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00114-00




465.  Northeast Quarter of Southeast Quarter, Section 7, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00115-00




466.  Northwest Quarter of Southeast Quarter, Section 7, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00116-00




467.  Southwest Quarter of Southeast Quarter, Section 7, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00117-00




468.  Southeast Quarter of Southeast Quarter, Section 7, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00118-00




469.  Northeast Quarter of Northeast Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00119-00




470.  Northwest Quarter of Northeast Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00120-00




471.  Southwest Quarter of Northeast Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00121-00




472.  Southeast Quarter of Northeast Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00122-00




473.  Northeast Quarter of Northwest Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00123-00














--------------------------------------------------------------------------------







474.  Northwest Quarter of Northwest Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.  This parcel sold to

         Mosinee Timberland Company in 788941.




         Parcel No. HI-016-00124-00




475.  Southwest Quarter of Northwest Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00125-00




476.  Southeast Quarter of Northwest Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-0126-00




477.  Northeast Quarter of Southwest Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00127-00




478.  Northwest Quarter of Southwest Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00128-00




479.  Southwest Quarter of Southwest Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00129-00




480.  Southeast Quarter of Southwest Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00130-00




481.  Northeast Quarter of Southeast Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00131-00




482.  Northwest Quarter of Southeast Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00132-00




483.  Southwest Quarter of Southeast Quarter, Section 8, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00133-00




484.  Southeast Quarter of Southeast Quarter, Section 8, Township 45 North,
Range 10











--------------------------------------------------------------------------------







         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00134-00




485.  Northeast Quarter of Northeast Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00135-00




486.  Northwest Quarter of Northeast Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00136-00




487.  Southwest Quarter of Northeast Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00137-00




488.  Southeast Quarter of Northeast Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00138-00




489.  Northeast Quarter of Northwest Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00139-00




490.  Northwest Quarter of Northwest Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00140-00




491.  Southwest Quarter of Northwest Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00141-00




492.  Southeast Quarter of Northwest Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00142-00




493.  Northeast Quarter of Southwest Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00143-00




494.  Northwest Quarter of Southwest Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. HI-016-00144-00




495.  Southwest Quarter of Southwest Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00145-00




496.  Southeast Quarter of Southwest Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00146-00




497.  Northeast Quarter of Southeast Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00147-00




498.  Northwest Quarter of Southeast Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00148-00




499.  Southwest Quarter of Southeast Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00149-00




500.  Southeast Quarter of Southeast Quarter, Section 9, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00150-00




501.  Northeast Quarter of Northeast Quarter, Section 10, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00151-00




502.  Northwest Quarter of Northeast Quarter, Section 10, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00153-00




503.  Southwest Quarter of Northeast Quarter, Section 10, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00154-00




504.  Southeast Quarter of Northeast Quarter, Section 10, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. HI-016-00155-00




505.  Northeast Quarter of Northwest Quarter, Section 10, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00157-00




506.  Northwest Quarter of Northwest Quarter, Section 10, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00158-00




507.  Southwest Quarter of Northwest Quarter, Section 10, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00159-00




508.  Southeast Quarter of Northwest Quarter, Section 10, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00160-00




509.  Northeast Quarter of Southwest Quarter, Section 10, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00161-00




510.  Northwest Quarter of Southwest Quarter, Section 10, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00162-00




511.  Southwest Quarter of Southwest Quarter, Section 10, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00163-00




512.  Southeast Quarter of Southwest Quarter, Section 10, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00164-00




513.  Northeast Quarter of Southeast Quarter, Section 10, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00165-00




514.  Northwest Quarter of Southeast Quarter, Section 10, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00166-00











--------------------------------------------------------------------------------










515.  Southwest Quarter of Southeast Quarter, Section 10, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00167-00




516.  Southeast Quarter of Southeast Quarter, Section 10, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00168-00




517.  Northeast Quarter of Northeast Quarter, Section 11, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00169-00




518.  Northwest Quarter of Northeast Quarter, Section 11, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00170-00




519.  Southwest Quarter of Northeast Quarter, Section 11, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00171-00




520.  Southeast Quarter of Northeast Quarter, Section 11, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00172-00




521.  Northeast Quarter of Northwest Quarter, Section 11, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00173-00




522.  Northwest Quarter of Northwest Quarter, Section 11, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00174-00




523.  Southwest Quarter of Northwest Quarter, Section 11, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00176-00




524.  Southeast Quarter of Northwest Quarter, Section 11, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. HI-016-00178-00




525.  Northeast Quarter of Southwest Quarter, Section 11, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00179-00




526.  Northwest Quarter of Southwest Quarter, Section 11, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00180-00




527.   Southwest Quarter of Southwest Quarter, Section 11, Township 45 North,
Range

         10 West except part deeded for highway purposes in 244, pg. 348, Town
of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00182-00




528.  Southeast Quarter of Southwest Quarter, Section 11, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.

         

         Parcel No. HI-016-00184-00




529.  Northeast Quarter of Southeast Quarter, Section 11, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00185-00




530.  Northwest Quarter of Southeast Quarter, Section 11, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00186-00




531.  Southwest Quarter of Southeast Quarter, Section 11, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00187-00




532.  Southeast Quarter of Southeast Quarter, Section 11, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00188-00




533.  Northeast Quarter of Northeast Quarter, Section 12, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00189-00




534.  Northwest Quarter of Northeast Quarter, Section 12, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. HI-016-00190-00




535.  Southwest Quarter of Northeast Quarter, Section 12, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00191-00




536.  Southeast Quarter of Northeast Quarter, Section 12, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00192-00




537.  Northeast Quarter of Northwest Quarter, Section 12, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00193-00




538.  Northwest Quarter of Northwest Quarter, Section 12, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00194-00




539.  Southwest Quarter of Northwest Quarter, Section 12, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00195-00




540.  Southeast Quarter of Northwest Quarter, Section 12, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00196-00




541.  Northeast Quarter of Southwest Quarter, Section 12, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00197-00




542.  Northwest Quarter of Southwest Quarter, Section 12, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00198-00




543.  Southwest Quarter of Southwest Quarter, Section 12, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00199-00




544.  Southeast Quarter of Southwest Quarter, Section 12, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00200-00














--------------------------------------------------------------------------------







545.  Government Lot 2, Section 12, Township 45 North, Range 10 West, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00202-00




546.  Government Lot 3, Section 12, Township 45 North, Range 10 West, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00203-00




547.  Government Lot 4, Section 12, Township 45 North, Range 10 West, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00204-00




548.  Government Lot 1, Section 13, Township 45 North, Range 10 West, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00205-00




549.  Northwest Quarter of Northeast Quarter, Section 13, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00206-00




550.  Northeast Quarter of Northwest Quarter, Section 13, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00210-00




551.  Northwest Quarter of Northwest Quarter, Section 13, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00211-00




552.  Government Lot 4, Section 13, Township 45 North, Range 10 West, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00212-00




553.  Government Lot 3, Section 13, Township 45 North, Range 10 West, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00213-00




554.  Northeast Quarter of Northeast Quarter, Section 14, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00240-00




555.  Northwest Quarter of Northeast Quarter, Section 14, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. HI-016-00241-00




556.  Southwest Quarter of Northeast Quarter, Section 14, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00242-00




557.  Northeast Quarter of Northwest Quarter, Section 14, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00245-00




558.  Northwest Quarter of Northwest Quarter, Section 14, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00246-00




559.  Southwest Quarter of Northwest Quarter, Section 14, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00248-00




560.  Southeast Quarter of Northwest Quarter, Section 14, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00250-00




561.  Northeast Quarter of Southwest Quarter, Section 14, Township 45 North,
Range 10

         West except part deeded for highway purposes in




         Parcel No. HI-016-00251-00




562.  Northwest Quarter of Southwest Quarter, Section 14, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00252-00




563.  Southwest Quarter of Southwest Quarter, Section 14, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00254-00




564.  Southeast Quarter of Southwest Quarter, Section 14, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00257-00




565.  Northeast Quarter of Northeast Quarter, Section 15, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. HI-016-00265-00




566.  Northwest Quarter of Northeast Quarter, Section 15, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.  




         Parcel No. HI-016-00267-00




567.  Southwest Quarter of Northeast Quarter, Section 15, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00268-00




568.  Southeast Quarter of Northeast Quarter, Section 15, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00269-00




569.  Northeast Quarter of Northwest Quarter, Section 15, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00271-00




570.  Northwest Quarter of Northwest Quarter, Section 15, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00272-00




571.  Southwest Quarter of Northwest Quarter, Section 15, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00273-00




572.  Southeast Quarter of Northwest Quarter, Section 15, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00274-00




573.  Northeast Quarter of Southwest Quarter, Section 15, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00275-00




574.  Northwest Quarter of Southwest Quarter, Section 15, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00276-00




575.  Southwest Quarter of Southwest Quarter, Section 15, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. HI-016-00277-00




576.  Southeast Quarter of Southwest Quarter, Section 15, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00278-00




577.  Northeast Quarter of Southeast Quarter, Section 15, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00279-00




578.  Northwest Quarter of Southeast Quarter, Section 15, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00281-00




579.  Southwest Quarter of Southeast Quarter, Section 15, Township 45 North,
Range 10

        West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00282-00




580.  Southeast Quarter of Southeast Quarter, Section 15, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00283-00




581.  Northeast Quarter of Northeast Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00284-00




582.  Northwest Quarter of Northeast Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00285-00




583.  Southwest Quarter of Northeast Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00286-00




584.  Southeast Quarter of Northeast Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00287-00




585.  Northeast Quarter of Northwest Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00288-00











--------------------------------------------------------------------------------










586.  Northwest Quarter of Northwest Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00289-00




587.  Southwest Quarter of Northwest Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00290-00




588.  Southeast Quarter of Northwest Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00291-00




589.  Northeast Quarter of Southwest Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00292-00




590.  Northwest Quarter of Southwest Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00293-00




591.  Southwest Quarter of Southwest Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00294-00




592.  Southeast Quarter of Southwest Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00295-00




593.  Northeast Quarter of Southeast Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00296-00




594.  Northwest Quarter of Southeast Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00297-00




595.  Southwest Quarter of Southeast Quarter, Section 16, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00298-00




596.  Southeast Quarter of Southeast Quarter, Section 16, Township 45 North,
Range 10











--------------------------------------------------------------------------------







         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00299-00




597.  Northeast Quarter of Northeast Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00300-00




598.  Northwest Quarter of Northeast Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00301-00




599.  Southwest Quarter of Northeast Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00302-00




600.  Southeast Quarter of Northeast Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00303-00




601.  Northeast Quarter of Northwest Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00304-00




602.  Northwest Quarter of Northwest Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00305-00




603.  Southwest Quarter of Northwest Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00306-00




604.  Southeast Quarter of Northwest Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00307-00




605.  Northeast Quarter of Southwest Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00308-00




606.  Northwest Quarter of Southwest Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. HI-016-00309-00




607.  Southwest Quarter of Southwest Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00310-00




608.  Southeast Quarter of Southwest Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00311-00




609.  Northeast Quarter of Southeast Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00312-00




610.  Northwest Quarter of Southeast Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00313-00




611.  Southwest Quarter of Southeast Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.

       

         Parcel No. HI-016-00314-00




612.  Southeast Quarter of Southeast Quarter, Section 17, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00315-00




613.  Northeast Quarter of Northeast Quarter, Section 18, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00316-00




614.  Northwest Quarter of Northeast Quarter, Section 18, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00317-00




615.  Southwest Quarter of Northeast Quarter, Section 18, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00318-00




616.  Southeast Quarter of Northeast Quarter, Section 18, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00319-00














--------------------------------------------------------------------------------







617.  Northeast Quarter of Northwest Quarter, Section 18, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00320-00




618.  West half of Northwest Quarter, Section 18, Township 45 North, Range 10
West,

         Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00321-00




619.  Southeast Quarter of Northwest Quarter, Section 18, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00322-00




620.  Northeast Quarter of Southwest Quarter, Section 18, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00323-00




621.  West half of Southwest Quarter, Section 18, Township 45 North, Range 10
West,

          Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00324-00




622.  Southeast Quarter of Southwest Quarter, Section 18, Township 45 North,
Range 10     

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00325-00




623.  Northeast Quarter of Southeast Quarter, Section 18, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00326-00




624.  Northwest Quarter of Southeast Quarter, Section 18, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00327-00




625.  Southwest Quarter of Southeast Quarter, Section 18, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00328-00




626.  Southeast Quarter of Southeast Quarter, Section 18, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00329-00




627.  Northeast Quarter of Northeast Quarter, Section 19, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. HI-016-00330-00




628.  Northwest Quarter of Northeast Quarter, Section 19, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00331-00




629.  Northeast Quarter of Northwest Quarter, Section 19, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00333-00




630.  West half of Northwest Quarter, Section 19, Township 45 North, Range 10
West,

         Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00334-00




631.  Southeast Quarter of Northwest Quarter, Section 19, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00335-00




632.  Northeast Quarter of Southwest Quarter, Section 19, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00336-00




633.  West half of Southwest Quarter, Section 19, Township 45 North, Range 10
West

         except part deeded for highway purposes in Document no. 795285, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00337-00




634.  Southeast Quarter of Southwest Quarter, Section 19, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00338-00

635.  Northeast Quarter of Southeast Quarter, Section 19, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00339-00




636.  Northwest Quarter of Southeast Quarter, Section 19, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00340-00




637.  Southwest Quarter of Southeast Quarter, Section 19, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. HI-016-00341-00




638.  Southeast Quarter of Southeast Quarter, Section 19, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

        Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00342-00




639.  Northeast Quarter of Northeast Quarter, Section 20, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00343-00




640.  Northwest Quarter of Northeast Quarter, Section 20, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00344-00




641.  Southwest Quarter of Northeast Quarter, Section 20, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00345-00




642.  Southeast Quarter of Northeast Quarter, Section 20, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00346-00




643.  Northeast Quarter of Northwest Quarter, Section 20, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.

    

         Parcel No. HI-016-00347-00




644.  Northwest Quarter of Northwest Quarter, Section 20, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00348-00




645.  Southwest Quarter of Northwest Quarter, Section 20, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00349-00




646.  Southeast Quarter of Northwest Quarter, Section 20, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00350-00




647.  Northeast Quarter of Southwest Quarter, Section 20, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. HI-016-00351-00




648.  Northwest Quarter of Southwest Quarter, Section 20, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00352-00




649.  Southwest Quarter of Southwest Quarter, Section 20, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00353-00




650.  Southeast Quarter of Southwest Quarter, Section 20, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00354-00




651.  Northeast Quarter of Southeast Quarter, Section 20, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00355-00




652.  Northwest Quarter of Southeast Quarter, Section 20, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00356-00




653.  Southwest Quarter of Southeast Quarter, Section 20, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00357-00




654.  Southeast Quarter of Southeast Quarter, Section 20, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00358-00




655.  Northeast Quarter of Northeast Quarter, Section 21, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00359-00




656.  Northwest Quarter of Northeast Quarter, Section 21, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00360-00




657.  Southwest Quarter of Northeast Quarter, Section 21, Township 45 North,
Range 10











--------------------------------------------------------------------------------







         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00361-00




658.  Southeast Quarter of Northeast Quarter, Section 21, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00362-00




659.  Northeast Quarter of Northwest Quarter, Section 21, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00363-00




660.  Northwest Quarter of Northwest Quarter, Section 21, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00364-00




661.  Southwest Quarter of Northwest Quarter, Section 21, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00365-00




662.  Southeast Quarter of Northwest Quarter, Section 21, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00366-00




663.  Northeast Quarter of Southwest Quarter, Section 21, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00367-00




664.  Northwest Quarter of Southwest Quarter, Section 21, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00368-00




665.  Southwest Quarter of Southwest Quarter, Section 21, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00369-00




666.  Southeast Quarter of Southwest Quarter, Section 21, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00370-00




667.  Northeast Quarter of Southeast Quarter, Section 21, Township 45 North,
Range 10











--------------------------------------------------------------------------------







         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00371-00




668.  Northwest Quarter of Southeast Quarter, Section 21, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00372-00




669.  Southwest Quarter of Southeast Quarter, Section 21, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00373-00




670.  Southeast Quarter of Southeast Quarter, Section 21, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00374-00




671.  Government Lot 1, Section 22, Township 45 North, Range 10 West, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00375-00




672.  Northwest Quarter of Northeast Quarter, Section 22, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00376-00




673.  Government Lot 2, Section 22, Township 45 North, Range 10 West, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00377-00




674.  Northeast Quarter of Northwest Quarter, Section 22, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00378-00




675.  Northwest Quarter of Northwest Quarter, Section 22, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00379-00




676.  Government Lot 5, Section 22, Township 45 North, Range 10 West, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00380-00




677.  Southeast Quarter of Northwest Quarter, Section 22, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. HI-016-00381-00




678.  Government Lot 3, Section 22, Township 45 North, Range 10 West, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00387-00




679.  Northwest Quarter of Southeast Quarter, Section 22, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00388-00




680.  Southwest Quarter of Southeast Quarter, Section 22, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00389-00




681.  Southeast Quarter of Southeast Quarter, Section 22, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00390-00




682.  Part of Government Lot 2, Section 23, Township 45 North, Range 10 West
except

         part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00393-00




683.  Southwest Quarter of Northeast Quarter, Section 23, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00395-00




684.  Southeast Quarter of Northeast Quarter, Section 23, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00397-00




685.  Northeast Quarter of Northwest Quarter, Section 23, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00399-00




686.  Northwest Quarter of Northwest Quarter, Section 23, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00401-00




687.  Southwest Quarter of Northwest Quarter, Section 23, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00402-00














--------------------------------------------------------------------------------







688.  Southeast Quarter of Northwest Quarter, Section 23, Township 45 North,
Range 10

          West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00403-00




689.  Northeast Quarter of Southwest Quarter, Section 23, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00404-00




690.  Northwest Quarter of Southwest Quarter, Section 23, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00405-00




691.  Southwest Quarter of Southwest Quarter, Section 23, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00406-00




692.  Northeast Quarter of Southeast Quarter, Section 23, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00408-00




693.  Northwest Quarter of Southeast Quarter, Section 23, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00410-00




694.  Northeast Quarter of Northeast Quarter, Section 24, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00413-00




695.  Southeast Quarter of Northeast Quarter, Section 24, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00418-00




696.  Northeast Quarter of Southwest Quarter, Section 24, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00422-00




697.  Northwest Quarter of Southwest Quarter, Section 24, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00423-00




698.  Southwest Quarter of Southwest Quarter, Section 24, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.











--------------------------------------------------------------------------------










         Parcel No. HI-016-00425-00




699.  Northeast Quarter of Southeast Quarter, Section 24, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00434-00




700.  Northwest Quarter of Southeast Quarter, Section 24, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00435-00




701.  Northwest Quarter of Northeast Quarter, Section 25, Township 45 North,
Range 10

         West except part deeded for highway purposes in Vol. 244, pg. 348.




         Parcel No. HI-016-00458-00




702.  Southwest Quarter of Northeast Quarter, Section 25, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00460-00




703.  Southeast Quarter of Northeast Quarter, Section 25, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348.




         Parcel No. HI-016-00462-00




704.  Northeast Quarter of Northwest Quarter, Section 25, Township 45 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348 and in
Document no.

         792968.




         Parcel No. HI-016-00464-00




705.  Northwest Quarter of Northwest Quarter, Section 25, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00466-00




706.  Southwest Quarter of Northwest Quarter, Section 25, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00467-00




707.  Southeast Quarter of Northwest Quarter, Section 25, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00468-00




708.  Northeast Quarter of Southwest Quarter, Section 25, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. HI-016-00469-00




709.  Northwest Quarter of Southwest Quarter, Section 25, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00470-00




710.  Northwest Quarter of Northwest Quarter, Section 26, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00483-00




711.  Northeast Quarter of Northeast Quarter, Section 27, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00494-00




712.  Northwest Quarter of Northeast Quarter, Section 27, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00495-00




713.  Southwest Quarter of Northeast Quarter, Section 27, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00496-00




714.  Northeast Quarter of Northwest Quarter, Section 27, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00498-00




715.  Government Lot 1, Section 27, Township 45 North, Range 10 West, Town of

         Highland, Douglas County, Wisconsin; except part deeded for highway
purposes.




         Parcel No. HI-016-00499-00




716.  Southwest Quarter of Northwest Quarter, Section 27, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00500-00




717.  Southeast Quarter of Northwest Quarter, Section 27, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00501-00




718.  Northwest Quarter of Southwest Quarter, Section 27, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00503-00














--------------------------------------------------------------------------------







719.  Northeast Quarter of Northeast Quarter, Section 28, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00511-00




720.  Northwest Quarter of Northeast Quarter, Section 28, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00512-00




721.  Southwest Quarter of Northeast Quarter, Section 28, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00513-00




722.  Southeast Quarter of Northeast Quarter, Section 28, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00514-00




723.  Northeast Quarter of Northwest Quarter, Section 28, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00515-00




724.  Northwest Quarter of Northwest Quarter, Section 28, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00516-00




725.  Southwest Quarter of Northwest Quarter, Section 28, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00517-00




726.  Southeast Quarter of Northwest Quarter, Section 28, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00518-00




727.  Northeast Quarter of Southwest Quarter, Section 28, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00519-00




728.  Northwest Quarter of Southwest Quarter, Section 28, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. HI-016-00520-00




729.  Southeast Quarter of Southwest Quarter, Section 28, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00525-00




730.  Northwest Quarter of Southeast Quarter, Section 28, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00528-00




731.  Southwest Quarter of Southeast Quarter, Section 28, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00529-00




732.  Northeast Quarter of Northeast Quarter, Section 29, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00531-00




733.  Northwest Quarter of Northeast Quarter, Section 29, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00532-00




734.  Southwest Quarter of Northeast Quarter, Section 29, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00533-00




735.  Southeast Quarter of Northeast Quarter, Section 29, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00534-00




736.  Northeast Quarter of Northwest Quarter, Section 29, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00535-00




737.  Northwest Quarter of Northwest Quarter, Section 29, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00536-00




738.  Southwest Quarter of Northwest Quarter, Section 29, Township 45 North,
Range 10











--------------------------------------------------------------------------------







         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00537-00




739.  Southeast Quarter of Northwest Quarter, Section 29, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00538-00




740.  Northeast Quarter of Southwest Quarter, Section 29, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00539-00




741.  Northwest Quarter of Southwest Quarter, Section 29, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00540-00




742.  Southwest Quarter of Southwest Quarter, Section 29, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00541-00




743.  Northeast Quarter of Southeast Quarter, Section 29, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00543-00




744.  Southeast Quarter of Southeast Quarter, Section 29, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00546-00




745.  Northeast Quarter of Northeast Quarter, Section 30, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

        Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00547-00




746.  Northwest Quarter of Northeast Quarter, Section 30, Township 45 North,
Range 10

         West except part deeded for highway purposes in Document no. 795285,
Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00548-00




747.  Southwest Quarter of Northeast Quarter, Section 30, Township 45 North,
Range 10

          West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00549-00




748.  Southeast Quarter of Northeast Quarter, Section 30, Township 45 North,
Range 10











--------------------------------------------------------------------------------







         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00550-00




749.  West half of Northwest Quarter, Section 30, Township 45 North, Range 10
West

         except part deeded for highway purposes in Document no. 795285, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00552-00




750.  West half of Southwest Quarter, Section 30, Township 45 North, Range 10
West,

         Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00555-00




751.  Northeast Quarter of Southeast Quarter, Section 30, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00556-00




752.  Northwest Quarter of Southeast Quarter, Section 30, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00557-00




753.  Southwest Quarter of Southeast Quarter, Section 30, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00558-00




754.  Southeast Quarter of Southeast Quarter, Section 30, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00559-00




755.  Northwest Quarter of Northeast Quarter, Section 31, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00561-00




756.  Southwest Quarter of Northeast Quarter, Section 31, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00562-00




757.  Northeast Quarter of Northwest Quarter, Section 31, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00564-00




758.  West half of Northwest Quarter, Section 31, Township 45 North, Range 10
West,

         Town of Highland, Douglas County, Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. HI-016-00565-00




759.  Southeast Quarter of Northwest Quarter, Section 31, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00566-00




760.  Northwest Quarter of Southeast Quarter, Section 31, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00569-00




761.  Northeast Quarter of Northeast Quarter, Section 32, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00572-00




762.  Northwest Quarter of Northeast Quarter, Section 32, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00573-00




763.  Southwest Quarter of Northeast Quarter, Section 32, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00574-00




764.  Southeast Quarter of Northeast Quarter, Section 32, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00575-00




765.  Northeast Quarter of Southwest Quarter, Section 32, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00580-00




766.  Northwest Quarter of Southwest Quarter, Section 32, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00581-00




767.  Southwest Quarter of Southwest Quarter, Section 32, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00582-00




768.  Southeast Quarter of Southwest Quarter, Section 32, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00583-00











--------------------------------------------------------------------------------










769.  Northeast Quarter of Southeast Quarter, Section 32, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00584-00




770.  Northwest Quarter of Southeast Quarter, Section 32, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00585-00




771.  Southwest Quarter of Southeast Quarter, Section 32, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00586-00




772.  Southeast Quarter of Southeast Quarter, Section 32, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00587-00




773.  Northeast Quarter of Northwest Quarter, Section 33, Township 45 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00595-00




774.  Southeast Quarter, Section 36, Township 45 North, Range 10 West, Town of

         Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00666-00




775.  Southwest Quarter of Southwest Quarter, Section 13, Township 46 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00795-00




776.  Southeast Quarter of Southwest Quarter, Section 13, Township 46 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00796-00




777.  Northeast Quarter of Southeast Quarter, Section 13, Township 46 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00797-00




778.  Northwest Quarter of Southeast Quarter, Section 13, Township 46 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00798-00




779.  Southwest Quarter of Southeast Quarter, Section 13, Township 46 North,
Range 10











--------------------------------------------------------------------------------







         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00799-00




780.  Southeast Quarter of Southeast Quarter, Section 13, Township 46 North,
Range 10

         West, Town of Highland, Douglas County, Wisconsin.




         Parcel No. HI-016-00800-00




781.  Northeast Quarter of Northeast Quarter, Section 23, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00908-00




782.  Northwest Quarter of Northeast Quarter, Section 23, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00909-00




783.  Southwest Quarter of Northeast Quarter, Section 23, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00910-00




784.  Southeast Quarter of Northeast Quarter, Section 23, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00911-00




785.  Northeast Quarter of Northwest Quarter, Section 23, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00912-00




786.  Northwest Quarter of Northwest Quarter, Section 23, Township 46 North,
Range 10

         West except part to State of Wisconsin in Document no. 792968, Town of

         Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00913-00




787.  Southwest Quarter of Northwest Quarter, Section 23, Township 46 North,
Range 10

         West except part to State of Wisconsin in Document no. 792968, Town of

         Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00914-00




788.  Southeast Quarter of Northwest Quarter, Section 23, Township 46 North,
Range 10     

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00915-00




789.  Northeast Quarter of Southwest Quarter, Section 23, Township 46 North,
Range 10











--------------------------------------------------------------------------------







         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00916-00




790.  Northwest Quarter of Southwest Quarter, Section 23, Township 46 North,
Range 10

         West except part to State of Wisconsin in Document no. 792968, Town of

         Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00917-00




791.  Southwest Quarter of Southwest Quarter, Section 23, Township 46 North,
Range 10

         West except part to State of Wisconsin in Document no. 792968, Town of

         Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00918-00




792.  Southeast Quarter of Southwest Quarter, Section 23, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00919-00




793.  Northeast Quarter of Southeast Quarter, Section 23, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00920-00




794.  Northwest Quarter of Southeast Quarter, Section 23, Township 46 North,
Range 10    

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00921-00




795.  Southwest Quarter of Southeast Quarter, Section 23, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00922-00




796.  Southeast Quarter of Southeast Quarter, Section 23, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00923-00




797.  Northeast Quarter of Northeast Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00924-00




798.  Northwest Quarter of Northeast Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00925-00




799.  Southwest Quarter of Northeast Quarter, Section 24, Township 46 North,
Range 10











--------------------------------------------------------------------------------







         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00926-00




800.  Southeast Quarter of Northeast Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00927-00




801.  Northeast Quarter of Northwest Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00928-00




802.  Northwest Quarter of Northwest Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00929-00




803.  Southwest Quarter of Northwest Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00930-00




804.  Southeast Quarter of Northwest Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00931-00




805.  Northeast Quarter of Southwest Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00932-00




806.  Northwest Quarter of Southwest Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00933-00




807.  Southwest Quarter of Southwest Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00934-00




808.  Southeast Quarter of Southwest Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00935-00




809.  Northeast Quarter of Southeast Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. HI-016-00936-00




810.  Northwest Quarter of Southeast Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00937-00




811.  Southwest Quarter of Southeast Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00938-00




812.  Southeast Quarter of Southeast Quarter, Section 24, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00939-00




813.  Northeast Quarter of Northeast Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00940-00




814.  Northwest Quarter of Northeast Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00941-00




815.  Southwest Quarter of Northeast Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00942-00




816.  Southeast Quarter of Northeast Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00943-00




817.  Northeast Quarter of Northwest Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00944-00




818.  Northwest Quarter of Northwest Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00945-00




819.  Southwest Quarter of Northwest Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00946-00














--------------------------------------------------------------------------------







820.  Southeast Quarter of Northwest Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00947-00




821.  Northeast Quarter of Southwest Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00948-00




822.  Northwest Quarter of Southwest Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00949-00




823.  Southwest Quarter of Southwest Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00950-00




824.  Southeast Quarter of Southwest Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00951-00




825.  Northeast Quarter of Southeast Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00952-00




826.  Northwest Quarter of Southeast Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00953-00




827.  Southwest Quarter of Southeast Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00954-00




828.  Southeast Quarter of Southeast Quarter, Section 25, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00955-00




829.  Northeast Quarter of Northeast Quarter, Section 26, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00956-00




830.  Northwest Quarter of Northeast Quarter, Section 26, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. HI-016-00957-00




831.  Southwest Quarter of Northeast Quarter, Section 26, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00958-00




832.  Southeast Quarter of Northeast Quarter, Section 26, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00959-00




833.  Northeast Quarter of Northwest Quarter, Section 26, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00960-00




834.  Northwest Quarter of Northwest Quarter, Section 26, Township 46 North,
Range 10

         West except part to State of Wisconsin in Document no. 792968, Town of

         Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00961-00




835.  Southwest Quarter of Northwest Quarter, Section 26, Township 46 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

        Douglas County, Wisconsin.




         Parcel No. HI-016-00962-00




836.  Southeast Quarter of Northwest Quarter, Section 26, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00964-00




837.  Northeast Quarter of Southwest Quarter, Section 26, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00965-00




838.  Northwest Quarter of Southwest Quarter, Section 26, Township 46 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00966-00




839.  Southwest Quarter of Southwest Quarter, Section 26, Township 46 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-00968-00














--------------------------------------------------------------------------------







840.  Southeast Quarter of Southwest Quarter, Section 26, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00970-00




841.  Northeast Quarter of Southeast Quarter, Section 26, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00971-00




842.  Northwest Quarter of Southeast Quarter, Section 26, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00972-00




843.  Southwest Quarter of Southeast Quarter, Section 26, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00973-00




844.  Southeast Quarter of Southeast Quarter, Section 26, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-00974-00




845.  Northeast Quarter of Northeast Quarter, Section 35, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01048-00




846.  Northwest Quarter of Northeast Quarter, Section 35, Township 46 North,
Range 10

          West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01049-00




847.  Southwest Quarter of Northeast Quarter, Section 35, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01050-00




848.  Southeast Quarter of Northeast Quarter, Section 35, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01051-00




849.  Northeast Quarter of Northwest Quarter, Section 35, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01052-00




850.  Northwest Quarter of Northwest Quarter, Section 35, Township 46 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,











--------------------------------------------------------------------------------







         Douglas County, Wisconsin.




         Parcel No. HI-016-01053-00




851.  Southwest Quarter of Northwest Quarter, Section 35, Township 46 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-01055-00




852.  Southeast Quarter of Northwest Quarter, Section 35, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01057-00




853.  Northeast Quarter of Southwest Quarter, Section 35, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01058-00




854.  Northwest Quarter of Southwest Quarter, Section 35, Township 46 North,
Range 10

        West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

        Douglas County, Wisconsin.




         Parcel No. HI-016-01059-00




855.  Southwest Quarter of Southwest Quarter, Section 35, Township 46 North,
Range 10

         West except part deeded for highway purposes in 244, pg. 348, Town of
Highland,

         Douglas County, Wisconsin.




         Parcel No. HI-016-01061-00




856.  Southeast Quarter of Southwest Quarter, Section 35, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01063-00




857.  Northeast Quarter of Southeast Quarter, Section 35, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01064-00




858.  Northwest Quarter of Southeast Quarter, Section 35, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01065-00




859.  Southwest Quarter of Southeast Quarter, Section 35, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01066-00














--------------------------------------------------------------------------------







860.  Southeast Quarter of Southeast Quarter, Section 35, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01067-00




861.  Northeast Quarter of Northeast Quarter, Section 36, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01068-00




862.  Northwest Quarter of Northeast Quarter, Section 36, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01069-00




863.  Southwest Quarter of Northeast Quarter, Section 36, Township 46 North,

         Range 10 West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01070-00




864.  Southeast Quarter of Northeast Quarter, Section 36, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01071-00




865.  Northeast Quarter of Northwest Quarter, Section 36, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01072-00




866.  Northwest Quarter of Northwest Quarter, Section 36, Township 46 North,
Range 10

         West except 9 acres in the Southwest Quarter of the Northwest Quarter
of the

         Northwest Quarter being a square of 9.847 chains or 37.948 rods on each
side, with

         the West side of said square running along the section line between
sections 35 and

    36, Township 46, Range 10, and the South side of said square running along
the

        1/8th line between the Southwest Quarter of the Northwest Quarter and
the

     Northwest Quarter of the Northwest Quarter in said Township and Range, Town
of

         Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01073-00




867.  Southwest Quarter of Northwest Quarter, Section 36, Township 46 North,
Range 10

West except 9 acres in the Northwest Quarter of the Southwest Quarter of the
Northwest Quarter being a square of 9.847 chains or 37.948 rods on each side,
with the West side of said square running along the section line between
sections 35 and 36, Township 46, Range 10, and the North side of said square
running along the 1/8th line between the Southwest Quarter of the Northwest
Quarter and the Northwest Quarter of the Northwest Quarter in said Township and
Range, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01076-00




868.  Southeast Quarter of Northwest Quarter, Section 36, Township 46 North,
Range 10











--------------------------------------------------------------------------------







         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01077-00




869.  Northeast Quarter of Southwest Quarter, Section 36, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01078-00




870.  Northwest Quarter of Southwest Quarter, Section 36, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01079-00




871.  Southwest Quarter of Southwest Quarter, Section 36, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01080-00




872.  Southeast Quarter of Southwest Quarter, Section 36, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01081-00




873.  Northeast Quarter of Southeast Quarter, Section 36, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01082-00




874.  Northwest Quarter of Southeast Quarter, Section 36, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01083-00




875.  Southwest Quarter of Southeast Quarter, Section 36, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01084-00




876.  Southeast Quarter of Southeast Quarter, Section 36, Township 46 North,
Range 10

         West, Town of Highland, Douglas County Wisconsin.




         Parcel No. HI-016-01085-00




877.  That part of the Northwest Quarter of Northeast Quarter, Section 2,
Township 44

         North, Range 12 West lying West of the Railroad Right of Way, Town of
Solon

         Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00025-00




878.  Northeast Quarter of Northwest Quarter, Section 2, Township 44 North,
Range 12

         West, Town of Solon Springs, Douglas County Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. SO-026-00029-00




879.  Northwest Quarter of Northwest Quarter, Section 2, Township 44 North,
Range 12

         West Except that part deeded to the Town of Solon Springs in Vol. 258,
pg. 353,

         Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00031-00




880.  Southeast Quarter of Northeast Quarter, Section 1, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00196-00




881.  Northeast Quarter of Southeast Quarter, Section 1, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00199-00




882.  Northwest Quarter of Southeast Quarter, Section 1, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00200-00




883.  Southwest Quarter of Southeast Quarter, Section 1, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00201-00




884.  Southeast Quarter of Southeast Quarter, Section 1, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00202-00




885.  Southeast Quarter of Southwest Quarter, Section 10, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00245-00




886.  Northeast Quarter of Southeast Quarter, Section 10, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00246-00




887.  Northwest Quarter of Southeast Quarter, Section 10, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00247-00




888.  Southwest Quarter of Southeast Quarter, Section 10, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. SO-026-00248-00




889.  Southeast Quarter of Southeast Quarter, Section 10, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00249-00




890.  Northwest Quarter of Southwest Quarter, Section 11, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00253-00




891.  Southwest Quarter of Southwest Quarter, Section 11, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00254-00




892.  Southeast Quarter of Southwest Quarter, Section 11, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00255-00




893.  Northeast Quarter of Southeast Quarter, Section 11, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00256-00




894.  Southwest Quarter of Southeast Quarter, Section 11, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00258-00




895.  Northeast Quarter of Northeast Quarter, Section 12, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00260-00




896.  Northwest Quarter of Northeast Quarter, Section 12, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00261-00




897.  Southwest Quarter of Northeast Quarter, Section 12, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00262-00




898.  Southeast Quarter of Northeast Quarter, Section 12, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00263-00














--------------------------------------------------------------------------------







899.  Northeast Quarter of Southwest Quarter, Section 12, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00265-00




900.  Northwest Quarter of Southwest Quarter, Section 12, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00266-00




901.  Southwest Quarter of Southwest Quarter, Section 12, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00267-00




902.  Southeast Quarter of Southwest Quarter, Section 12, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00268-00




903.  Northeast Quarter of Southeast Quarter, Section 12, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00269-00




904.  Northwest Quarter of Southeast Quarter, Section 12, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00270-00




905.  Southwest Quarter of Southeast Quarter, Section 12, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00271-00




906.  Southeast Quarter of Southeast Quarter, Section 12, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00272-00




907.  Northeast Quarter of Northwest Quarter, Section 13, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00277-00




908.  Northwest Quarter of Northwest Quarter, Section 13, Township 45 North,
Range

         11 West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00278-00




909.  Southwest Quarter of Northwest Quarter, Section 13, Township 45 North,
Range

         11 West, Town of Solon Springs, Douglas County Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. SO-026-00279-00




910.  Southeast Quarter of Northwest Quarter, Section 13, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00280-00




911.  Northeast Quarter of Southwest Quarter, Section 13, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00281-00




912.  Northwest Quarter of Southwest Quarter, Section 13, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00282-00




913.  Southwest Quarter of Southwest Quarter, Section 13, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00283-00




914.  Southeast Quarter of Southwest Quarter, Section 13, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00284-00




915.  Northeast Quarter of Southeast Quarter, Section 13, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00285-00




916.  Southeast Quarter of Southeast Quarter, Section 13, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00288-00




917.   Northeast Quarter of Northeast Quarter, Section 14, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00289-00




918.  Northwest Quarter of Northeast Quarter, Section 14, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00290-00




919.  Southwest Quarter of Northeast Quarter, Section 14, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00291-00











--------------------------------------------------------------------------------










920.  Southeast Quarter of Northeast Quarter, Section 14, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00292-00




921.  Northeast Quarter of Northwest Quarter, Section 14, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00293-00




922.  Northwest Quarter of Northwest Quarter, Section 14, Township 45 North,
Range

         11 West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00294-00




923.  Southwest Quarter of Northwest Quarter, Section 14, Township 45 North,
Range

         11 West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00295-00




924.  Southeast Quarter of Northwest Quarter, Section 14, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00296-00




925.  Northeast Quarter of Southwest Quarter, Section 14, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00297-00




926.  Northwest Quarter of Southwest Quarter, Section 14, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00298-00




927.  Southwest Quarter of Southwest Quarter, Section 14, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00299-00




928.  Southeast Quarter of Southwest Quarter, Section 14, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00300-00




929.  Northeast Quarter of Southeast Quarter, Section 14, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00301-00




930.  Northwest Quarter of Southeast Quarter, Section 14, Township 45 North,
Range 11











--------------------------------------------------------------------------------







         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00302-00




931.  Southwest Quarter of Southeast Quarter, Section 14, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00303-00




932.  Southeast Quarter of Southeast Quarter, Section 14, Township 45 North,
Range 11,

         Town of Solon Springs, Douglas County, Wisconsin.




         Parcel No SO-026-00304-00




933.  Northeast Quarter of Northeast Quarter, Section 15, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00305-00




934.  Northwest Quarter of Northeast Quarter, Section 15, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00306-00




935.  Southwest Quarter of Northeast Quarter, Section 15, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No SO-026-00307-00




936.  Southeast Quarter of Northeast Quarter, Section 15, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00308-00




937.  Northeast Quarter of Northwest Quarter, Section 15, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00309-00




938.  Northwest Quarter of Northwest Quarter, Section 15, Township 45 North,
Range

         11 West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00310-00




939.  Southwest Quarter of Northwest Quarter, Section 15, Township 45 North,
Range

         11 West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00311-00




940.  Southeast Quarter of Northwest Quarter, Section 15, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.














--------------------------------------------------------------------------------







         Parcel No. SO-026-00312-00




941.  Northeast Quarter of Southwest Quarter, Section 15, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00313-00




942.  Northwest Quarter of Southwest Quarter, Section 15, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00314-00




943.  Southwest Quarter of Southwest Quarter, Section 15, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00315-00




944.  Southeast Quarter of Southwest Quarter, Section 15, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00316-00




945.  Northwest Quarter of Southeast Quarter, Section 15, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00318-00




946.  Northeast Quarter of Northeast Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00321-00




947.  Northwest Quarter of Northeast Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00322-00




948.  Southwest Quarter of Northeast Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00323-00




949.  Southeast Quarter of Northeast Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00324-00




950.  Northeast Quarter of Northwest Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00325-00














--------------------------------------------------------------------------------







951.  Southwest Quarter of Northwest Quarter, Section 16, Township 45 North,
Range

         11 West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00327-00




952.  Southeast Quarter of Northwest Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00328-00




953.  Northeast Quarter of Southwest Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00329-00




954.  Northwest Quarter of Southwest Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00330-00




955.  Southwest Quarter of Southwest Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00331-00




956.  Southeast Quarter of Southwest Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-0266-00332-00




957.  Northeast Quarter of Southeast Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00333-00




958.  Northwest Quarter of Southeast Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00334-00




959.  Southwest Quarter of Southeast Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00335-00




960.  Southeast Quarter of Southeast Quarter, Section 16, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00336-00




961.  Northeast Quarter of Northeast Quarter, Section 20, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.











--------------------------------------------------------------------------------










         Parcel No. SO-026-00474-00




962.  Northwest Quarter of Northeast Quarter, Section 20, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00475-00




963.  Southwest Quarter of Northeast Quarter, Section 20, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00476-00




964.  Southeast Quarter of Northeast Quarter, Section 20, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-0266-00477-00




965.  Northeast Quarter of Southwest Quarter, Section 20, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00482-00




966.  Northwest Quarter of Southwest Quarter, Section 20, Township 45 North,
Range 11

         West Except part deeded to Douglas County in Document no. 824756 and in

         Document no. 795285,Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-0266-00483-00




967.  Southwest Quarter of Southwest Quarter, Section 20, Township 45 North,
Range 11

         West Except part deeded to Douglas County in Document no. 795285, Town
of

         Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00484-00




968.  Southeast Quarter of Southwest Quarter, Section 20, Township 45 North,
Range 11

         West Except part deeded to Douglas County in Document no. 795285, Town
of

         Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00485-00




969.  Northeast Quarter of Southeast Quarter, Section 20, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00486-00




970.  Southeast Quarter of Southeast Quarter, Section 20, Township 45 North,
Range 11

         West Except part deeded to Douglas County in Document no. 795285, Town
of

         Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00489-00














--------------------------------------------------------------------------------







971.  Northeast Quarter of Northeast Quarter, Section 21, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00490-00




972.  Northwest Quarter of Northeast Quarter, Section 21, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00491-00




973.  Southwest Quarter of Northeast Quarter, Section 21, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00492-00




974.  Southeast Quarter of Northeast Quarter, Section 21, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00493-00




975.  Northeast Quarter of Southwest Quarter, Section 21, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00498-00




976.  Northwest Quarter of Southwest Quarter, Section 21, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00499-00




977.  Southwest Quarter of Southwest Quarter, Section 21, Township 45 North,
Range 11

         West Except part deeded to Douglas County in Document no. 795285, Town
of

         Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00500-00




978.  Southeast Quarter of Southwest Quarter, Section 21, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00501-00




979.  Northeast Quarter of Southeast Quarter, Section 21, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00502-00




980.  Northwest Quarter of Southeast Quarter, Section 21, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00503-00




981.  Southwest Quarter of Southeast Quarter, Section 21, Township 45 North,
Range 11











--------------------------------------------------------------------------------







         West Except part deeded to Douglas County in Document no. 795285, Town
of

         Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00504-00




982.  Southeast Quarter of Southeast Quarter, Section 21, Township 45 North,
Range 11

         West Except part deeded to Douglas County in Document no. 795285, Town
of

        Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00505-00




983.  Northeast Quarter of Northeast Quarter, Section 22, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00506-00




984.  Northwest Quarter of Northeast Quarter, Section 22, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00507-00




985.  Southwest Quarter of Northeast Quarter, Section 22, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00508-00




986.  Southeast Quarter of Northeast Quarter, Section 22, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00509-00




987.  Northeast Quarter of Northwest Quarter, Section 22, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00510-00




988.  Northwest Quarter of Northwest Quarter, Section 22, Township 45 North,
Range

         11 West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00511-00




989.  Southwest Quarter of Northwest Quarter, Section 22, Township 45 North,
Range

         11 West, Town of Solon Springs, Douglas County Wisconsin.

    

         Parcel No. SO-026-00512-00




990.  Southeast Quarter of Northwest Quarter, Section 22, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00513-00




991.  Northeast Quarter of Southeast Quarter, Section 22, Township 45 North,
Range 11











--------------------------------------------------------------------------------







         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00518-00




992.  Northwest Quarter of Southeast Quarter, Section 22, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00519-00




993.  Southwest Quarter of Southeast Quarter, Section 22, Township 45 North,
Range 11

         West Except part deeded to Douglas County in Document no. 795285, Town
of

        Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00520-00




994.  Southeast Quarter of Southeast Quarter, Section 22, Township 45 North,
Range 11

         West Except part deeded to Douglas County in Document no. 795285, Town
of

         Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00521-00




995.  Northeast Quarter of Northeast Quarter, Section 23, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00522-00




996.  Northwest Quarter of Northeast Quarter, Section 23, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00523-00




997.  Southwest Quarter of Northeast Quarter, Section 23, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00524-00




998.  Southeast Quarter of Northeast Quarter, Section 23, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00525-00




999.  Northeast Quarter of Northwest Quarter, Section 23, Township 45 North,
Range 11

         West, Town of Solon Springs, Douglas County Wisconsin.




         Parcel No. SO-026-00526-00




1000.  Northwest Quarter of Northwest Quarter, Section 23, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00527-00




1001.  Southwest Quarter of Northwest Quarter, Section 23, Township 45 North,
Range











--------------------------------------------------------------------------------







          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00528-00




1002.  Southeast Quarter of Northwest Quarter, Section 23, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00529-00




1003.  Northeast Quarter of Southwest Quarter, Section 23, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00530-00




1004.  Northwest Quarter of Southwest Quarter, Section 23, Township 45 North,
Range

         11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00531-00




1005.  Southwest Quarter of Southwest Quarter, Section 23, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285
Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No. 532-00532-00




1006.  Southeast Quarter of Southwest Quarter, Section 23, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00533-00




1007.  Northwest Quarter of Southeast Quarter, Section 23, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00535-00




1008.  Southwest Quarter of Southeast Quarter, Section 23, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00536-00




1009.  Northeast Quarter of Northeast Quarter, Section 24, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00538-00




1010.  Northwest Quarter of Northeast Quarter, Section 24, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00539-00














--------------------------------------------------------------------------------







1011.  Southeast Quarter of Northeast Quarter, Section 24, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00541-00




1012.  Northeast Quarter of Northwest Quarter, Section 24, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00542-00




1013.  Northeast Quarter of Southwest Quarter, Section 24, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00546-00




1014.  Southeast Quarter of Southwest Quarter, Section 24, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00549-00




1015.  Northeast Quarter of Northeast Quarter, Section 25, Township 45 North,
Range 11

          West Except part deeded to Douglas County in Document no. 795285, Town
of

          Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00554-00




1016.  Northwest Quarter of Northeast Quarter, Section 25 Township 45 North,
Range 11

          West Except part deeded to Douglas County in Document no. 795285, Town
of

          Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00555-00




1017.  Northeast Quarter of Northwest Quarter, Section 25, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of    

          Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00558-00




1018.  Northwest Quarter of Northwest Quarter, Section 25, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00559-00




1019.  Northeast Quarter of Southwest Quarter, Section 25, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00562-00




1020.  Northwest Quarter of Southwest Quarter, Section 25, Township 45 North,
Range

           11 West, Town of Solon Springs, Douglas County Wisconsin.











--------------------------------------------------------------------------------










          Parcel No. SO-026-00563-00




1021.  Southwest Quarter of Southwest Quarter, Section 25, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00564-00




1022.  Southeast Quarter of Southwest Quarter, Section 25, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00565-00




1023.  Northwest Quarter of Southeast Quarter, Section 25, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00567-00




1024.  Southwest Quarter of Southeast Quarter, Section 25, Township 45 North,
Range

         11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00568-00




1025.  Southeast Quarter of Southeast Quarter, Section 25, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00569-00




1026.  Northeast Quarter of Northeast Quarter, Section 26, Township 45 North,
Range 11

          West Except part deeded to Douglas County in Document no. 795285, Town
of

          Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00570-00




1027.  Northwest Quarter of Northeast Quarter, Section 26, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00571-00




1028.  Southwest Quarter of Northeast Quarter, Section 26, Township 45 North,
Range

           11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00572-00




1029.  Southeast Quarter of Northeast Quarter, Section 26, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00573-00




1030.  Northeast Quarter of Northwest Quarter, Section 26, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of











--------------------------------------------------------------------------------







          Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00574-00




1031.  Northwest Quarter of Northwest Quarter, Section 26, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of

         Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00575-00




1032.  Southwest Quarter of Northwest Quarter, Section 26, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.

          

          Parcel No. SO-026-00577-00




1033.  Southeast Quarter of Northwest Quarter, Section 26, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00578-00




1034.  Northeast Quarter of Southwest Quarter, Section 26, Township 45 North,
Range

           11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00579-00




1035.  Northwest Quarter of Southwest Quarter, Section 26, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00580-00




1036.  Southwest Quarter of Southwest Quarter, Section 26, Township 45 North,
Range

           11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00581-00




1037.  Southeast Quarter of Southwest Quarter, Section 26, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00582-00




1038.  Northeast Quarter of Southeast Quarter, Section 26, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00583-00




1039.  Northwest Quarter of Southeast Quarter, Section 26, Township 45 North,
Range    

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00584-00




1040.  Southwest Quarter of Southeast Quarter, Section 26, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.











--------------------------------------------------------------------------------










          Parcel No.  SO-026-00585-00




1041.  Southeast Quarter of Southeast Quarter, Section 26, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00586-00




1042.  Northeast Quarter of Northeast Quarter, Section 27, Township 45 North,
Range 11

       West Except part deeded to Douglas County in Document no. 795285, Town of

       Solon Springs, Douglas County Wisconsin.




       Parcel No.  SO-026-00587-00




1043.  Government Lot 4, Section 27, Township 45 North, Range 11 West, Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00589-00




1044.  Government Lot 7, Section 27, Township 45 North, Range 11 West, Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00593-00




1045.  East half of Southeast Quarter, Section 27, Township 45 North, Range 11
West,

           Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00595-00




1046.  Government Lot 5, Section 27, Township 45 North, Range 11 West, Town of

           Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00596-00




1047.  Government Lot 6, Section 27, Township 45 North, Range 11 West, Town of

           Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00597-00




1048.  Northeast Quarter of Northeast Quarter, Section 28, Township 45 North,
Range 11

          West Except part deeded to Douglas County in Document no. 795285, Town
of

          Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00598-00




1049.  Northwest Quarter of Northeast Quarter, Section 28, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of   

          Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00599-00




1050.  Southwest Quarter of Northeast Quarter, Section 28, Township 45 North,
Range











--------------------------------------------------------------------------------







          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00600-00




1051.  Southeast Quarter of Northeast Quarter, Section 28, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00601-00




1052.  Northeast Quarter of Northwest Quarter, Section 28, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00602-00




1053.  Northwest Quarter of Northwest Quarter, Section 28, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00603-00




1054.  Southwest Quarter of Northwest Quarter, Section 28, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00604-00




1055.  Southeast Quarter of Northwest Quarter, Section 28, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00605-00




1056.  Northwest Quarter of Southwest Quarter, Section 28, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00607-00




1057.  Government Lot 4, Section 28, Township 45 North, Range 11 West, Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00608-00




1058.  The north 1200 feet of Government Lot 1, Section 28, Township 45 North,
Range

           11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00610-00




1059.  Northeast Quarter of Northwest Quarter, Section 29, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00623-0














--------------------------------------------------------------------------------







1060.  Northwest Quarter of Northwest Quarter, Section 29, Township 45 North,
Range

          11 West Except part deeded to Douglas County in Document no. 795285,
Town of

          Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00624-00




1061.  Southwest Quarter of Northwest Quarter, Section 29, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00625-00




1062.  Southeast Quarter of Southwest Quarter, Section 29, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00640-00




1063.  Southwest Quarter of Southeast Quarter, Section 29, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00650-00




1064.  Southeast Quarter of Southeast Quarter, Section 29, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00651-00




1065.  Northeast Quarter of Northeast Quarter, Section 30, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00652-00




1066.  Southeast Quarter of Northeast Quarter, Section 30, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00655-00




1067.  Northeast Quarter of Southwest Quarter, Section 30, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00670-00




1068.  Southeast Quarter of Southwest Quarter, Section 30, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00673-00




1069.  Northeast Quarter of Southeast Quarter, Section 30, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00674-00




1070.  Northwest Quarter of Southeast Quarter, Section 30, Township 45 North,
Range











--------------------------------------------------------------------------------







          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00675-00




1071.  Southwest Quarter of Southeast Quarter, Section 30, Township 45 North,
Range

           11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00676-00




1072.  Southeast Quarter of Southeast Quarter, Section 30, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00677-00




1073.  Government Lot 1, Section 32, Township 45 North, Range 11 West, Town of

           Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00714-00




1074.  Northwest Quarter of Northeast Quarter, Section 32, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00715-00




1075.  Southwest Quarter of Northeast Quarter, Section 32, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00716-00




1076.  Government Lot 2, Section 32, Township 45 North, Range 11 West, Town of

           Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00717-00




1077.  Northeast Quarter of Northeast Quarter, Section 35, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00753-00




1078.  Northwest Quarter of Northeast Quarter, Section 35, Township 45 North,
Range

           11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00754-00




1079.  Southwest Quarter of Northeast Quarter, Section 35, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00755-00




1080.  Southeast Quarter of Northeast Quarter, Section 35, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.














--------------------------------------------------------------------------------







          Parcel No.  SO-026-00756-00




1081.  Southwest Quarter of Northwest Quarter, Section 35, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00759-00




1082.  Southeast Quarter of Northwest Quarter, Section 35, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00760-00




1083.  Northwest Quarter of Southeast Quarter, Section 35, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No. SO-026-00763-00




1084.  Southwest Quarter of Southeast Quarter, Section 35, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-0000764-00




1085.  Northeast Quarter of Northeast Quarter, Section 36, Township 45 North,
Range 11

           West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00766-00




1086.  Northwest Quarter of Northeast Quarter, Section 36, Township 45 North,
Range

           11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00767-00




1087.  Southwest Quarter of Northeast Quarter, Section 36, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00768-00




1088.  Southeast Quarter of Northeast Quarter, Section 36, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00769-00




1089.  Northeast Quarter of Northwest Quarter, Section 36, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00770-00




1090.  Northwest Quarter of Northwest Quarter, Section 36, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00771-00














--------------------------------------------------------------------------------







1091.  Southwest Quarter of Northwest Quarter, Section 36, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00772-00




1092.  Northeast Quarter of Southwest Quarter, Section 36, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00774-00




1093.  Southeast Quarter of Southwest Quarter, Section 36, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00777-00




1094.  Northeast Quarter of Southeast Quarter, Section 36, Township 45 North,
Range 11

          West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00778-00




1095.  Northwest Quarter of Southeast Quarter, Section 36, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00779-00




1096.  Southwest Quarter of Southeast Quarter, Section 36, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00780-00




1097.  Southeast Quarter of Southeast Quarter, Section 36, Township 45 North,
Range 11

           West, Town of Solon Springs, Douglas County Wisconsin.




          Parcel No.  SO-026-00781-00




1098.  Northwest Quarter of Northeast Quarter, Section  4, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00028-00




1099.  Southwest Quarter of Northeast Quarter, Section 4, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00029-00




1100.  Northeast Quarter of Northeast Quarter, Section 5, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00043-00




1101.  Northwest Quarter of Northeast Quarter, Section 5, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.











--------------------------------------------------------------------------------










          Parcel No. WA-032-00044-00




1102.  Southwest Quarter of Northeast Quarter, Section 5, Township 43 North,
Range 10

           West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00045-00




1103.  Southeast Quarter of Northeast Quarter, Section 5, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00046-00




1104.  Northeast Quarter of Northwest Quarter, Section 5, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00047-00




1105.  Northwest Quarter of Northwest Quarter, Section 5, Township 43 North,
Range

           10 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00048-00




1106.  Southwest Quarter of Northwest Quarter, Section 5, Township 43 North,
Range

           10 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00049-00




1107.  Southeast Quarter of Northwest Quarter, Section 5, Township 43 North,
Range 10

           West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00051-00




1108.  Northeast Quarter of Southwest Quarter, Section  6, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00058-00




1109.  Northwest Quarter of Southwest Quarter, Section  6, Township 43 North,
Range

          10 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00059-00




1110.  Southwest Quarter of Southwest Quarter, Section 6, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00060-00




1111.  Southeast Quarter of Southwest Quarter, Section 6, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00061-00











--------------------------------------------------------------------------------










1112.  Intentionally deleted.




1113.  Northwest Quarter of Southeast Quarter, Section 6, Township 43 North,
Range 10

           West, Town of Wascott, Douglas County Wisconsin




          Parcel No. WA-032-00063-00




1114.  Southwest Quarter of Southeast Quarter, Section 6, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00064-00




1115.  Southeast Quarter of Southeast Quarter, Section 6, Township 43 North,
Range 10

           West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00065-00




1116.  Fractional West half of Southwest Quarter, Section 7, Township 43 North,
Range

          10 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00080-00




1117.  Southwest Quarter of Southeast Quarter, Section 7, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00086-00




1118.  Northeast Quarter of Northeast Quarter, Section 9, Township 43 North,
Range 10

           West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00099-00




1119.  Northwest Quarter of Northeast Quarter, Section 9, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00100-00




1120.  Southwest Quarter of Northeast Quarter, Section 9, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00101-00




1121.  Southeast Quarter of Northeast Quarter, Section 9, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00102-00




1122.  Southeast Quarter of Southeast Quarter, Section 21, Township 43 North,
Range 10

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00204-00











--------------------------------------------------------------------------------










1123.  Northeast Quarter of Northwest Quarter, Section 2, Township 43 North,
Range 11

           West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00332-00




1124.  Northwest Quarter of Northwest Quarter, Section 2, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00333-00




1125.  Southwest Quarter of Northwest Quarter, Section 2, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00334-00




1126.  Southeast Quarter of Northwest Quarter, Section 2, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00335-00




1127.  Northwest Quarter of Southwest Quarter, Section 2, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00340-00




1128.  Northeast Quarter of Northeast Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00351-00




1129.  Northwest Quarter of Northeast Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00352-00




1130.  Southwest Quarter of Northeast Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00353-00




1131.  Southeast Quarter of Northeast Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00354-00




1132.  Northeast Quarter of Northwest Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00355-00




1133.  Northwest Quarter of Northwest Quarter, Section 3, Township 43 North,
Range











--------------------------------------------------------------------------------







          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00356-00




1134.  Southeast Quarter of Northwest Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00358-00




1135.  Northeast Quarter of Southwest Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00359-00




1136.  Northwest Quarter of Southwest Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00360-00




1137.  Southwest Quarter of Southwest Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00361-00




1138.  Southeast Quarter of Southwest Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00362-00




1139.  Northeast Quarter of Southeast Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00363-00




1140.  Northwest Quarter of Southeast Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00364-00




1141.  Southwest Quarter of Southeast Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00365-00




1142.  Southeast Quarter of Southeast Quarter, Section 3, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00366-00




1143.  Northwest Quarter of Northeast Quarter, Section 4, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.














--------------------------------------------------------------------------------







          Parcel No. WA-032-00367-01




1144.  Northeast Quarter of Northwest Quarter, Section 4, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-003670-04




1145.  Northwest Quarter of Northwest Quarter, Section 4, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00367-05




1146.  Southwest Quarter of Northwest Quarter, Section 4, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00367-06




1147.  Southeast Quarter of Northwest Quarter, Section 4, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00367-07




1148.  Northeast Quarter of Northeast Quarter, Section 5, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00368-00




1149.  Northwest Quarter of Northeast Quarter, Section 5, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00369-00




1150.  Southwest Quarter of Northeast Quarter, Section 5, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00370-00




1151.  Southeast Quarter of Northeast Quarter, Section 5, Township 43 North,
Range 11

           West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00371-00




1152.  Northeast Quarter of Northwest Quarter, Section 5, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00372-00




1153.  Northwest Quarter of Northwest Quarter, Section 5, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00373-00














--------------------------------------------------------------------------------







1154.  Southwest Quarter of Northwest Quarter, Section 5, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00374-00




1155.  Southeast Quarter of Northwest Quarter, Section 5, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00375-00




1156.  Northwest Quarter of Southeast Quarter, Section 6, Township 43 North,
Range 11

          West, Town of Gordon, Douglas County Wisconsin.




Parcel No.  GO-012-00044-01




1157.  That part of the Northwest Quarter of Northeast Quarter, Section 7,
Township 43

           North, Range 11 West lying West of the railroad Right of Way, Town of
Wascott,

           Douglas County Wisconsin.




          Parcel No. WA-032-00381-00




1158.  The east 32.65 acres of the Southeast Quarter of Northeast Quarter,
Section 7,

           Township 43 North, Range 11 West, Town of Wascott, Douglas County

          Wisconsin.




          Parcel No. WA-032-00383-00




1159.  Northeast Quarter of Northwest Quarter, Section 7, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00385-00




1160.  Northwest Quarter of Northwest Quarter, Section 7, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00386-00




1161.  Southeast Quarter of Northwest Quarter, Section 7, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00388-00




1162.  Northeast Quarter of Southeast Quarter, Section 7, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




           Parcel No. WA-032-00394-00




1163.  Southwest Quarter of Northwest Quarter, Section 9, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00412-00














--------------------------------------------------------------------------------







1164.  Northwest Quarter of Northwest Quarter, Section 10, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00423-00




1165.  Southeast Quarter of Southwest Quarter, Section 10, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00429-00




1166.  Northeast Quarter of Southeast Quarter, Section 10, Township 43 North,
Range 11

         West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00430-00




1167.  Northwest Quarter of Southeast Quarter, Section 10, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00431-00




1168.  Southwest Quarter of Southeast Quarter, Section 10, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00432-00




1169.  Southeast Quarter of Southeast Quarter, Section 10, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00433-00




1170.  Northwest Quarter of Northeast Quarter, Section 11, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00435-00




1171.  Southwest Quarter of Northeast Quarter, Section 11, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00436-00




1172.  Northeast Quarter of Southwest Quarter, Section 11, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00442-00




1173.  Northwest Quarter of Southwest Quarter, Section11, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00443-00




1174.  Southwest Quarter of Southwest Quarter, Section 11, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.











--------------------------------------------------------------------------------










          Parcel No. WA-032-00444-00




1175.  Southeast Quarter of Southwest Quarter, Section 11, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00445-00




1176.  Northeast Quarter of Southeast Quarter, Section 11, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00446-00




1177.  Northwest Quarter of Southeast Quarter, Section 11, Township 43 North,
Range

          11 West Except Volume 289 Deeds page 144, Town of Wascott, Douglas
County

          Wisconsin.




          Parcel No. WA-032-00447-00




1178.  Southwest Quarter of Southeast Quarter, Section 11, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00449-00




1179.  Southeast Quarter of Southeast Quarter, Section 11, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00450-00




1180.  Southwest Quarter of Northwest Quarter, Section 12, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00474-00




1181.  Southeast Quarter of Northwest Quarter, Section 12, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00475-00




1182.  Northwest Quarter of Southwest Quarter, Section 12, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00477-00




1183.  Southwest Quarter of Southwest Quarter, Section 12, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00478-00




1184.  Southwest Quarter of Northwest Quarter, Section 14, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.














--------------------------------------------------------------------------------







          Parcel No. WA-032-00503-00




1185.  Southeast Quarter of Northwest Quarter, Section 14, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00504-00




1186.  Northeast Quarter of Northeast Quarter, Section 15, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00511-00




1187.  Northwest Quarter of Northeast Quarter, Section 15, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00512-00




1188.  Southwest Quarter of Northeast Quarter, Section 15, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00513-00




1189.  Southeast Quarter of Northeast Quarter, Section 15, Township 43 North,
Range 11    

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00514-00




1190.  Northeast Quarter of Northwest Quarter, Section 15, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00515-00




1191.  Northwest Quarter of Northwest Quarter, Section 15, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00516-00




1192.  Southwest Quarter of Northwest Quarter, Section 15, Township 43 North,
Range

           11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00517-00




1193.  Southeast Quarter of Northwest Quarter, Section 15, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00518-00




1194.  Northeast Quarter of Southwest Quarter, Section 15, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00519-00














--------------------------------------------------------------------------------







1195.  Northwest Quarter of Southwest Quarter, Section 15, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00520-00




1196.  Southwest Quarter of Southwest Quarter, Section 15, Township 43 North,
Range

           11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00521-00




1197.  Southeast Quarter of Southwest Quarter, Section 15, Township 43 North,
Range

           11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00522-00




1198.  Northeast Quarter of Southeast Quarter, Section 15, Township 43 North,
Range 11

           West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00523-00




1199.  Northwest Quarter of Southeast Quarter, Section 15, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00524-00




1200.  Southwest Quarter of Southeast Quarter, Section 15, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00525-00




1201.  Southeast Quarter of Southeast Quarter, Section 15, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00526-00




1202.  Northeast Quarter of Northeast Quarter, Section 17, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00542-00




1203.  Northwest Quarter of Northeast Quarter, Section 17, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00543-00




1204.  Southeast Quarter of Northeast Quarter, Section 17, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00545-00




1205.  Northeast Quarter of Northwest Quarter, Section 17, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.











--------------------------------------------------------------------------------










          Parcel No. WA-032-00546-00




1206.  Northwest Quarter of Northwest Quarter, Section 17, Township 43 North,
Range

           11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00547-00




1207.  Southwest Quarter of Northwest Quarter, Section 17, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00548-00




1208.  Southeast Quarter of Northwest Quarter, Section 17, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00549-00




1209.  Northwest Quarter of Southwest Quarter, Section 17, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00551-00




1210.  Southwest Quarter of Southeast Quarter, Section 17, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00556-00




1211.  Southeast Quarter of Southeast Quarter, Section 17, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00557-00




1212.  Northeast Quarter of Northeast Quarter, Section 18, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00558-00




1213.  Northwest Quarter of Northeast Quarter, Section 18, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00559-00




1214.  Southwest Quarter of Northeast Quarter, Section 18, Township 43 North,
Range

           11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00560-00




1215.  Southeast Quarter of Northeast Quarter, Section 18, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00561-00











--------------------------------------------------------------------------------










1216.  Southwest Quarter of Northwest Quarter, Section 18, Township 43 North,
Range

           11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00564-00




1217.  Southeast Quarter of Northwest Quarter, Section 18, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00565-00




1218.  Northeast Quarter of Southwest Quarter, Section 18, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00566-00




1219.  Northwest Quarter of Southwest Quarter, Section 18, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00567-00




1220.  Southwest Quarter of Southwest Quarter, Section 18, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00568-00




1221.  Southeast Quarter of Southwest Quarter, Section 18, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00569-00




1222.  Northeast Quarter of Southeast Quarter, Section 18, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00570-00




1223.  Northwest Quarter of Southeast Quarter, Section 18, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00571-00




1224.  Southwest Quarter of Southeast Quarter, Section 18, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00572-00




1225.  Southeast Quarter of Southeast Quarter, Section 18, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00573-00




1226.  Northeast Quarter of Northeast Quarter, Section 19, Township 43 North,
Range 11











--------------------------------------------------------------------------------







          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00574-00




1227.  Northwest Quarter of Northeast Quarter, Section 19, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00575-00




1228.  Southwest Quarter of Northeast Quarter, Section 19, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00576-00




1229.  Southeast Quarter of Northeast Quarter, Section 19, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00577-00




1230.  Northeast Quarter of Northwest Quarter, Section 19, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00578-00




1231. Intentionally deleted.




1232.  Southeast Quarter of Northwest Quarter, Section 19, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County, Wisconsin.




          Parcel No. WA-032-00584-00




1233.  Northeast Quarter of Southwest Quarter, Section 19, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00585-00




1234.  Northwest Quarter of Southwest Quarter, Section 19, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00586-00




1235.  Northeast Quarter of Southeast Quarter, Section 19, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.          




          Parcel No. WA-032-00589-00




1236.  Northwest Quarter of Southeast Quarter, Section 19, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00590-00




1237.  Southwest Quarter of Southeast Quarter, Section 19, Township 43 North,
Range











--------------------------------------------------------------------------------







          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00591-00




1238.  Government Lot 2, Southwest Quarter of Northeast Quarter, Section 21,
Township

          43 North, Range 11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00612-00




1239.  Northwest Quarter of Northwest Quarter, Section 21, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00615-00




1240.  Northeast Quarter of Southeast Quarter, Section 21, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00623-00




1241.  Northwest Quarter of Southeast Quarter, Section 21, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00624-00




1242.  Southwest Quarter of Southeast Quarter, Section 21, Township 43 North,
Range

           11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00625-00




1243.  Southeast Quarter of Southeast Quarter, Section 21, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00626-00




1244.  Northwest Quarter of Northeast Quarter, Section 28, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00678-00




1245. Northeast Quarter of Southwest Quarter, Section 30, Township 43 North,
Range 11      

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00752-00




1246.  Intentionally deleted.




1247.  Northeast Quarter of Southeast Quarter, Section 30, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00758-00




1248.  Northwest Quarter of Southeast Quarter, Section 30, Township 43 North,
Range











--------------------------------------------------------------------------------







          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00759-00




1249.  Southwest Quarter of Southeast Quarter, Section 30, Township 43 North,
Range

          11 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00760-00




1250.  Southeast Quarter of Southeast Quarter, Section 30, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00761-00




1251.  Northeast Quarter of Southeast Quarter, Section 3, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-00871-00




1252.  Government Lot 4, Section 13, Township 43 North, Range 12 West, Town of

          Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01025-00




1253.  Northeast Quarter of Southwest Quarter, Section 13, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01027-00




1254.  Northwest Quarter of Southwest Quarter, Section 13, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01028-00




1255.  Southwest Quarter of Southwest Quarter, Section 13, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01029-00




1256.  Southeast Quarter of Southwest Quarter, Section 13, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01030-00




1257.  Northeast Quarter of Southeast Quarter, Section 13, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01031-00




1258.  Northwest Quarter of Southeast Quarter, Section 13, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.














--------------------------------------------------------------------------------







          Parcel No. WA-032-01032-00




1259.  Southwest Quarter of Southeast Quarter, Section 13, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01033-00




1260.  Southeast Quarter of Southeast Quarter, Section 13, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01034-00




1261.  Northeast Quarter of Northeast Quarter, Section 14, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01035-00




1262.  Northwest Quarter of Northeast Quarter, Section 14, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01036-00




1263.  Southwest Quarter of Northeast Quarter, Section 14, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01037-00




1264.  Southeast Quarter of Northeast Quarter, Section 14, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01038-00




1265.  Northeast Quarter of Northwest Quarter, Section 14, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01039-00




1266.  Southwest Quarter of Northwest Quarter, Section 14, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01041-00




1267.  Southeast Quarter of Northwest Quarter, Section 14, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01042-00




1268.  Northeast Quarter of Southwest Quarter, Section 14, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01043-00














--------------------------------------------------------------------------------







1269.  Northwest Quarter of Southwest Quarter, Section 14, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01044-00




1270.  Southwest Quarter of Southwest Quarter, Section 14, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01045-00




1271.  Northeast Quarter of Southeast Quarter, Section 14, Township 43 North,
Range 12

           West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01047-00




1272.  Southeast Quarter of Southeast Quarter, Section 14, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01050-00




1273.  Northeast Quarter of Northeast Quarter, Section 19, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01127-00




1274.  Northwest Quarter of Northeast Quarter, Section 19, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01128-00




1275.  Southwest Quarter of Northeast Quarter, Section 19, Township 43 North,
Range

           12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01129-00




1276.  Southeast Quarter of Northeast Quarter, Section 19, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01130-00




1277.  Northeast Quarter of Northwest Quarter, Section 19, Township 43 North,
Range

           12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01131-00




1278.  Northwest Quarter of Northwest Quarter, Section 19, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01132-00




1279.  Southeast Quarter of Northwest Quarter, Section 19, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.











--------------------------------------------------------------------------------










          Parcel No. WA-032-01148-00




1280.  Northeast Quarter of Southwest Quarter, Section 19, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01149-00




1281.  Southwest Quarter of Southwest Quarter, Section 19, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01150-00




1282.  Southeast Quarter of Southwest Quarter, Section 19, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01151-00




1283.  Northeast Quarter of Southeast Quarter, Section 19, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01152-00




1284.  Northwest Quarter of Southeast Quarter, Section 19, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01153-00




1285.  Southwest Quarter of Southeast Quarter, Section 19, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01154-00




1286.  Southeast Quarter of Southeast Quarter, Section 19, Township 43 North,
Range 12

           West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01155-00




1287.  Northeast Quarter of Northwest Quarter, Section 20, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01171-00




1288.  Northwest Quarter of Northwest Quarter, Section 20, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01172-00




1289.  Southwest Quarter of Northwest Quarter, Section 20, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01173-00











--------------------------------------------------------------------------------










1290.  Southeast Quarter of Northwest Quarter, Section 20, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01174-00




1291.  Northeast Quarter of Southwest Quarter, Section 20, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01175-00




1292.  Northwest Quarter of Southwest Quarter, Section 20, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01176-00




1293.  Southwest Quarter of Southwest Quarter, Section 20, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01177-00




1294.  Southeast Quarter of Southwest Quarter, Section 20, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01178-00




1295.  Northeast Quarter of Northeast Quarter, Section 22, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01223-00




1296.  Southwest Quarter of Northeast Quarter, Section 23, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01259-00




1297.  Southeast Quarter of Northeast Quarter, Section  23 Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01260-00




1298.  Northeast Quarter of Northwest Quarter, Section 23, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01261-00




1299.  Northwest Quarter of Northwest Quarter, Section 23, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01262-00




1300.  Southwest Quarter of Northwest Quarter, Section 23, Township 43 North,
Range











--------------------------------------------------------------------------------







          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01263-00




1301.  Southeast Quarter of Northwest Quarter, Section 23, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01264-00




1302.  Northeast Quarter of Southwest Quarter, Section 23, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01265-00




1303.  Northwest Quarter of Southwest Quarter, Section 23, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01266-00




1304.  Northeast Quarter of Southeast Quarter, Section 23, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01269-00




1305.  Northeast Quarter of Northwest Quarter, Section 24, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01274-00




1306.  Northwest Quarter of Northwest Quarter, Section 24, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01275-00




1307.  Southwest Quarter of Northwest Quarter, Section 24, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01276-00




1308.  Southeast Quarter of Northwest Quarter, Section 24, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01277-00




1309.  Northwest Quarter of Southwest Quarter, Section 24, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01279-00




1310.  Northeast Quarter of Southeast Quarter, Section 24, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.














--------------------------------------------------------------------------------







          Parcel No. WA-032-01282-00




1311.  Northwest Quarter of Southeast Quarter, Section 24, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01283-00




1312.  Southwest Quarter of Southeast Quarter, Section 24, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01284-00




1313.  Northwest Quarter of Northeast Quarter, Section 25, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01287-00




1314.  Southwest Quarter of Northeast Quarter, Section 25, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01288-00




1315.  Northwest Quarter of Northwest Quarter, Section 25, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01292-00




1316.  Southwest Quarter of Northwest Quarter, Section 25, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin; excepting the
westerly

          899 feet of the southerly 384 feet thereof.




          Parcel No. WA-032-01294-00




1317.  Southeast Quarter of Northwest Quarter, Section 25, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01296-00




1318.  Northeast Quarter of Southwest Quarter, Section 25, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01297-00




1319.  Southwest Quarter of Southwest Quarter, Section 25, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01300-00




1320.  Southeast Quarter of Southwest Quarter, Section 25, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01302-00











--------------------------------------------------------------------------------










1321.  Southeast Quarter of Northeast Quarter, Section 26, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01330-00




1322.  Northeast Quarter of Northwest Quarter, Section 26, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01331-00




1323.  Northwest Quarter of Northwest Quarter, Section 26, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01332-00




1324.  Southwest Quarter of Northwest Quarter, Section 26, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01333-00




1325.  Southeast Quarter of Northwest Quarter, Section 26, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01334-00




1326.  Northwest Quarter of Southwest Quarter, Section 26, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01336-00




1327.  Southwest Quarter of Southwest Quarter, Section 26, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01337-00




1328.  North half of Northeast Quarter of Southeast Quarter, Section 26,
Township 43

           North, Range 12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01340-00




1329.  South half of Northeast Quarter of Southeast Quarter, Section 26,
Township 43

          North, Range 12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01340-01




1330.  Southeast Quarter of Southeast Quarter, Section 26, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01343-00




1331.  Southwest Quarter of Northwest Quarter, Section 27, Township 43 North,
Range











--------------------------------------------------------------------------------







          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01367-00




1332.  Southeast Quarter of Northwest Quarter, Section 27, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01368-00




1333.  Northeast Quarter of Southwest Quarter, Section 27, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01369-00




1334.  Northwest Quarter of Southwest Quarter, Section 27, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01370-00




1335.  Northeast Quarter of Southeast Quarter, Section 27, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01373-00




1336.  Northwest Quarter of Southeast Quarter, Section 27, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01374-00




1337.  Southwest Quarter of Southeast Quarter, Section 27, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01375-00




1338.  Northeast Quarter of Southeast Quarter, Section 28, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01388-00




1339.  Northwest Quarter of Southeast Quarter, Section 28, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01389-00




1340.  Southwest Quarter of Southeast Quarter, Section 28, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01390-00




1341.  Southeast Quarter of Southeast Quarter, Section 28, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.














--------------------------------------------------------------------------------







          Parcel No. WA-032-01391-00




1342.  Northeast Quarter of Southwest Quarter, Section 29, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01403-00




1343.  Northwest Quarter of Southwest Quarter, Section 29, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01404-00




1344.  Southwest Quarter of Southwest Quarter, Section 29, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01405-00




1345.  Southeast Quarter of Southwest Quarter, Section 29, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01406-00




1346.  Northwest Quarter of Southeast Quarter, Section 29, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01408-00




1347.  Northeast Quarter of Northwest Quarter, Section 30, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01415-00




1348.  Southeast Quarter of Northwest Quarter, Section 30, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01418-00




1349.  Northeast Quarter of Southeast Quarter, Section 30, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01433-00




1350.  Northwest Quarter of Southeast Quarter, Section 30, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01434-00




1351.  Southwest Quarter of Southeast Quarter, Section 30, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01435-00














--------------------------------------------------------------------------------







1352.  Southeast Quarter of Southeast Quarter, Section 30, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01436-00




1353.  Intentionally deleted.




1354.  Intentionally deleted.




1355.  Northeast Quarter of Southeast Quarter, Section 32, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01575-00




1356.  Intentionally deleted.




1357.  Intentionally deleted.




1358.  Southeast Quarter of Southeast Quarter, Section 32, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01578-00




1359.  Northeast Quarter of Northeast Quarter, Section 33, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01579-00




1360.  Northwest Quarter of Northeast Quarter, Section 33, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01580-00




1361.  Southwest Quarter of Northeast Quarter, Section 33, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01581-00




1362.  Southeast Quarter of Northeast Quarter, Section 33, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01582-00




1363.  Northeast Quarter of Northwest Quarter, Section 33, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01583-00




1364.  Northwest Quarter of Northwest Quarter, Section 33, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01584-00











--------------------------------------------------------------------------------










1365.  Southeast Quarter of Northwest Quarter, Section 33, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01586-00




1366.  Northeast Quarter of Southwest Quarter, Section 33, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No.  WA-032-01587-00




1367.  Northwest Quarter of Southwest Quarter, Section 33, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No.  WA-032-01588-00




1368.  Southwest Quarter of Southwest Quarter, Section 33, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01589-00




1369.  Northeast Quarter of Southeast Quarter, Section 33, Township 43 North,
Range 12

          West, Town of Wascott, Douglas County Wisconsin.

   

          Parcel No. WA-032-01591-00




1370.  Northwest Quarter of Southeast Quarter, Section 33, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01592-00




1371.  Southwest Quarter of Southeast Quarter, Section 33, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01593-00




1372.  Northeast Quarter of Northwest Quarter, Section 34, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01599-00




1373.  West Three-Quarters of Northwest Quarter of Northwest Quarter, Section
34,

            Township 43 North, Range 12 West, Town of Wascott, Douglas County

            Wisconsin.




          Parcel No. WA-032-01601-00




1374.  Southwest Quarter of Northwest Quarter, Section 34, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01602-00














--------------------------------------------------------------------------------







1375.  Southeast Quarter of Northwest Quarter, Section 34, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01603-00




1376.  Northeast Quarter of Southwest Quarter, Section 34, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01604-00




1377.  Northwest Quarter of Southwest Quarter, Section 34, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01605-00




1378.  Northeast Quarter of Northwest Quarter, Section 36, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01635-00




1379.  Northwest Quarter of Northwest Quarter, Section 36, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01636-00




1380.  Southwest Quarter of Northwest Quarter, Section 36, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01637-00




1381.  Southeast Quarter of Northwest Quarter, Section 36, Township 43 North,
Range

          12 West, Town of Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01638-00




1382.  Northeast Quarter, Section 13, Township 43 North, Range 13 West, Town of

           Wascott, Douglas County Wisconsin.




          Parcel No. WA-032-01694-00




1383.  Southwest Quarter of Northwest Quarter, Section 17, Township 44 North,
Range

          10 West, Town of Gordon, Douglas County, Wisconsin.




          Parcel No. GO-012-00311-00




1384.  Northwest Quarter of Southeast Quarter, Section 26, Township 44 North,
Range

          10 West, Town of Gordon, Douglas County, Wisconsin.




          Parcel No. GO-012-00522-00




1385.  Southeast Quarter of Northeast Quarter of Section 27, Township 45 North,
Range

          11 West, Town of Solon Springs, Douglas County, Wisconsin.











--------------------------------------------------------------------------------










          Parcel No. SO-026-00590-00




1386.  Lots 10, 11, 12, 13, 14 and 15, Block 12, Waterbury’s Third Addition to
White

           Birch, Village of Solon Springs, Douglas County, Wisconsin.




           Parcel No. SS-181-00223-00




1387.  Southwest Quarter of Southwest Quarter of Section 26, Township 45 North,

           Range 12 West, Village of Solon Springs, Douglas County, Wisconsin;
excepting

           Railroad Right of Way in Vol. 96, pg. 554, also except part to State
of Wisconsin

           in Vol. 619, pg. 6 as Document no. 686305.




           Parcel No. SS-181-00498-00




1388.  Northeast Quarter of Northeast Quarter, Section 16, Township 43 North,
Range 11

          West, Town of Wascott, Douglas County, Wisconsin.




           Parcel No. WA-032-00527-00




1389.  Northwest Quarter of Northeast Quarter of Section 16, Township 43 North,

           Range 11 West, Town of Wascott, Douglas County, Wisconsin.




           Parcel No. WA-032-00528-00




1390.

Northwest Quarter of Northwest Quarter, Section 16, Township 43 North, Range

11 West, Town of Wascott, Douglas County Wisconsin.




Parcel No. WA-032-00531-00




1391.

Southwest Quarter of Northwest Quarter, Section 16, Township 43 North, Range

11 West, Town of Wascott, Douglas County Wisconsin.




Parcel No.  WA-032-00532-00




1392.

Southwest Quarter of Southwest Quarter, Section 16, Township 43 North, Range

11 West, Town of Wascott, Douglas County Wisconsin.




Parcel No.  WA-032-00536-00




1393.

Southeast Quarter of Southwest Quarter, Section 16, Township 43 North, Range

11 West, Town of Wascott, Douglas County, Wisconsin.




Parcel No.  WA-032-00537-00




1394.

Northeast Quarter of Southeast Quarter, Section 16, Township 43 North, Range

11 West, Town of Wascott, Douglas County Wisconsin.




Parcel No.  WA-032-00538-00




1395.

Northwest Quarter of Southeast Quarter, Section 16, Township 43 North, Range

11 West, Town of Wascott, Douglas County Wisconsin.











--------------------------------------------------------------------------------










Parcel No.  WA-032-00539-00




1396.

Southeast Quarter of Southeast Quarter, Section 24, Township 43 North, Range

12 West, Town of Wascott, Douglas County Wisconsin.




Parcel No.  WA-032-01285-00




WASHBURN COUNTY




1.  The Southeast quarter (SE ¼) of Section fourteen (14), township thirty-seven
(37) North, Range

     twelve (12) West, in the Town of Sarona, Washburn County, Wisconsin;
excepting a parcel of land

     located in the NE ¼ of SE ¼, said Section, Township and Range, more
particularly described as follows:

     Commencing at the Southeast corner of said Section 14; thence North 0° 00’
East, along the centerline

     of the Town Road, 1754.99 feet to an iron pipe and the point of beginning;
thence North 71° 43’ West,

     727.54 feet; thence North 84° 27’ 40” West, 475.91 feet; thence North 0°
00’ East, 527.08 feet; thence

     South 89° 58’ 20” East, 565.00 feet; thence South 10° 16’ 20” East, 569.69
feet; thence South 71° 43’

     East, 414.35 feet; thence North 78° 15’ 20” East, 108.37 feet; and thence
South 0° 00’ West, 141.35 feet to

     the point of beginning.




     Together with a perpetual non-exclusive easement for ingress and egress
over the property described as

     follows:




     Part of the Northeast quarter (NE ¼) of the Southeast quarter (SE ¼) of
Section fourteen (14), Township

     thirty-seven (37) North, Range twelve (12) West, in the Town of Sarona,
Washburn County, Wisconsin,

     described as follows:




     Commencing at the Southeast corner of said Section 14; thence North,
1754.99 feet to an iron pipe and the

     point of beginning; thence North 71° 43’ West, 138.16 feet; thence North
18° 17’ East, 80.00 feet; thence

     North 78° 15’ 20” East, 108.37 feet; and thence South, 141.35 feet to the
point of beginning.




     Tax ID:  22722          Legacy PIN:  65-032-2-37-12-14-4-1-0010

                  22724
                               65-032-2-37-12-14-4-2-0010

                  22725
                               65-032-2-37-12-14-4-3-0010

                  22726
                               65-032-2-37-12-14-4-4-0010




2.  The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼) of Section one
(1), Township thirty-











--------------------------------------------------------------------------------







     nine (39) North, Range eleven (11) West, in the Town of Crystal, Washburn
County, Wisconsin; excepting

     the following described parcel in the NE ¼ of NW ¼:  Beginning at the
Northeast corner of the NW ¼ of

     NW ¼ of said Section, Township and range; thence East, along the Section
line, 350 feet to the point of

     beginning; thence South, parallel with the East line of said NW ¼ of NW ¼
of Section 1, 560 feet; thence

     East, parallel with the North line of said Section 1, 430 feet; thence
North, parallel with the East line of

     said NW ¼ of NW ¼, 560 feet; and thence West, along the North section line,
430 feet to the point of

     beginning.




     Tax ID:  12169          Legacy PIN:  65-018-2-39-11-01-2-1-0010




3.  The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section one
(1), Township thirty-

     nine (39) North, Range eleven (11) West, in the Town of Crystal, Washburn
County, Wisconsin.




     Tax ID:  12174          Legacy PIN:  65-018-2-39-11-01-2-4-0010




4.  The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section one
(1), Township thirty-

     nine (39) North, Range eleven (11) West, in the Town of Crystal, Washburn
County, Wisconsin.




     Tax ID:  12176          Legacy PIN:  65-018-2-39-11-01-3-2-0010




5.  That part of the Northeast quarter (NE ¼) of the Northeast quarter (NE ¼) of
Section two (2), Township

     thirty-nine (39) North, Range eleven (11) West, in the Town of Crystal,
Washburn County, Wisconsin;

     excepting that portion sold under a Land Contract which is recorded as
Document No. 181464 in

     Volume 220, page 400.




     Subject to an easement to the Wisconsin DNR recorded at Volume 36 of
Miscellaneous, page 601.




     Tax ID:  12185          Legacy PIN:  65-018-2-39-11-02-1-1-0010




6.  The Northwest quarter (NW ¼) of the Northeast quarter (NE ¼) of Section two
(2), Township

     thirty-nine (39) North, Range eleven (11) West, in the Town of Crystal,
Washburn County, Wisconsin.




     Tax ID:  12187          Legacy PIN:  65-018-2-39011-02-1-2-0010




7.  The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼); and














--------------------------------------------------------------------------------







     The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼), all of
Section four (4), Township thirty-

     nine (39) North, Range eleven (11) West, in the Town of Crystal, Washburn
County, Wisconsin.




     Tax ID:  12230          Legacy PIN:  65-018-2-39-11-04-2-3-0010

                  12231
                               65-018-2-39-11-04-2-4-0010




8.  The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼); and




     The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼); all of
Section four (4), Township thirty-

     nine (39) North, Range eleven (11) West, in the Town of Crystal, Washburn
County, Wisconsin.




     Tax ID:  12232          Legacy PIN:  65-018-2-39-11-04-3-1-0010

                  12233
                               65-018-2-39-11-04-3-2-0010                  




9.  The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼) of Section
twenty-six (26), Township

     forty (40) North, Range twelve (12) West, in the Town of Trego, Washburn
County, Wisconsin.




     Tax ID:  28196          Legacy PIN:  65-042-2-40-12-26-2-2-0010




10.  The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼); and




       The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼), all of
Section twenty-six (26), Township

       forty (40) North, Range twelve (12) West, in the Town of Trego, Washburn
County, Wisconsin.




       Tax ID:  28201          Legacy PIN:  65-042-2-40-12-26-3-3-0010

                    28200
                              65-042-2-40-12-26-3-2-0010




11.  The East one-half (E ½) of the Southwest quarter (SW ¼) of Section
twenty-six (26), Township forty (40)

       North, Range twelve (12) West, in the Town of Trego, Washburn County,
Wisconsin.




       Tax ID:  28202          Legacy PIN:  65-042-2-40-12-26-3-4-0010

                    28199
                              65-042-2-40-12-26-3-1-0010




12.  The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼), lying West of
the Railroad right-of-way;

       and




       The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼), lying West
of the Railroad right-of-way;

       all in Section twenty-six (26), Township forty (40) North, Range twelve
(12) West, in the Town of Trego,

       Washburn County, Wisconsin.














--------------------------------------------------------------------------------







       Tax ID:  28206          Legacy PIN:  65-042-2-40-12-26-4-3-0010

                    28205
                              65-042-2-40-12-26-4-2-0020




13.  The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼);




       The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼); and




       The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼), all of
Section thirty-three (33), Township

       forty (40) North, Range eleven (11) West, in the Town of Springbrook,
Washburn County, Wisconsin.




       Tax ID:  25406          Legacy PIN:  65-036-2-40-11-33-3-1-0010

                    25410
                              65-036-2-40-11-33-4-1-0010

                    25411
                              65-036-2-40-11-33-4-2-0010




14.  The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section
thirty-three (33), Township

       forty (40) North, Range eleven (11) West, in the Town of Springbrook,
Washburn County, Wisconsin.




       Tax ID:  25409          Legacy PIN:  65-036-2-40-11-33-3-4-0010




15.  The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼) of Section
thirty-four (34), Township forty-

       one (41) North, Range thirteen (13) West, in the Town of Chicog, Washburn
County, Wisconsin.




       Tax ID:  12101          Legacy PIN:  65-016-2-41-13-34-4-1-0010




16.  The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼); and




       The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼), all of
Section thirty-four (34), Township

       forty-one (41) North, Range thirteen (13) West, in the Town of Chicog,
Washburn County, Wisconsin.




       Tax ID:  12103          Legacy PIN:  65-016-2-41-13-34-4-3-0010

                    12104
                               65-016-2-41-13-34-4-4-0010




17.  The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼) of Section two
(2), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  20829          Legacy PIN:  65-030-2-42-13-02-2-1-0010




18.  The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section two
(2), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.














--------------------------------------------------------------------------------







       Tax ID:  20832          Legacy PIN:  65-030-2-42-13-02-2-4-0010




19.  The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼) of Section two
(2), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  20830          Legacy PIN:  65-030-2-42-13-02-2-2-0010




20.  The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼) of Section two
(2), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  20831          Legacy PIN:  65-030-2-42-13-02-2-3-0010




21.  The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section two
(2), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  20833          Legacy PIN:  65-030-2-42-13-02-3-1-0010




22.  The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section two
(2), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  20834          Legacy PIN:  65-030-2-42-13-02-3-2-0010




23.  The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) of Section two
(2), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  20835          Legacy PIN:  65-030-2-42-13-02-3-3-0010




24.  The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section two
(2), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  20836          Legacy PIN:  65-030-2-42-13-02-3-4-0010




25.  The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼); and




       The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼) all of
Section two (2), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  20838          Legacy  PIN:  65-030-2-42-13-02-4-2-0010











--------------------------------------------------------------------------------







                    20839
                                65-030-2-42-13-02-4-3-0010




26.  The Northeast quarter (NE ¼) of Section three (3), Township forty-two (42)
North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  20841          Legacy PIN   65-030-2-42-13-03-1-1-0010

                    20842
                               65-030-2-42-13-03-1-2-0010

                    20843
                               65-030-2-42-13-03-1-3-0010

                    20844
                               65-030-2-42-13-03-1-4-0010




27.  The Northwest quarter (NW ¼) of Section three (3), Township forty-two (42)
North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  20845          Legacy PIN:  65-030-2-42-13-03-2-1-0010

                    20846
                               65-030-2-42-13-03-2-2-0010

                    20847
                               65-030-2-42-13-03-2-3-0010

                    20848
                               65-030-2-42-13-03-2-4-0010




28.  The Southwest quarter (SW ¼) of Section three (3), Township forty-two (42)
North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  20849          Legacy PIN:  65-030-2-42-13-03-3-1-0010

                    20850
                               65-030-2-42-13-03-3-2-0010

                    20851
                               65-030-2-42-13-03-3-3-0010

                    20852
                               65-030-2-42-13-03-3-4-0010




29.  The Southeast quarter (SE ¼) of Section three (3), Township forty-two (42)
North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  20853          Legacy PIN:  65-030-2-42-13-03-4-1-0010

                    20854
                               65-030-2-42-13-03-4-2-0010

                    20855
                               65-030-2-42-13-03-4-3-0010

                    20856
                               65-030-2-42-13-03-4-4-0010




30.  The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼); and




       The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼), all of
Section four (4), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  20857          Legacy PIN:  65-030-2-42-13-04-1-1-0010

                    20890
                               65-030-2-42-13-04-1-4-0010




31.  The Southwest quarter (SW ¼) of Section four (4), Township forty-two (42)
North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.














--------------------------------------------------------------------------------







       Tax ID:  20900          Legacy PIN:  65-030-2-42-13-04-3-1-0010

                    20901
                               65-030-2-42-13-04-3-2-0010

                    20902
                               65-030-2-42-13-04-3-3-0010

                    20903
                               65-030-2-42-13-04-3-4-0010




32.  The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼);




       The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼); and




       The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼), all of
Section four (4), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  20905          Legacy PIN:  65-030-2-42-13-04-4-2-0010

                    20906
                               65-030-2-42-13-04-4-3-0010

                    20907
                               65-030-2-42-13-04-4-4-0010




33.  The Northeast quarter (NE ¼) of Section eight (8), Township forty-two (42)
North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  21030          Legacy PIN:  65-030-2-42-13-08-1-1-0010

                    21031
                               65-030-2-42-13-08-1-2-0010

                    21032
                               65-030-2-42-13-08-1-3-0010

                    21033
                               65-030-2-42-13-08-1-4-0010




       The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼);




       The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼), and




       The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼), all of
Section eight (8), Township forty-

        two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21047          Legacy PIN:  65-030-2-42-13-08-2-4-0010

                    21048
                               65-030-2-42-13-08-3-1-0010

                    21049
                               65-030-2-42-13-08-3-2-0010




34.  The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼); and




       The Northwest quarter (NW ¼) of the Southeast quarter SE ¼), all of
Section eight (8), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  21067          Legacy PIN:  65-030-2-42-13-08-4-1-0010

                    21068
                               65-030-2-42-13-08-4-2-0010




35.  The Northwest quarter (NW ¼) of the Northeast quarter (NE ¼); and














--------------------------------------------------------------------------------







       The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼), all of
Section nine (9), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  21073          Legacy PIN:  65-030-2-42-13-09-1-2-0010

                    21074
                               65-030-2-42-13-09-1-3-0010




36.  The Northwest quarter (NW ¼) of Section nine (9), Township forty-two (42)
North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  21076          Legacy PIN:  65-030-2-42-13-09-2-1-0010

                    21077
                               65-030-2-42-13-09-2-2-0010

                    21078
                               65-030-2-42-13-09-2-3-0010

                    21079
                               65-030-2-42-13-09-2-4-0010




       The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section
nine (9), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  21080          Legacy PIN:  65-030-2-42-13-09-3-1-0010




37.  The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼); and




       The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼), all of
Section nine (9), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  21081          Legacy PIN:  65-030-2-42-13-09-3-2-0010

                    21082
                               65-030-2-42-13-09-3-3-0010




38.  The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section
nine (9), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  21083          Legacy PIN:  65-030-2-42-13-09-3-4-0010




39.  The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼); and




       The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼); all of
Section nine (9), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  21085          Legacy PIN:  65-030-2-42-13-09-4-2-0010

                    21086
                               65-030-2-42-13-09-4-3-0010




40.  The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼); and











--------------------------------------------------------------------------------










       The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼) of Section
thirteen (13), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  21344          Legacy PIN:  65-030-2-42-13-13-4-1-0010

                    21348
                               65-030-2-42-13-13-4-4-0010




41.  The Northeast quarter (NE ¼) of Section fifteen (15), Township forty-two
(42) North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  21398          Legacy PIN:  65-030-2-42-13-15-1-1-0010

                    21399
                               65-030-2-42-13-15-1-2-0010

                    21400
                               65-030-2-42-13-15-1-3-0010

                    21401
                               65-030-2-42-13-15-1-4-0010




42.  The Northwest quarter (NW ¼) of Section fifteen (15), Township forty-two
(42) North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  21402          Legacy PIN:  65-030-2-42-13-15-2-1-0010

                    21403
                               65-030-2-42-13-15-2-2-0010

                    21404
                               65-030-2-42-13-15-2-3-0010

                    21405
                               65-030-2-42-13-15-2-4-0010




43.  The Southwest quarter (SW ¼) of Section fifteen (15), Township forty-two
(42) North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  21406          Legacy PIN:  65-030-2-42-13-15-3-1-0010

                    21407
                               65-030-2-42-13-15-3-2-0010

                    21408
                               65-030-2-42-13-15-3-3-0010

                    21409
                               65-030-2-42-13-15-3-4-0010




44.  The Southeast quarter (SE ¼) of Section fifteen (15), Township forty-two
(42) North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  21410          Legacy PIN:  65-030-2-42-13-15-4-1-0010

                    21411
                               65-030-2-42-13-15-4-2-0010

                    21412
                               65-030-2-42-13-15-4-3-0010

                    21413
                               65-030-2-42-13-15-4-4-0010




45.  The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼) of Section
seventeen (17), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21436          Legacy PIN:  65-030-2-42-13-17-1-1-0010














--------------------------------------------------------------------------------







46.  The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼); and




        The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) of Section
seventeen (17), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21461          Legacy PIN:  65-030-2-42-13-17-3-2-0010

         21462

    65-030-2-42-13-17-3-3-0010







47.  The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼); and




       The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼), all of
Section eighteen (18), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21468          Legacy PIN:  65-030-2-42-13-18-1-1-0010

                    21476
                               65-030-2-42-13-18-1-4-0010




48.  The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section
eighteen (18), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21493          Legacy PIN:  65-030-2-42-13-18-3-4-0010




49.  The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼);




       The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼); and




       The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼); all of
Section eighteen (18), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21494          Legacy PIN:  65-030-2-42-13-18-4-1-0010

                    21496
                               65-030-2-42-13-18-4-3-0010

                    21497
                               65-030-2-42-13-18-4-4-0010




50.  The Northeast quarter (NE ¼) of Section ten (10), Township forty-two (42)
North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  21088          Legacy PIN:  65-030-2-42-13-10-1-1-0010

                    21089
                               65-030-2-42-13-10-1-2-0010

                    21090
                               65-030-2-42-13-10-1-3-0010

                    21091
                               65-030-2-42-13-10-1-4-0010




       The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼);














--------------------------------------------------------------------------------







       The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼); and




       The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼), all of
Section ten (10), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21097          Legacy PIN:  65-030-2-42-13-10-3-1-0010

                    21098
                               65-030-2-42-13-10-3-2-0010

                    21099
                               65-030-2-42-13-10-3-3-0010




       The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼);




       The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼); and




       The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼), all of
Section ten (10), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21104          Legacy PIN:  65-030-2-42-13-10-4-2-0010

                    21105
                               65-030-2-42-13-10-4-3-0010

                    21106
                               65-030-2-42-13-10-4-4-0010




51.  The Northeast quarter (NE ¼) of Section nineteen (19), Township forty-two
(42) North, Range

       thirteen (13) West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  21498          Legacy PIN:  65-030-2-42-13-19-1-1-0010

                    21499
                               65-030-2-42-13-19-1-2-0010

                    21500
                               65-030-2-42-13-19-1-3-0010

                    21501
                               65-030-2-42-13-19-1-4-0010




52.  The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼) of Section
nineteen (19), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21503          Legacy PIN:  65-030-2-42-13-19-2-2-0010




53.  The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) of Section
nineteen (19), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21508          Legacy PIN:  65-030-2-42-13-19-3-3-0010




54.  The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼);




       The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼);




       The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼); and











--------------------------------------------------------------------------------










       The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼), all of
Section nineteen (19), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21509          Legacy PIN:  65-030-2-42-13-19-3-4-0010

                    21510
                               65-030-2-42-13-19-4-1-0010

                    21512
                               65-030-2-42-13-19-4-3-0010

                    21513
                               65-030-2-42-13-19-4-4-0010




55.  The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼) of Section
nineteen (19), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21511          Legacy PIN:  65-030-2-42-13-19-4-2-0010




56.  The Northeast quarter (NE ¼) of Section twenty (20), Township forty-two
(42) North, Range thirteen (13)   

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  21514          Legacy PIN:  65-030-2-42-13-20-1-1-0010

                    21515
                               65-030-2-42-13-20-1-2-0010

                    21516
                               65-030-2-42-13-20-1-3-0010

                    21517
                               65-030-2-42-13-20-1-4-0010




57.  The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼); and




       The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼), all of
Section twenty (20), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21518          Legacy PIN:  65-030-2-42-13-20-2-1-0010

                    21519
                               65-030-2-42-13-20-2-2-0010




58.  The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼); and




       The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section
twenty (20), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21520          Legacy PIN:  65-030-2-42-13-20-2-3-0010

                    21521
                               65-030-2-42-13-20-2-4-0010




59.  The Southwest quarter (SW ¼) of Section twenty (20), Township forty-two
(42) North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  21522          Legacy PIN:  65-030-2-42-13-20-3-1-0010











--------------------------------------------------------------------------------







                    21523
                               65-030-2-42-13-20-3-2-0010

                    21524
                               65-030-2-42-13-20-3-3-0010

                    21525
                               65-030-2-42-13-20-3-4-0010




60.  The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼); and




       The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼), all of
Section twenty (20), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21526          Legacy PIN:  65-030-2-42-13-20-4-1-0010

                    21527
                               65-030-2-42-13-20-4-2-0010




61.  The Northwest quarter (NW ¼) of the Northeast quarter (NE ¼); and




       The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼), all of
Section twenty-one (21), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21531          Legacy PIN:  65-030-2-42-13-21-1-2-0010

                    21532
                               65-030-2-42-13-21-1-3-0010




62.  The Northwest quarter (NW ¼) of Section twenty-one (21), Township forty-two
(42) North, Range

       thirteen (13) West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  21534          Legacy PIN:  65-030-2-42-13-21-2-1-0001

                    21535
                               65-030-2-42-13-21-2-2-0010

                    21536
                               65-030-2-42-13-21-2-3-0010

                    21537
                               65-030-2-42-13-21-2-4-0010




63.  The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section
twenty-one (21), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21538          Legacy PIN:  65-030-2-42-13-21-3-1-0010




64.  The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section
twenty-one (21), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21539          Legacy PIN:  65-030-2-42-13-21-3-2-0010




65.  The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼) of Section
twenty-one (21), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.














--------------------------------------------------------------------------------







       Tax ID:  21542          Legacy PIN:  65-030-2-42-13-21-3-4-0010




66.  The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼); and




       The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section
twenty-five (25), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21696          Legacy PIN:  65-030-2-42-13-25-2-1-0010

                    21699
                               65-030-2-42-13-25-2-4-0010




67.  The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼) of Section
twenty-eight (28), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  21974          Legacy PIN:  65-030-2-42-13-28-2-1-0010




68.  The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼); and




       The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼), all of
Section twenty-eight (28),

       Township forty-two (42) North, Range thirteen (13) West, in the Town of
Minong, Washburn County,

       Wisconsin.




       Tax ID:  21976          Legacy PIN:  65-030-2-42-13-28-2-3-0010

                    21975
                               65-030-2-42-13-28-2-2-0010




69.  The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼); and




       The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼), all of
Section twenty-nine (29), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  22020          Legacy PIN:  65-030-2-42-13-29-1-1-0010

                    22022
                               65-030-2-42-13-29-1-3-0010




70.  The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼) of Section
twenty-nine (29), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  22023          Legacy PIN:  65-030-2-42-13-29-1-4-0010




71.  The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼) of Section
twenty-nine (29), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.














--------------------------------------------------------------------------------







       Tax ID:  22024          Legacy PIN:  65-030-2-42-13-29-2-1-0010




72.  The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section
twenty-nine (29), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  22027          Legacy PIN:  65-030-2-42-13-29-2-4-0010




73.  The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼);




       The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼);




       The Southeast quarter (SE ¼) of the Southwest quarter (SW ¼); and




       The Southeast quarter (SE ¼), all of Section twenty-nine (29), Township
forty-two (42) North, Range

       thirteen (13) West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  22028          Legacy PIN:  65-030-2-42-13-29-3-1-0010

                    22029
                               65-030-2-42-13-29-3-2-0010

                    22031
                               65-030-2-42-13-29-3-4-0010

                    22032
                               65-030-2-42-13-29-4-1-0010

                    22033
                               65-030-2-42-13-29-4-2-0010

                    22034
                               65-030-2-42-13-29-4-3-0010

                    22035
                               65-030-2-42-13-29-4-4-0010




74.  The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) of Section
twenty-nine (29), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  22030          Legacy PIN:  65-030-2-42-13-29-3-3-0010




75.  The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼); and




       The Northwest quarter (NW ¼) of the Northeast quarter (NE ¼), all of
Section thirty (30), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  22036          Legacy PIN:  65-030-2-42-13-30-1-1-0010

                    22037
                               65-030-2-42-13-30-1-2-0010




76.  The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼); and




       The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼), all of
Section thirty (30), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  22038          Legacy PIN:  65-030-2-42-13-30-1-3-0010











--------------------------------------------------------------------------------







                    22043
                               65-030-2-42-13-30-2-4-0010




77.  The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼); and




       The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼), all of
Section thirty (30), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  22039          Legacy PIN:  65-030-2-42-13-30-1-4-0010

                    22040
                               65-030-2-42-13-30-2-1-0010




78.  The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼) of Section
thirty (30), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  22041          Legacy PIN:  65-030-2-42-13-30-2-2-0010




79.  The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼) of Section
thirty (30), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  22042          Legacy PIN:  65-030-2-42-13-30-2-3-0010




80.  The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼); and




       The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼); all of
Section thirty (30), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  22044          Legacy PIN:  65-030-2-42-13-30-3-1-0010

                    22049
                               65-030-2-42-13-30-4-2-0010




81.  The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼); and




       The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼); all of
Section thirty (30), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  22045          Legacy PIN:  65-030-2-42-13-30-3-2-0010

                    22046
                               65-030-2-42-13-30-3-3-0010




82.  The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼) of Section
thirty-one (31), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  22052          Legacy PIN: 65-030-2-42-13-31-1-1-0010











--------------------------------------------------------------------------------










83.  The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) of Section
thirty-one (31), Township

       forty-two (42) North, Range twelve (12) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  20484          Legacy PIN:  65-030-2-42-12-31-3-3-0010




84.  The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼) of Section
thirty-two (32), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  22068          Legacy PIN:  65-030-2-42-13-32-1-1-0010




85.  The Northwest quarter (NW ¼) of the Northeast quarter (NE ¼);




       The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼);




       The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼); and




       The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼); all of
Section thirty-two (32), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  22069          Legacy PIN:  65-030-2-42-13-32-1-2-0010

                    22072
                               65-030-2-42-13-32-2-1-0010

                    22073
                               65-030-2-42-13-32-2-2-0010

        22074

    65-030-2-42-13-32-2-3-0010




86.  The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼) of Section
thirty-two (32), Township forty-

       two (42) North, Range thirteen (13) West, in the Town of Minong, Washburn
County, Wisconsin.




       Tax ID:  22071          Legacy PIN:  65-030-2-42-13-32-1-4-0010




87.  The Southeast quarter (SE ¼) of the Northwest quarter (NW ¼); and




       The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼), all of
Section thirty-two (32), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  22075          Legacy PIN:  65-030-2-42-13-32-2-4-0010

         22076

    65-030-2-42-13-32-3-1-0010







88.  The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼) of Section
thirty-two (32), Township











--------------------------------------------------------------------------------







       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  22086          Legacy PIN:  65-030-2-42-13-32-4-1-0010







89.  The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼); and




       The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼); all of
Section thirty-three (33), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  22124          Legacy PIN:  65-030-2-42-13-33-4-1-0010

                    22125
                               65-030-2-42-13-33-4-2-0010




90.  Government Lot four (4);




       The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼);




       Government Lot three (3); and




       The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section
thirty-three (33), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  22103          Legacy PIN:  65-030-2-42-13-33-1-3-0010

                    22104
                               65-030-2-42-13-33-1-4-0010

                    22120
                               65-030-2-42-13-33-3-1-0010

                    22121
                               65-030-2-42-13-33-3-2-0010




91.  The Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) of Section
thirty-five (35), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  22162          Legacy PIN:  65-030-2-42-13-35-3-3-0010




92.  Government Lot nine (9) of Section thirty-five (35), Township forty-two
(42) North, Range thirteen (13)

       West, in the Town of Minong, Washburn County, Wisconsin; excepting for
the platted lands in Lake

       Estates Subdivision recorded in Volume 201 on page 780.




       Tax ID:  22163          Legacy PIN:  65-030-2-42-13-35-3-4-0010







93.  The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼) of Section
thirty-six (36), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.











--------------------------------------------------------------------------------










       Tax ID:  22197          Legacy PIN:  65-030-2-42-13-36-1-3-0010







94.  The Northwest quarter (NW ¼) of Section thirty-six (36), Township forty-two
(42) North, Range thirteen

       (13) West, in the Town of Minong, Washburn County, Wisconsin.




       Tax ID:  22199          Legacy PIN:  65-030-2-42-13-36-2-1-0010

                    22200
                               65-030-2-42-13-36-2-2-0010

                    22201
                               65-030-2-42-13-36-2-3-0010

                    22202
                               65-030-2-42-13-36-2-4-0010




95.  That part of The Southwest quarter (SW ¼) (including Government Lot three
(3) and the Northwest

       quarter (NW ¼) of the Southwest quarter (SW ¼) and the Southeast quarter
(SE ¼) of the Southwest

       quarter (SW ¼) of Section thirty-six (36), Township forty-two (42) North,
Range thirteen (13) West, in the

       Town of Minong, Washburn County, Wisconsin; excepting that part of the SW
¼, platted as the Twin

       Lakes Heights Subdivision.  Said Subdivision recorded at the Washburn
County Register of Deeds office

       on September 9, 1974, in envelopes 40A and 41; and excepting Lots 1 and 2
of Certified Survey Maps as

       Document No. 152187, recorded October 2, 1973 in Volume 2 of Certified
Survey Maps on page 225, in

       said Register’s office.




       The property being described is more particularly described as follows:




       Commencing at the S ¼ corner of Section 36, Township 42 North, Range 13
West, Town of Minong,

       Washburn County, Wisconsin; thence North 0° 57’ East, 300.00 feet to the
point of beginning; thence

       North 89° 30’ West, 1432.00 feet; thence North 8° 55’ 30” West, 622.91
feet; thence South 84° 27’ West,

       100.00 feet; thence North 5° 33’ West, 466.00 feet; thence North 4° 40’
West, 417.19 feet; thence South

       89° 18’ 15” West, 399.64 feet; thence North 1° 31’ West, 766.00 feet to
the North line of said SW ¼;

       thence North 89° 18’ East, 2165.43 feet along the North line of said SW ¼
to the Northeast corner

       thereof; and thence South 0° 57’ West, 2285. 44 feet on the East line of
said SW ¼ to the point of

       beginning; and




       The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼) of Section
thirty-six (36), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.











--------------------------------------------------------------------------------










       Tax ID:  22207          Legacy PIN:  65-030-2-42-13-36-3-3-0020

                    22203
                               65-030-2-42-13-36-3-1-0010

                    22204
                               65-030-2-42-13-36-3-2-0010

                    22235
                               65-030-2-42-13-36-3-4-0010                    




96.  The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼); and




       The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼); all of
Section thirty-six (36), Township

       forty-two (42) North, Range thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




       Tax ID:  22237          Legacy PIN:  65-030-2-42-13-36-4-2-0010

                    22238
                               65-030-2-42-13-36-4-3-0010




97.  The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼) of Section
five (5), Township forty-

       one (41) North, Range twelve (12) West, in the Township of Chicog,
Washburn County, Wisconsin.




       Tax ID:  9379          Legacy PIN:  65-016-2-41-12-05-2-3-0010




98.  That part of Government Lot four (4) lying West of the Town Road in Section
five (5), Township forty-

       one (41) North, Range twelve (12) West, in the Township of Chicog,
Washburn County, Wisconsin.




       Tax ID:  9378          Legacy PIN:  65-016-2-41-12-05-2-2-0030




99.  The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼);




       The South one-half (S ½) of the Northwest quarter (NW ¼);




       The Northwest quarter (NW ¼) of the Southwest quarter (SW ¼); and




       The Northeast quarter (NE ¼) of the Southwest quarter (SW ¼); all in
Section one (1), Township forty-

       one (41) North, Range thirteen (13) West, in the Township of Chicog,
Washburn County, Wisconsin.




       Tax ID:  9558          Legacy PIN:  65-016-2-41-13-01-2-1-0010

9575

65-016-2-41-13-01-2-3-0010

9576

65-016-2-41-13-01-2-4-0010

9577

65-016-2-41-13-01-3-2-0010

                     9578
                              65-016-2-41-13-01-3-1-0010




100.  The East one-half (E ½) of the Southwest quarter (SW ¼) of Section
seventeen (17), Township forty-

         two (42) North, Range thirteen (13) West, in the Township of Minong,
Washburn County, Wisconsin.














--------------------------------------------------------------------------------







         Tax ID:  21460          Legacy PIN:  65-030-2-42-13-17-3-1-0010

                      21463
                               65-030-2-42-13-17-3-4-0010




101.  The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼) of Section
twenty (20), Township forty-

         two (42) North, Range thirteen (13) West, in the Township of Minong,
Washburn County, Wisconsin.




         Tax ID:  21529          Legacy PIN:  65-030-2-42-13-20-4-4-0010




102.  The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼);




         The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼);




         The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼); and




         The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼); all in
Section twenty-one (21), Township

         forty-two (42) North, Range thirteen (13) West, in the Township of
Minong, Washburn County,

         Wisconsin.

     

         Tax ID:  21544          Legacy PIN:  65-030-2-42-13-21-4-2-0010

                      21543
                               65-030-2-42-13-21-4-1-0010

                      21545
                               65-030-2-42-13-21-4-3-0010

                      21533
                               65-030-2-42-13-21-1-4-0010




103.  The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼);




         The Northwest quarter (NW ¼) of the Northeast quarter (NE ¼);




         The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼);




         The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼);




         The Northeast quarter (NE ¼) of the Northeast quarter (NE ¼); and




         The Northeast quarter (NE ¼) of the Northwest quarter (NW ¼); all in
Section twenty-two (22), Township

         forty-two (42) North, Range thirteen (13) West, in the Township of
Minong, Washburn County,

         Wisconsin.







         Tax ID:  21561          Legacy PIN:  65-030-2-42-13-22-2-3-0010

                      21556
                               65-030-2-42-13-22-1-2-0010

                      21558
                               65-030-2-42-13-22-1-4-0010

                      21560
                               65-030-2-42-13-22-2-2-0010

                      21555
                               65-030-2-42-13-22-1-1-0010

                      21559
                               65-030-2-42-13-22-2-1-0010




104.  The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼); and











--------------------------------------------------------------------------------










         The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼); all in
Section twenty-three (23),

         Township forty-two (42) North, Range thirteen (13) West, in the
Township of Minong, Washburn County,

         Wisconsin.




         Tax ID:  21629          Legacy PIN:  65-030-2-42-13-23-2-2-0010

                      21630
                               65-030-2-42-13-23-2-3-0010




105.  The Northwest quarter (NW ¼) of the Southeast quarter (SE ¼); and




         That part of Government Lot two (2) described as follows:  




         Beginning at the Southwest corner of said Government Lot 2; thence East
on the South line of said

         Government Lot 2, a distance of 950 feet; thence North on a line
parallel with the West line of said

         Government Lot 2 for a distance of 858 feet; thence East on a line
parallel with the North line of said

         Government Lot 2 to the water’s edge of Sleepy-eye Lake; thence
Northerly and Easterly along the

         water’s edge to the intersection with the North line of said Government
Lot 2; thence West on the North

         line of said Government Lot 2 to the Northwest corner thereof; thence
South on the West line of

         Government Lot 2 to the point of beginning; all in Section twenty-four
(24), Township forty-two (42)

         North, Range thirteen (13) West, in the Township of Minong, Washburn
County, Wisconsin.




         Tax ID:  21664           Legacy PIN:  65-030-2-42-13-24-4-2-0010

                      21665
                                65-030-2-42-13-24-4-3-0010




106.  The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼); and




         The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼); all of
Section twenty-six (26), Township

         forty-two (42) North, Range thirteen (13) West, in the Township of
Minong, Washburn County,

         Wisconsin.




         Tax ID:  21833          Legacy PIN:  65-030-2-42-13-26-4-3-0010

                      21834
                               65-030-2-42-13-26-4-4-0010




107.  Government Lot seven (7), in Section twenty-eight (28), Township forty-two
(42) North, Range

         thirteen (13) West, in the Township of Minong, Washburn County,
Wisconsin; excepting Grand View

         Park Plat and further excepting that parcel described as follows:














--------------------------------------------------------------------------------







         Commencing at the Northeast corner of said Government Lot 7; thence
South on the Section line 56

         rods; thence in a Southerly direction to the water’s edge of Lake Nancy
to a point 46 rods Southwest

         along lake shore from place of beginning; thence Northeasterly along
water’s edge to the place of

         beginning.




         Tax ID:  21948          Legacy PIN:  65-030-2-42-13-28-1-2-0060




108.  The Northwest quarter (NW ¼) of the Northwest quarter (NW ¼); and




         The Southwest quarter (SW ¼) of the Northwest quarter (NW ¼); all in
Section thirty (30), Township

         forty-two (42) North, Range twelve (12) West, in the Township of
Minong, Washburn County, Wisconsin.




         Tax ID:  20351          Legacy PIN:  65-030-2-42-12-30-2-2-0010

                      20352
                               65-030-2-42-12-30-2-3-0010







109.  Government Lots one (1) and two (2) of Section thirty-five (35), Township
forty-two (42) North, Range

         thirteen (13) West, in the Township of Minong, Washburn County,
Wisconsin; excepting that portion

         platted as Lake Estates Subdivision.




         Tax ID:  22164          Legacy PIN:  65-030-2-42-13-35-4-1-0010

                      22196
                              65-030-2-42-13-35-4-3-0010




110.  The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼);




         The Northeast quarter (NE ¼) of the Southeast quarter (SE ¼); and




         The Southeast quarter (SE ¼) of the Northeast quarter (NE ¼); all in
Section thirty-six (36), Township

         forty-two (42) North, Range thirteen (13) West, in the Township of
Minong, Washburn County,

         Wisconsin.

   

         Tax ID:  22239          Legacy PIN:  65-030-2-42-13-36-4-4-0010

                      22236
                               65-030-2-42-13-36-4-1-0010

                      22198
                               65-030-2-42-13-36-1-4-0010     




111.  The Northwest quarter (NW ¼) of the Northeast quarter (NE ¼), Section
Twelve (12), Township Forty

         (40) North, Range Eleven (11) West, in the Town of Spring Brook,
Washburn County, Wisconsin.




         Easement two rods in width across the North side of the NE ¼ of the NE
¼, Section 12, Township 40

        North, Range 11 West, lying West of U.S. Highway 63, for ingress and
egress.











--------------------------------------------------------------------------------










         Tax ID:  24534          Legacy PIN:  65-036-2-40-11-12-1-2-0010




112.  The Southwest quarter (SW ¼) of Section sixteen (16), Township forty-two
(42) North, Range thirteen

         (13) West, in the Township of Minong, Washburn County, Wisconsin.




         Tax ID:  21428          Legacy PIN:  65-030-2-42-13-16-3-1-0010

                      21429          

   

      65-030-2-42-13-16-3-2-0010

                      21430

                  65-030-2-42-13-16-3-3-0010

                      21431

                  65-030-2-42-13-16-3-4-0010




113.  The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼); and The
Northwest quarter (NW ¼) of

         the Southeast quarter (SE ¼) of Section eighteen (18), Township
forty-two (42) North, Range thirteen

         (13) West, in the Township of Minong, Washburn County, Wisconsin.




         Tax ID:  21475          Legacy PIN:  65-030-2-42-13-18-1-3-0010

                      21495   

      65-030-2-42-13-18-4-2-0010




114.  The Southwest quarter (SW ¼) of the Southeast quarter (SE ¼) of Section
twenty (20), Township forty-

         two (42) North, Range thirteen (13) West, in the Township of Minong,
Washburn County, Wisconsin.




         Tax ID:  21528          Legacy PIN:  65-030-2-42-13-20-4-3-0010




115.  The Northwest quarter (NW ¼) of the Northeast quarter (NE ¼) of Section
twenty-nine (29), Township

         forty-two (42) North, Range thirteen (13) West, in the Township of
Minong, Washburn County,

         Wisconsin.




         Tax ID:  22021           Legacy PIN:  65-030-2-42-13-29-1-2-0010




116.  Government Lots eight (8) and three (3) of Section thirty-five (35),
Township forty-two (42) North, Range

         thirteen (13) West, in the Township of Minong, Washburn County,
Wisconsin.




         Tax ID:  22161          Legacy PIN:  65-030-2-42-13-35-3-2-0010

                      22195
                               65-030-2-42-13-35-4-2-0010




117.  That part of the Southeast quarter (SE ¼) of the Northwest quarter (NW ¼)
of Section thirteen (13),

         Township forty-two (42) North, Range thirteen (13) West, in the
Township of Minong, Washburn County,

         Wisconsin, lying West of County Highway “I”.




         Tax ID:  21316          Legacy PIN:  65-030-2-42-13-13-2-4-0010














--------------------------------------------------------------------------------







118.  The Southwest quarter (SW ¼) of the Northeast quarter (NE ¼); The
Southeast quarter (SE ¼) of the

         Northeast quarter (NE ¼); The Northeast quarter (NE ¼) of the Southeast
quarter (SE ¼); The

         Northwest quarter (NW ¼) of the Southeast quarter (SE ¼); The Southwest
quarter (SW ¼) of the

         Southeast quarter (SE ¼); The Southeast quarter (SE ¼) of the Southeast
quarter (SE ¼); Government

         Lot One (1) EXCEPTING Lots 1 and 2 of Certified Survey Map No. 2731
recorded in Volume 12, page

         74 as Document No. 274885,




         A 66 foot wide road easement located within Government Lot 1 and the
Southwest Quarter of the

         Northeast Quarter (SW ¼ NE ¼) of Section Seventeen (17), Township
Forty-two (42) North, Range

         Thirteen (13) West, in the Town of Minong, Washburn County, Wisconsin,
for ingress and egress to

         Scovil Lake Road, a town road, the centerline of the easement is
described as follows:  Commencing at

         the monumented Northeast corner of Section 17; thence N. 89° 23’ 44”
W., along the North line of said

         section 1992.23 feet to an iron pipe; thence S. 01° 35’ 23” W. 260.37
ft., to a point in the centerline of

         Scovil Lake Road, a town road; thence S. 57° 09’ 24” W., along said
centerline 196.81 feet to a point in

         said centerline; thence continuing along said centerline S. 63° 35’ 05”
W. 251.86 ft., to the point of

         beginning; thence S. 26° 10’ 34” W. 195.86 ft., to a point; all in
Section Seventeen (17), Township Forty-

         two (42) North, Range Thirteen (13) West, in the Town of Minong,
Washburn County, Wisconsin.




         Tax ID:  21442          Legacy PIN:  65-030-2-42-13-17-1-3-0010

                      21443

    

 

      65-030-2-42-13-17-1-4-0010

                      21464  

                 65-030-2-42-13-17-4-1-0010

                      21465

                 65-030-2-42-13-17-4-2-0010

                      21466

 

                 65-030-2-42-13-17-4-3-0010

                      21467

 

                 65-030-2-42-13-17-4-4-0010

                      21437  

                 65-030-2-42-13-17-1-2-0010




119.

Southeast quarter (SE ¼) of the Northwest quarter (NW ¼); and




Northwest quarter (NW ¼) of the Southwest quarter (SW ¼) of Section four (4),

Township thirty-nine   (39) North, Range eleven (11) West, in the Town of
Crystal, Washburn County, Wisconsin.




Tax ID:  12231

Legacy PIN:

65-018-2-39-11-04-2-4-2210

   12233

65-018-2-39-11-04-3-2-1110




120.

Northeast quarter (NE ¼) of the Northwest quarter (NW ¼); and














--------------------------------------------------------------------------------







Southeast quarter (SE ¼) of the Northwest quarter (NW ¼) of Section thirty-three
(33), Township forty   (40) North, Range eleven (11) West, in the Town of
Springbrook, Washburn County, Wisconsin.




Tax ID:  25399

Legacy PIN:

65-036-2-40-11-33-2-1-0010

   25403

65-036-2-40-11-33-2-4-0010




121.

Northeast quarter (NE ¼) of the Southeast quarter (SE ¼); and




Northwest quarter (NW ¼) of the Southeast quarter (SE ¼) of Section ten (10),
Township forty-one   (41) North, Range thirteen (13) West, in the Town of
Chicog, Washburn County, Wisconsin.




Tax ID:  10352

Legacy PIN:

65-016-2-41-13-10-4-1-0010

   10353

65-016-2-41-13-10-4-2-0010




122.

Northwest fractional quarter (NW fr’l ¼) of the Northwest fractional quarter (NW

fr’l ¼) of Section five   (5), Township forty-two (42) North, Range thirteen
(13) West, in the Town of Minong, Washburn   County, Wisconsin.




Tax ID:  20911

Legacy PIN:

65-030-2-42-13-05-2-2-0010




123.

Northeast fractional quarter (NE fr’l ¼) of the Northeast fractional quarter (NE

fr’l ¼);




Northwest fractional quarter (NW fr’l ¼) of the Northeast fractional quarter (NE

fr’l ¼);




Southwest quarter (SW ¼) of the Northeast fractional quarter (NE fr’l ¼);




Southeast quarter (SE ¼) of the Northeast fractional quarter (NE fr’l ¼);




Northeast fractional quarter (NE fr’l ¼) of the Northwest fractional quarter (NW

fr’l ¼);




Northwest fractional quarter (NW fr’l ¼) of the Northwest fractional quarter (NW

fr’l ¼);




Southwest fractional quarter (SW fr’l ¼) of the Northwest fractional quarter (NW

fr’l ¼);




Southeast quarter (SE ¼) of the Northwest fractional quarter (NW fr’l ¼);




Northeast quarter (NE ¼) of the Southwest fractional quarter (SW fr’l ¼);




Northwest fractional quarter (NW fr’l ¼) of the Southwest fractional quarter (SW

fr’l ¼);




Southwest fractional quarter (SW fr’l ¼) of the Southwest fractional quarter (SW

fr’l ¼);




Southeast quarter (SE ¼) of the Southwest fractional quarter (SW fr’l ¼);











--------------------------------------------------------------------------------










Northeast quarter (NE ¼) of the Southeast quarter (SE ¼);




Northwest quarter (NW ¼) of the Southeast quarter (SE ¼);




Southwest quarter (SW ¼) of the Southeast quarter (SE ¼); and




The Southeast quarter (SE ¼) of the Southeast quarter (SE ¼); EXCEPTING the
South two hundred   eighteen (218) feet of the East two hundred (200) feet
thereof; all in Section six (6), Township forty-  two (42) North, Range thirteen
(13) West, in the Town of Minong, Washburn County, Wisconsin.




Tax ID:  20976

Legacy PIN:

65-030-2-42-13-06-1-1-0010

   20977

65-030-2-42-13-06-1-2-0010

   20978

65-030-2-42-13-06-1-3-0010

   20979

65-030-2-42-13-06-1-4-0010

   20980

65-030-2-42-13-06-2-1-0010

   20981

65-030-2-42-13-06-2-2-0010

   20982

65-030-2-42-13-06-2-3-0010

   20983

65-030-2-42-13-06-2-4-0010

   20984

65-030-2-42-13-06-3-1-0010

   20985

65-030-2-42-13-06-3-2-0010

   20986

65-030-2-42-13-06-3-3-0010

   20987

65-030-2-42-13-06-3-4-0010

   20988

65-030-2-42-13-06-4-1-0010

   20989

65-030-2-42-13-06-4-2-0010

   20990

65-030-2-42-13-06-4-3-0010

   20991

65-030-2-42-13-06-4-4-0010




124.

Northeast quarter (NE ¼) of the Northeast quarter (NE ¼);




Northeast quarter (NE ¼) of the Northwest fractional quarter (NW fr’l ¼);




Northwest fractional quarter (NW fr’l ¼) of the Northwest fractional quarter (NW

fr’l ¼);




Southwest fractional quarter (SW fr’l ¼) of the Northwest fractional quarter (NW

fr’l ¼);




Southeast quarter (SE ¼) of the Northwest fractional quarter (NW fr’ ¼), all in
Section seven (7),   Township forty-two (42) North, Range thirteen (13) West, in
the Town of Minong, Marathon County,   Wisconsin.




Tax ID:  20993

Legacy PIN:

65-030-2-42-13-07-1-1-0010

   20997

65-030-2-42-13-07-1-1-0010

   20998

65-030-2-42-13-07-2-2-0010

   20999

65-030-2-42-13-07-2-3-0010

   21000

65-030-2-42-13-07-2-4-0010




125.

West one-half (W ½) of the Northeast quarter (NE ¼) of the Southeast quarter (SE
¼); and














--------------------------------------------------------------------------------







Southeast quarter (SE ¼) of the Southwest quarter (SW ¼); EXCEPTING therefrom
five acres situated   in the Southeast corner of the SW ¼ of said Section 10
which said five acres so excepted is more   specifically described as starting
at the quarter corner between Section 10 and 15, Township 42 North   of Range 13
West and running thence Westerly along center of town road between Sections 10
and 15   (following the South line of said Section 10) for a distance of 558
feet to the point of beginning of the   excepted parcel; thence North 5 ½
degrees West for a distance of 594 feet; thence South 84 ½   degrees West for a
distance of 367 feet; thence South 5 ½ degrees East for a distance of 594 feet;
  thence North 84 ½ degrees for a distance of 367 feet; to the point of
beginning, all in Section ten (10),   Township forty-two (42) North, Range
thirteen (13) West, in the Town of Minong, Washburn County,   Wisconsin.




Tax ID:   21103

Legacy PIN:

65-030-2-42-13-10-4-1-0010

   21100

65-030-2-42-13-10-3-4-0010




126.

Northwest quarter (NW ¼) of the Southwest quarter (SW ¼); and




Southwest quarter (SW ¼) of the Southwest quarter (SW ¼), all in Section eleven
(11), Township   forty-two (42) North, Range thirteen (13) West, in the Town of
Minong, Washburn County, Wisconsin.




Tax ID:   21160

Legacy PIN:

65-030-2-42-13-11-3-2-0010

   21161

65-030-2-42-13-11-3-3-0010




127.

Southwest quarter (SW ¼) of the Southwest quarter (SW ¼) in Section seventeen
(17), Township   forty-two (42) North, Range thirteen (13) West, in the Town of
Minong, Washburn County,   Wisconsin.




Tax ID:   21462

Legacy PIN:

65-030-2-42-13-17-3-3-0010

















--------------------------------------------------------------------------------







EXHIBIT B




ASSUMED CONTRACTS; PREPAID OBLIGATIONS; EQUIPMENT




Assumed Contracts




1

Seeding Management Agreement Contract between Seller and PRT USA Inc. effective
January 25, 2011 for seedlings and related services.




2

Species and Habitat Conservation Agreement Karner Blue Butterfly between the
State of Wisconsin Department of Natural Resources and Wausau Paper Specialty
Products, LLC, executed October 20, 2009.




3.

The following unrecorded  documents which reflect grants to third parties in
portions of the Property:




Reference

Document Title

Instrument Summary

(Note- This column is not intended to be a thorough description of the rights of
any party.  The descriptions are for the sole purpose of identifying the
document.)

Parties

Date

A

Letter from T.F. Michal to William Frahm

Three rod right of way to be used for building a public road

District Forest Manager (T.F. Michal) to Township of Wascott

October 8, 1957

B

Letter from Terrence F. Michal to William Frahm

Three rod right of way for road building purposes

District Forest Manager (Terrance F. Michal) to Township of Wascott

October 5, 1959

C

Letter from Terrence F. Michal to William Frahm

Three rod right of way

District Forest Manager (Terrence F. Michal) to Township of Wascott

August 11, 1959

D

Right of Way Easement for Public Road

Right of way easement for purpose of a public road

Mosinee Paper Corporation to Town of Wascott, Douglas County, Wisconsin

May 21, 1976

E

Right of Way for a Town Road

Right of entry for purpose of a town road to trim, cut, and keep clear all
trees, limbs, and undergrowth along road

Mosinee Paper Corporation to Township of Wascott

June 24, 1974

F

Right of Way Easement for Town Road

Right of entry for purpose of a town road to trim, cut, and keep clear all
trees, limbs, and undergrowth along road

Mosinee Paper Mills Company to Township of Wascott

May 24, 1965

G

Right of Way for a Public Road

Right of entry for purpose of a private road

Mosinee Paper Corporation to James A. Taylor of Hayward, Wisconsin

June 28, 1974

H

Right of Way Easement for Private Road

Right of way for purpose of a private road

Mosinee Paper Corporation to Winston C. Wolfe

February 18, 1988

I

Right of Way Easement for Village Street

Right of way for purpose of road construction and maintenance

Mosinee Paper Mills Company to Village of Solon Springs

August 17, 1965

J

Right of Way Easement for Public Road

Right of way for purpose of a public road

Mosinee Paper Corporation to Township of Solon Springs, Wisconsin

May 20, 1981

K

Easement for Private Road

Right of entry for purpose of a private road

Mosinee Paper Corporation to Barry A. Stanek and Lorraine K. Stanek

October 6, 1995

L

Right of Way Easement

Right of way

Mosinee Paper Mills Company to Risberg Land Company

June 29, 1954

M

Right of Way Easement for a Road

Right of way easement for purpose of road construction and maintenance

Mosinee Paper Mills Company to Risberg Land Company

February 5, 1968

N

Right of Way Easement

Right of way for purpose of road construction and maintenance

Mosinee Paper Mills Company to Risberg Land Company

May 27, 1959

O

Right of Way Easement for Public Road

Right of way for purpose of a public road

Mosinee Paper Corporation to PJT Partners

November 6, 1986

P

Right of Way Easement for Road

Right of way for purpose of an access road

Mosinee Paper Corporation to William M. Newsome

February 4, 1974

Q

Right of Way Easement for a Road

Right of entry for purpose of road construction and maintenance

Mosinee Paper Mills Company to Francis J. & Mary Ann Michel

November 18, 1966

R

Right of Way Easement for Public Road

Right of way for purpose of a public road

Mosinee Paper Corporation to PJT Partners

November 6, 1986

S

Right of Way Easement for a Road

Right of way for purpose of an access road

Mosinee Paper Mills Company to Elizabeth Hafer

September 11, 1970

T

Solon Springs, Wis. October 14, 1959

Right of entry for purpose of road construction and maintenance

Mosinee Paper Mills Company to George Lindquist

October 14, 1959

U

Right of Way Easement

Right of way easement for purpose of road construction and maintenance

Mosinee Paper Mills Company to John Liautaud

August 15, 1946

V

Right of Way Easement for Public Road

Right of way for purpose of a public road

Mosinee Paper Corporation to Richard L. Heinrich

August 24, 1983

W

Right of Way Easement for a Road

Right of way for purpose of road construction and maintenance

Mosinee Paper Mills Company to Indianhead Estates, Inc. of Brantwood, Wis.

August 7, 1967

X

Free Use Permit

Free use permit

Mosinee Paper Mills Company to Albert Bulford

September 30, 1949

Y

Right of Way Easement for Private Road

Right of way for purpose of a private road

Mosinee Paper Corporation to Frederick D. Johnson

November 9, 1987

Z

Right of Way Easement for a Road

Right of way for purpose of an access road

Mosinee Paper Mills Company to Gertrude & Herman Dittmer

October 16, 1969

AA

Solon Springs, Wis. July 9, 1958

Right to construct and maintain a right of way and to construct telephone or
power lines on the right of way

Mosinee Paper Mills Company to James Carlson

July 9, 1958

BB

Right of Way Easement for Road

Right of way for purpose of a road

Mosinee Paper Corporation to Benson-Thompson, Inc. of Spooner, Wis.

July 16, 1984

CC

Right of Way Easement for Public Road

Right of way for purpose of a public road

Mosinee Paper Corporation to Town of Barnes

September 1, 1987

DD

Easement for Private Road

Right of way for purpose of a private road

Mosinee Paper Corporation to David C. Butler & Ruth Elaine Butler

(Note- This document is undated)

EE

Easement for Private Road

Right of way for purpose of a private road

Mosinee Paper Corporation to Antler King Trophy Producta Co.

June 9, 1995

FF

Untitled (Indenture)

Lease (99-year term)

Mosinee Paper Corporation to Northwestern Wisconsin Electric Company

February 13, 1973

GG

Lookout Tower Site Easement

Easement to construct, operate, and maintain a lookout tower and necessary
telephone lines

Washburn County, Wisconsin, to State of Wisconsin

February 13, 1936

HH

Lookout Tower Site Easement

Right of entry to construct, operate, and maintain a lookout tower and
radiotelephone equipment

Mosinee Paper Mills Company to State of Wisconsin

May 14, 1949

II

99 Year Lease

Lease (99-year term)

Mosinee Paper Mills Company to State of Wisconsin

May 3, 1952

JJ

Land Use Agreement

Easement for purpose of installation of a dry fire hydrant for drafting water

Mosinee Paper Company to Wascott Fire Department of Wascott, Wisconsin

June 27, 1989

KK

Right of Way Easement for Utility Lines

Right of way for purpose of telecommunication’s transmissions

Wausau-Mosinee Paper Corporation to IPL Telecom (U.S.A.) Inc.

October 15, 1998

LL

Right of Way Easement for Utility Lines

Right of way for purpose of telecommunication’s transmissions

Wausau-Mosinee Paper Corporation to IPL Telecom (U.S.A.) Inc.

October 15, 1998

MM

Right of Way Easement for Utility Lines

Right of way for purpose of telecommunication’s transmissions

Wausau-Mosinee Paper Corporation to IPL Telecom (U.S.A.) Inc.

October 15, 1998

NN

Right of Way Easement for Utility Lines

Right of way for purpose of telecommunication’s transmissions

Wausau-Mosinee Paper Corporation to IPL Telecom (U.S.A.) Inc.

October 15, 1998

OO

Right of Way Easement for Utility Lines

Right of way for purpose of telecommunication’s transmissions

Wausau-Mosinee Paper Corporation to IPL Telecom (U.S.A.) Inc.

October 15, 1998

PP

Right of Way Easement for Utility Lines

Right of way for purpose of telecommunication’s transmissions

Wausau-Mosinee Paper Corporation to IPL Telecom (U.S.A.) Inc.

October 15, 1998

QQ

Right of Way Easement for Utility Lines

Right of way for purpose of telecommunication’s transmissions

Wausau-Mosinee Paper Corporation to IPL Telecom (U.S.A.) Inc.

October 15, 1998

RR

Right of Way Easement for Utility Lines

Right of way for purpose of telecommunication’s transmissions

Wausau-Mosinee Paper Corporation to IPL Telecom (U.S.A.) Inc.

October 15, 1998

SS

Right of Way Easement for Utility Lines

Right of way for purpose of telecommunication’s transmissions

Wausau-Mosinee Paper Corporation to IPL Telecom (U.S.A.) Inc.

October 15, 1998

TT

Private Right of Way and Tree Trimming Permit

Right of way for purpose of erecting, constructing, patrolling, and maintaining
poles wires, cables, anchors, storm fixtures, guys, and other appliances

Wausau Paper Mills Company to Alliance Telephone Company

March 2, 1953

UU

Private Right of Way and Tree Trimming Permit

Right of way for purpose of construction and permanently maintaining a
transmission line

Wausau Paper Mills Company to Dahlberg Light and Power Company

July 19, 1948

VV

Easement for Right of Way and Tree Trimming Permit

Right of way for construction and maintenance of transmission lines,
distribution lines, and secondary or service lines

Mosinee Paper Mills Company to Dahlberg Light & Power Company

July 2, 1954

XX

Gate Valve and Appurtenances Installation Receipt and Agreement

Perpetual easement to construct, operate, maintain, inspect, remove, replace,
and reconstruct pipelines and all other equipment and appurtenances for the
transportation of oil and other hydrocarbons

Mosinee Paper Corporation to Lakehead Pipe Line Company

February 27, 1998

YY

Right-of-Way Easement

Perpetual easement to erect, construct, install, and lay six-inch sanitary sewer
force main to carry sewage

Mosinee Paper Corporation to Town of Gordon Sanitary District No. 1

November 20, 1992

ZZ

Right of Way Easement Grant

Right of way and perpetual easement for pipelines for oil and other liquid
hydrocarbons

Mosinee Paper Mills Company to Bechtel Corporation

December 27, 1967

AAA

INTENTIONALLY DELETED

 

 

 

BBB

Land Use Agreement

Land use permitted for purpose of maintaining a cross-country ski trail

Mosinee Paper Corporation to Douglas county Forestry Department

January 13, 1988

CCC

Construction Permit

For US Highway 53 Project

Wausau Paper Mills, LLC to Wisconsin Department of Transportation

September 2, 2011

DDD

Permit for Cutting or Removing Firewood

For cutting and removing firewood

Wausau Paper Mills, LLC to Randy Hill

October 21, 2010

EEE

Permit for Cutting or Removing Firewood

For cutting and removing firewood

Wausau Paper Mills, LLC to Jerry Kaiser

August 1, 2011

FFF

Permit for Cutting or Removing Firewood

For cutting and removing firewood

Wausau Paper Mills, LLC to Mike Tremblay

October 3, 2011

GGG

Private Right of Way and Tree Trimming Permit

For access and tree trimming near transmission line

Mosinee Paper Mills Company to Dahlberg Light and Power Company

May 17, 1951

HHH

Right of Way Easement for Telephone and Power Lines

Access and utility easement

Mosinee Paper Corporation to Dahlberg Light and Power Inc.

Undated

III

INTENTIONALLY DELETED

 

 

 

JJJ

License Agreement

Recreational access and use

Wausau Paper Mills, LLC to Get-er-Done Recreational Club

September 14, 2011

KKK

INTENTIONALLY DELETED

 

 

 

LLL

Road Use Permit

Access to use roadway

Wausau Paper Mills, LLC to William Bailey

July 8, 2011

MMM

Road Use Permit

Access to use roadway

Wausau Paper Mills, LLC to Board of Commissioners of Public Lands

July 8, 2011

NNN

Road Use Permit

Access to use roadway

Wausau Paper Mills, LLC to Board of Commissioners of Public Lands

July 8, 2011

OOO

Road Use Permit

Access to use roadway

Wausau Paper Mills, LLC to Buckhorn Club

October 3, 2011

PPP

Letter from Terrence F. Michal to William Frahm

Three rod right of way

District Forest Manager (Terrence F. Michal) to Township of Wascott

July 2, 1959

QQQ

INTENTIONALLY DELETED

 

 

 

RRR

INTENTIONALLY DELETED

 

 

 

SSS

Road Use Permit

Access to use roadway

Wausau Paper Mills, LLC to Eau Claire Lakes Conservation Club

October 19, 2010




Prepaid Obligations




1.

Seller paid in March 2011 a 50% downpayment to PRT pursuant to the January 25,
2011 contract, for 2012 red pine seedlings and related services, in an amount
equal to $37,200.  This prepaid obligation shall be credited by Buyer to Seller
at Closing.




Equipment*




*Note that the Equipment transferred at Closing shall be materially consistent
with the type, volume, and condition of the items described in the listing
below.




Physical Inventory

Quantity

Item description                (make and model)

Condition

6

Office desks

 fair to good

1

36" stool (old)

 fair

6

2-drawer file cabs

 good

1

Coldspot window AC unit

 good

1

Montgomery Ward windos AC unit

 good

1

Chest file cab

 good

1

1-drawer file cab

 good

5

4-drawer file cabs (narrow kind)

 good

1

5-drawer file cab (wide kind)

 good

6

Office garbage cans

 good

7

Office chairs

 good

3

Recycle bins

 good

1

Wall clock

 good

1

Coffee maker

 good

1 bx

Stick pins

 new

misc

pens & pencils

 used

38

Highlighters

 new

Quantity

Item description                (make and model)

Condition

20

Sharpies

 new

5 rolls

Clear 2" packaging tape

 new

15 rolls

Clear Scotch tape

 new

3 bxs

Standard staples

 new

20

AA Batteries

 new

6

AAA Batteries

 new

2 reams

Green paper

 new

17 reams

Copy paper

 new

2

Hole punch

 good

4

File/paper desk racks

 good

3

Staple removers

 good

1 ream

11 x 17 paper

 new

6 bxs

Binder clips

 new

1

3-hole punch

 good

6 reams

3-hole binder divider sheets

 new

3 bxs

WP letterhead

 new

500

WP 8 x 10 Envelopes

 new

75

#10 Blank envelopes

 new

1

Paper cutter

 good

2 bxs

Paper clips

 new

3

Desk tape dispensers

 good

3

Calculators

 good

4

Staplers

 good

3

Glue sticks

 good

3

Scissors

 good

2

Rulers

 fair

9 bxs

25 count - hanging folders

 new

3 bxs

100 count - file folders

 new

6

1" Binders

 new

2

Printer stand (small table)

 good

2

5'  banquet tables

 good

1

6' banquet table

 good

2

little tables/stands

 good

3

Kiddie fire extinguishers

 good

2

Big fire extinguishers

 good

misc

Tools (pliers', wrenches, etc)

 fair

1

1000 gl LP tank

 good

2

Jumper cables

 good

3

Tire irons

 good

5 bxs

Lumber crayons

 good

2 tubes

Roof caulk

 new

1

Caulk gun

 new

3

Clipboards

 good

4

Extension cords

 fair

1

Gas can

 fair

1

Vice

 fair

1

Fire hose

 fair

3

Toolboxes

 fair

9

5 gl buckets

 fair

Quantity

Item description                (make and model)

Condition

20

Lockboxes for cutting jobs

 good

2

misc chains

 good

10

misc shovels

 fair

3

Post hole diggers

 fair

2

Rakes

 fair

1

Push broom

 fair

6

Wood pallets

 fair

2

6' painter ladders

 good

1

Small C-clamp

 good

1

7 1/4" Black & Decker circular saw

 good

1

Scissor jack

 fair

4 bxs

4 ct - 1 gl tree marking paint - Blue

 new

13 bxs

4 ct - 1 gl tree marking paint - Orange

 new

6 bxs

4 ct - 1 gl tree marking paint - Red

 new

2

1 gl tree marking paint - Orange

 new

18

1 gl tree marking paint - Blue

 new

17

1 gl tree marking paint - Red

 new

30 pints

Log marking paint

 new

40

30.5 fl oz tree marking paint

 new

6 bxs

12 ct - Stake flags, Pink glo

 new

14 bxs

12 ct - Stake flags, Blue glo

 new

3

12 ct - Stake flags, Orange glo

 new

1.5 gl

Paint thinner

 good

2

Crank Seeder spreaders

 good

1

Milk crate

 good

12

5oz Tube markers

 new

approx 425

"NO ATVs" signs

 new

1

2.5 gl Handheld sprayer tank

 good

3

Paper towel dispensers

 new

71

Rolls toilet paper

 new

14 pkgs

Bifold paper towels

 new

1

Natural roll commercial paper toweling

 new

27 bxs

Kleenex

 new

approx 50

5" diameter, 10ft fence posts

 fair

 











--------------------------------------------------------------------------------













EXHIBIT C




SELLER’S REAL ESTATE CONDITION REPORT




See the attached Seller’s Real Estate Condition Reports for the Property.  











--------------------------------------------------------------------------------







WISCONSIN REALTORS® ASSOCIATION

4801 Forest Run Road

Madison, WI 53704

Page 1 of 2




SELLER DISCLOSURE REPORT - VACANT LAND




PROPERTY OWNER: Wausau Paper Mills. LLC




PROPERTY ADDRESS: Vacant lands in Bayfield. Burnett, Douglas. and Washburn
Counties in northwest Wisconsin.




OWNER HAS OWNED THE PROPERTY FOR 12+

 YEARS.




Wis. Admin. Code § RL 24.07(1)(a) requires listing brokers to Inspect the
property and to "make inquiries of the seller on the condition of the structure,
mechanical systems and other relevant aspects of the property.  The licensee
shall request that the seller provide a written response to the licensee's
Inquiry."  Wis. Admin. Code § RL 24.07(2) requires listing brokers to disclose
all material adverse facts discovered in Broker's inspection or disclosed by
Owner, in writing, in a timely manner, to all parties.  This Seller Disclosure
Report is a tool designed to help the licensee fulfill these license law duties.
 Owner's statements are a representation of Owner's knowledge of the Property's
condition.  It is not a property condition warranty by the Owner or any agent of
the Owner, nor is it a substitute for any inspections or testing buyer may wish
to have done.  Buyer may, however, rely upon this Information in deciding
whether or not, or upon what terms, to purchase the Property.  In this form,
"defect" means a condition that would have a significant adverse effect on the
value of the Property; that would significantly impair the health or safety of
future occupants of the Property; or that if not repaired, removed or replaced
would significantly shorten or adversely affect the expected normal life of the
premises.




Are you aware of any of the following with regard to the Property?  "Aware"
means to have notice or knowledge.

CIRCLE ONE ANSWER: Explain any "yes" or "unsure" answers In the blank lines
following item (31).

1.   Planned or commenced public improvements which may result in special
assessments or otherwise

materially affect the Property or the present use of the Property?

 

yes

X

no

unsure

2.   Government agency or court order requiring repair, alteration or correction
of any existing condition?

 

yes

 

no

unsure

3.   Land division or subdivision for which required state or local approvals
were not obtained?

 

yes

X

no

unsure

4.   A portion of the Property in a floodplain, wetland or shoreland zoning area
under local, state or federal

regulations?

X

yes

 

no

unsure

5.   A portion of the Property being subject to. or in violation of, a Farmland
Preservation Agreement under

a County Farmland Preservation Plan, or enrolled in, or in violation of, a
Forest Crop, Managed Forest,

Conservation Reserve or comparable program?

X

yes

 

no

unsure

6.   Boundary or lot disputes, encroachments or encumbrances, a joint driveway
or violation of fence laws

(Wis. Stat. ch. 90) (where one or both of the properties is used and occupied
for farming or grazing)?

X

yes

 

no

unsure

7.   Material violations of environmental rules or other rules or agreements
regulating the use of the Property?

X

yes

 

no

unsure

8.   Conditions constituting a significant health risk or safety hazard for
occupants of the Property?

 

yes

X

no

unsure

9.   Underground storage tanks presently or previously on the Property for
storage of flammable or combustible

liquids, including but not limited to gasoline and heating oil?

X

yes

 

no

unsure

10. A defect or contamination caused by unsafe concentrations of, or unsafe
conditions relating to, pesticides,

herbicides, fertilizer, radon, radium in water supplies, lead or arsenic in soil
or other potentially hazardous

or toxic substances on the premises?

 

yes

X

no

unsure

11. Production of methamphetamine (meth) or other hazardous or toxic substances
on the Property?

 

yes

X

no

unsure

12. High voltage electric (100 KV or greater) or steel natural gas transmission
lines located on but not directly

serving the Property?

X

yes

 

no

unsure

13. Defects In any well, including unsafe well water due to contaminants such as
coliform, nitrates and atrazine,

and out-of-service wells and cisterns required to be abandoned (Wis. Adm. Code §
NR 812.26)

but that are not closed/abandoned according to applicable regulations?

 

yes

X

no

unsure

14. Defects in any septic system or other sanitary disposal system on the
Property or out-of-service septic

systems not closed/abandoned according to applicable regulations?

 

yes

X

no

unsure

15. Subsoil conditions which would significantly increase the cost of
development including, but not

limited to, subsurface foundations or waste material; organic or non-organic
fill; dumpsltes where pesticides,

herbicides, fertilizer or other toxic or hazardous materials or containers for
these materials were disposed

of in violation or manufacturer's or government guidelines or other laws
regulating said disposal; high

groundwater; adverse soil conditions (e.g. low load bearing capacity, earth or
soil movement, slides) or

excessive rocks or rock formations?

 

yes

X

no

unsure

16. Brownfields (abandoned, idled or under-used land which may be subject to
environmental contamination) or

other contaminated land, or soils contamination remediated under PECFA, the DNR
Remediation and

Redevelopment Program, the Agricultural Chemical Cleanup Program or other
similar program?

X

yes

 

no

unsure

17. Legal vehicular access to the Property from public roads?

X

yes

 

no

unsure

18. Homeowners' associations, common areas shared or co-owned with others,
zoning violations or non-

conforming uses, conservation easements, restrictive covenants, rights-of-way,
easements, easement

maintenance agreements, or use of a part of Property by non-owners, other than
recorded utility easements?

X

yes

 

no

unsure







Phone:

Fax:

Produced with ZipForm® by ztpLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026   www.zipLogix.com











--------------------------------------------------------------------------------










19. Special purpose district, such as a drainage district, that has the
authority to impose assessments

against the real property located within the district?

 

yes

X

no

unsure

20. Proposed construction of a public project that may affect the use of the
Property?

 

yes

X

no

unsure

21. Federal, state or local regulations requiring repairs, alterations or
corrections of an existing condition?

 

yes

X

no

unsure

22. Property tax increases, other than normal annual increases; completed or
pending property tax reassessment

of the Property, or proposed or pending special assessments?

X

yes

 

no

unsure

23. Burial sites, archeological artifacts, mineral rights, orchards or
endangered species?

X

yes

 

no

unsure

24. Flooding, standing water, drainage problems or other water problems on or
affecting the Property?

 

yes

X

no

unsure

25. Material damage from fire, wind, floods, earthquake, expansive soils,
erosion or landslides?

X

yes

 

no

unsure

26. Significant odor, noise, water intrusion or other irritants emanating from
neighboring property?

 

yes

X

no

unsure

27. Substantial crop damage from disease, insects, soil contamination, wildlife
or other causes; diseased trees;

or substantial injuries or disease in livestock on the Property or neighboring
properties?

 

yes

X

no

unsure

28. Existing or abandoned manure storage facilities on the Property?

 

yes

X

no

unsure

29. Impact fees, or other conditions or occurrences that would significantly
increase development costs or

reduce the value of the Property to a reasonable person with knowledge of the
nature and scope of the

condition or occurrence?

 

yes

X

no

unsure

30. Use Value Assessments: The use value assessment system values agricultural
land based on the

income that would be generated from its rental for agricultural use rather than
its fair market value.  When

a person converts agricultural land to a non-agricultural use (e.g., residential
or commercial development),

that person may owe a conversion charge.  To obtain more information about the
use value law or conversion

charge, contact the Wisconsin Department of Revenue's Equalization Section at

608-266-2149 or visit http://www.revenue.wi.gov/faqs/slf/useassmt.html.

(a) All or part of the land has been assessed as agricultural land under Wis.
Stat. § 70.32 (2r)?

(b) The owner has been assessed a use-value conversion charge under Wis. Stat. §
74.485(2)?

(c) The payment of a use-value conversion charge has been deferred under Wis.
Stat. § 74.485(4}?

 

 

 

 

 

 

yes

X

no

unsure

 

yes

X

no

unsure

 

yes

X

no

unsure

31. Utility Connections: the Property is connected to the following utilities on
the Property or at the lot line:

 

 

 

 

 

a. Electricity?

 X yes

   no

      unsure

b. Municipal water?

     yes

  X  no

   unsure

c. Telephone?

X

yes

 

no

unsure

d. Cable?

    yes

   no

 X  unsure

e. Gas?

 X yes

      no

   unsure

f.  Municipal sewer?

X

yes

 

no

unsure




EXPLANATIONS OF "YES" OR "UNSURE" ANSWERS

See attached Exhibit A to this Seller Disclosure Report.



















Notice: You may obtain information about the sex offender registry and persons
registered with the registry by contacting the

Wisconsin Department of Corrections on the Internet at
http://www.widocoffenders.org or by phone at 606-240-5830.




The Owner certifies that the information in this report is true and correct to
the best of the Owners knowledge as of the date below.







(X)  /s/ SCOTT P. DOESCHER                            11/1/11

(X)

Signature  

Date

Signature  

Date




Broker certifies that Broker has inspected the Property and that unless
otherwise indicated, Broker is not aware of any defects other than those
disclosed by

this report or of information inconsistent with this report.







David Speirs/LandVest

(X)  /s/ DAVID SPEIRS                                         12/12/11

Broker/Firm Name  

By

Date




I acknowledge receipt of a copy of this report.







(X)  

(X)

Buyer’s Signature

Buyer’s Signature



















Copyright © 2008 by Wisconsin REALTORS® Association; Drafted by: Attorney Debra
Peterson Conrad

No representation Is made as to the legal validity of any provision or the
adequacy of any provision in any specific transaction.

This report form does not satisfy Wisconsin Statute Chapter 709 which generally
applies to transfers of real estate containing 1-4 dwelling units.




Produced with ZipForm® by ztpLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026   www.zipLogix.com











--------------------------------------------------------------------------------







Seller Disclosure Report - Vacant Land, Exhibit A

Wausau Paper Mills, LLC Lands




Explanation of "yes" or "unsure" answers to Seller Disclosure Report - Vacant

Land

72,800 + - acres in Bayfield, Burnett, Douglas and Washburn Counties, Wisconsin.




#4:  Various lakes, streams and wetlands occupy the Property.




#5:  Much of the property is entered into either the Wisconsin Forest Crop Law

(FCL) or, Wisconsin Managed Forest Law (MFL) programs.  Properties classified as

either FCL or MFL are subject to various requirements under Wisconsin state law

that must be met in order to continue enrollment.  The Buyer shall be solely

responsible for payment of all taxes or penalties and interest if the property

described in this offer is removed from FCL or MFL designation for any reason.

Buyer(s) are encouraged to perform their own due diligence on the FCL and MFL

programs and potential tax impacts that may result when FCL and MFL classed

properties transfer ownership.




#6:  Illegal hunting stands are occasionally found on the Property.




#7:  See attached Phase I Environmental Site Assessment (ESA) for multiple
parcels

of land located in Burnett, Bayfield, Douglas, Washburn, Langlade, Lincoln,

Marathon, Oneida, Shawano, and Taylor Counties, Wisconsin.




#9:  See attached Phase I Environmental Site Assessment (ESA) for multiple
parcels

of land located in Burnett, Bayfield, Douglas, Washburn, Langlade, Lincoln,

Marathon, Oneida, Shawano, and Taylor Counties, Wisconsin.




#12: Gas and high voltage transmission lines are present on the property.




#16:  See attached Phase I Environmental Site Assessment (ESA) for multiple

parcels of land located in Burnett, Bayfield, Douglas, Washburn, Langlade,
Lincoln,

Marathon, Oneida, Shawano, and Taylor Counties, Wisconsin.




#17:  Some interior parcels may lack vehicular access.




#18:  Some of the Property has reserved hunting and fishing rights.




#22:  Some of the Property will be expiring from the Forest Crop Law in the next

five years.  Property taxes on subject lands will increase.




#25:  Some minor tree damage from wind.




#31:  Utilities are present on or adjacent to some of the Property.











--------------------------------------------------------------------------------










EXHIBIT D




RAIL SPUR LICENSE

LICENSE AGREEMENT




THIS LICENSE AGREEMENT (the “License Agreement”), is made as of ____________
___, 2011, by and between Lyme St. Croix Land Company LLC, a [Delaware] limited
liability company, with an address of 23 South Main Street, 3rd Floor, Hanover,
New Hampshire 03755 (the “Grantor”) and Wausau Paper Mills, LLC, a Wisconsin
limited liability company with an address of 100 Paper Place, Mosinee, WI 54445
(“Wausau Paper”).




RECITALS:




A.

Grantor owns certain real property located in the State of Wisconsin (the
“Property”) and upon which the Premises (as defined below) are located, which is
further described in the Supply Agreement (as defined below).




B.

Wausau Paper owns a pulp mill in Mosinee, Wisconsin.




C.

Grantor wishes to grant to Wausau Paper, and Wausau Paper wishes to accept from
Grantor, a license for the right to use the Premises and to enjoy other rights
granted herein in order to permit Wausau Paper’s use of railway spurs and
related facilities located on the Premises as a shipping point for timber
harvested from the Property.




IN CONSIDERATION of the mutual promises and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:




1.

Grant and Purpose of License.  Grantor hereby grants to Wausau Paper, its parent
and affiliated companies of any level and their respective employees, agents,
contractors, and invitees (collectively, the “Licensed Parties”) a
non-exclusive, fully paid-up license to enter into and upon the premises owned
by Grantor which are described on Schedule 1 attached hereto (collectively the
“Premises”) for the purpose of loading, unloading, collecting, and transporting
timber and other materials via rail lines that are located on the Premises,
which may include timber or other materials purchased from Grantor’s affiliate,
St. Croix Forest Products LLC (“St. Croix Forest Products”), pursuant to a
certain Wood Fiber Supply Agreement between Wausau Paper and St. Croix Forest
Products dated __________________ (the “Supply Agreement”), as well as timber or
other materials purchased from other parties and which are transported to the
Premises from off-site.  Grantor further hereby grants a non-exclusive, fully
paid-up license over such other portions of the Property as may be necessary for
ingress to and egress from the Premises to adjacent rights of way in order to
realize the above-referenced purposes.  Wausau Paper agrees to use the Premises
for no other purpose.  The license in this License Agreement is supported, in
part, by such consideration as may be paid by Wausau Paper to Grantor pursuant
to the terms of the Supply Agreement.














--------------------------------------------------------------------------------







The parties acknowledge and agree that while the license hereunder is granted on
a non-exclusive basis, use of the Premises by Wausau Paper to timely and orderly
transport the Product identified in the Supply Agreement from the Premises to
other offsite locations as elected by Wausau Paper shall have priority over
other uses of the Premises by Wausau Paper or Grantor (or third parties using
the Premises with permission of Grantor) not related to the Supply Agreement.
 Wausau Paper and Grantor shall cooperate in good faith to accommodate such
other uses in a mutually beneficial manner.




2.

Term.  The term of this License Agreement shall commence January 1, 2012 and
shall terminate on December 31, 2042.  The term of this License Agreement shall
not be terminable prior to such date irrespective of this instrument’s
characterization as a license; provided, however, that this License Agreement
shall terminate automatically upon the expiration or earlier termination of the
Supply Agreement.




3.

Maintenance of Premises.  Wausau Paper shall keep the Premises (and such
portions of the Property as the Licensed Parties may use at any time for rights
of ingress to and egress from the Premises) free from accumulation of waste
materials or rubbish caused by the use of the Premises by any Licensed Parties.
 If Wausau Paper fails to perform its obligations pursuant to this Section 3,
then Grantor may, after ten (10) days’ written notice to Wausau Paper (except in
the case of an emergency, in which case no notice shall be required), perform
such obligations on Wausau Paper’s behalf, and charge all of Grantor’s cost
therefor to Wausau Paper, which shall promptly reimburse Grantor therefor.




4.

Indemnity.  Wausau Paper agrees to make no claim against Grantor for, and to
indemnify, defend, and hold Grantor harmless from and against, any and all
liability, damages, costs, expenses, judgments, fines, or penalties of any kind
whatsoever (including, but not limited to, attorney’s fees and costs) in
connection with or on account of any death, bodily injury, personal injury, or
property damage caused by or arising as a result of the use of, or ingress and
egress to, the Premises while being used for any purpose by any Licensed
Parties.  The obligations set forth in this Section 4 shall be ongoing and shall
survive the termination of this License Agreement.




5.

Conditions of Premises Not Warranted.  Grantor makes no warranty or
representation that the Premises or Property are safe, healthful, or suitable
for the purpose for which the Premises are permitted to be used under the terms
of this License Agreement.




6.

Safety; Environmental Hazards.  Wausau Paper shall be responsible for
initiating, maintaining, and providing supervision of safety precautions and
programs in connection with the use of the Premises.  Wausau Paper shall not
(and shall not allow any employee, agent, contractor, or invitee of Wausau Paper
to) spill, dump, discharge, or dispose of any hazardous or toxic materials on or
about the Premises in violation of any law, rule, or regulation, and agrees to
indemnify, defend, and hold harmless Grantor from and against any and all
claims, actions, costs, losses, and/or expenses of any kind resulting from any
such spill, dumping, discharge, or disposal.




7.

Assignability.  The license granted herein shall be binding upon and for the
benefit of the parties’ respective successors and assigns, and shall run with
the land.














--------------------------------------------------------------------------------







8.

Amendments.  This License Agreement shall not be effectively amended, changed,
modified, or altered without, in each instance, the prior written consent of
Grantor and Wausau Paper.




9.

Notices.  All notices, requests, demands and other communications which are
required or may be given under this agreement shall be in writing and shall be
deemed to have been duly given when received if personally delivered; when
transmitted if transmitted by telecopy, subject to the sender’s facsimile
machine receiving the correct answerback of the addressee and confirmation of
uninterrupted transmission by a transmission report or the recipient confirming
by telephone to sender that he or she has received the facsimile message; the
day after it is sent, if sent for next day delivery to a domestic address by a
nationally recognized overnight delivery service; and upon receipt, if sent by
certified or registered mail, return receipt requested.  Notices shall be
addressed as set forth below or to such other place as either party may
designate as to itself by written notice to the other party pursuant to this
paragraph:




If to Seller:

Lyme St. Croix Land Company LLC

c/o The Lyme Timber Company LP

23 South Main Street, 3rd Floor

Hanover, New Hampshire 03755




If to Buyer:

Wausau Paper Mills, LLC

100 Main Street

Mosinee, Wisconsin  54455

Attention:  Procurement, Mosinee Mill

Facsimile:  (715) 692-0371




With a copy to:

Wausau Paper Corp.

200 Paper Place

Mosinee, WI 54455

Attention: Vice President,  Supply Chain Management

Facsimile: (715) 692-2011







10.

Counterparts.  This License Agreement may be signed in multiple originals and/or
using counterpart signature pages.  All such multiple originals shall constitute
but one and the same document.




11.

Memorandum of License.  This License Agreement shall not be recorded, except
that Grantor and Wausau Paper agree at the request of either party to execute
any and all documents necessary to publicly evidence this License Agreement,
including, but not limited to, a Memorandum of License to be recorded in the
register of deeds offices for each county in which the Premises are located.




IN WITNESS WHEREOF, the parties hereto have caused their authorized
representatives to execute and deliver this License Agreement as of the date
first above written.

















--------------------------------------------------------------------------------










GRANTOR:

WAUSAU PAPER:




LYME ST. CROIX LAND COMPANY LLC

WAUSAU PAPER MILLS, LLC




By:________________________

By:

________________________

Print Name:_________________

Henry C. Newell

Title:_______________________

Executive Vice President and

Chief Operating Officer











--------------------------------------------------------------------------------







SCHEDULE 1







Premises







See attached.











--------------------------------------------------------------------------------










EXHIBIT E




AFFIDAVIT OF NON-FOREIGN STATUS




Section 1445 and Section 6045 of the Internal Revenue Code provide that the
Transferee of a real property interest must withhold tax if the Transferor is a
foreign person and must provide certain sales related information to the
Internal Revenue Service.  To inform _________________ (the "Transferee") that
withholding of tax is not required upon the undersigned’s disposition of a U.S.
real property interest, more particularly described in the Timberlands Sale and
Purchase Agreement dated _________ ___, 2011 by and between the undersigned
Wausau Paper Mills, LLC (the “Transferor”), the Transferor hereby certifies
that:




1.

Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate

(as those terms are defined in the Internal Revenue Code (the “Code”) and
regulations

thereunder).




2.

Transferor's tax identification number is: _______________________.




3.

Transferor's principal address is: __________________________________________.




4.

The gross sales price of this transfer is: ____________________________________.




Transferor understands that this affidavit and information contained herein will
be disclosed to the Internal Revenue Service by the Transferee and that any
false statement made herein by Transferor could be punished by fine,
imprisonment, or both.




Under penalties of perjury, Transferor declares that Transferor has examined
this certification and, to the best of Transferor's knowledge and belief, it is
true, correct and complete.




TRANSFEROR:




WAUSAU PAPER MILLS, LLC




By: ____________________________________

Date: _______________

Printed Name: ___________________________

Title: _________________________________________












